Unique Code : CAA-FAD-BCAHD-BAJBHDJIH-ICHBE-A Page 1 of 2   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 1 of 147




                                                                                         Digitally signed by The Honorable Gwen Marshall
                                                                                         Date: 2020.07.29 19:44:38 -04:00
                                                                                                                                              C
                                                                                         Leon County Clerk of the Circuit Court and
                                                                                         Comptroller
                                                                                         Location: 301 S. Monroe Street, #100, Tallahassee,
Unique Code : CAA-FAD-BCAHD-BAJBHDJIH-ICHBE-A Page 2 of 2   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 2 of 147
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 3 of 147*20-000198570**20-000198570*




HARI OM HARI INC. DBA LA CASA INN &                           CASE #:          2020 CA 001306
SUITES                                                        COURT:           CIRCUIT COURT
                                                              COUNTY:          LEON
PLAINTIFF(S)                                                  DFS-SOP #:       20-000198570

VS.

MT HAWLEY INSURANCE COMPANY

DEFENDANT(S)
_______________________________________/
SUMMONS, COMPLAINT, DISCOVERY




                          NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Friday, July
17, 2020 and a copy was forwarded by ELECTRONIC DELIVERY on Monday, July 20, 2020 to the
designated agent for the named entity as shown below.


         MT HAWLEY INSURANCE COMPANY
         JEFFREY D. FICK
         9025 N. LINDBERGH DRIVE
         PEORIA, IL 61615




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                               Jimmy Patronis
                                                               Chief Financial Officer



cc to:


MAX M. MESSINGER
ATTORNEY
KANNER & PINTALUGA
925 S. FEDERAL HIGHWAY, 6TH FLOOR
BOCA RATON, FL 33432                                                                                 RAD




                                 Office of the General Counsel - Service of Process Section
                    200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
             RECEIVED AS STATUTORY REGISTERED AGENT
on 17 July, 2020 and served on defendant or named party on 20 July, 2020
              by the Florida Department of Financial Services
                                                                           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 4 of 147
Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 5 of 147
Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 6 of 147
             Case 4:20-cv-00398-MW-MAF
Filing # 110273533                        Document
                   E-Filed 07/15/2020 12:28:53 PM 1-3 Filed 08/07/20 Page 7 of 147


                                                             IN THE CIRCUIT COURT OF THE 2nd
                                                             JUDICIAL CIRCUIT IN AND FOR
                                                             LEON COUNTY, FLORIDA
        HARI OM HARI, INC. DBA LA CASA
        INN & SUITES,                                        CASE NO.:

                Plaintiff,
        v.

        MT HAWLEY INSURANCE COMPANY,

              Defendant.
        __________________________________/

                      PLAINTIFF’S COMPLAINT FOR BREACH OF CONTRACT &
                                   DEMAND FOR JURY TRIAL

                COMES NOW, Plaintiff, HARI OM HARI, INC. DBA LA CASA INN & SUITES,

        through the undersigned counsel, and hereby files this Complaint against Defendant, MT

        HAWLEY INSURANCE COMPANY, and as grounds therefore states as follows:

                1.      This is an action for damages in excess of THIRTY THOUSAND DOLLARS

        ($30,000.00), exclusive of interest, attorneys’ fees and costs, and is otherwise within the

        jurisdictional limits of this Court.

                2.      At all times material hereto, Defendant was an insurance company authorized to do

        business in the State of Florida and doing business in Leon County, Florida.

                3.      At all times material hereto, the damaged property is located in Leon County,

        Florida.

                4.      Prior to Hurricane Michael, Plaintiff sought and purchased homeowner’s insurance

        from Defendant to cover the property located at 2801 N. Monroe Street, Tallahassee, FL 32303

        (hereinafter “Insured Property”). Said policy of insurance, which is believed to be policy number

        MPC0601153, was issued by Defendant to Plaintiff to provide property insurance coverage for the

        Insured Property. See Exhibit A.


                                                    Page 1 of 4
     Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 8 of 147



       5.      The Plaintiff has paid the premiums for the Contract prior to October 10, 2018.

       6.      The Insured Property sustained direct physical damage as a result of Hurricane

Michael.

       7.      The Contract was in full force and effect as of October 10, 2018.

       8.      Defendant received timely notice of the loss.

       9.      Defendant assigned the loss reported by Plaintiff a claim number believed to be

00461933.

       10.     Defendant and its agents requested and were given access and the opportunity to

inspect the Insured Property and the reported damage arising from the loss.

       11.     Defendant has failed to issue any payments for the damages to Plaintiff’s property.

       12.     This is an action relating to Defendant’s breach of contract for its failure to properly

pay the full amount of insurance proceeds owed to Plaintiff.

       13.     Jurisdiction and venue of this matter are proper in the Circuit Court for Leon

County, Florida.

                              COUNT I – BREACH OF CONTRACT

       14.     Plaintiff realleges and reincorporates paragraphs 1-14 as if fully stated herein, and

further alleges as follows:

       15.     During the above Contract period the insured property sustained direct physical

damages as a result of Hurricane Michael.

       16.     The Plaintiff provided timely notice of the loss above to the Defendant.

       17.     The Plaintiff has complied with all obligations and conditions precedent to this

lawsuit and which would entitle Plaintiff to recover benefits under the Contract, or such conditions

have been waived.



                                             Page 2 of 4
     Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 9 of 147



        18.     The Defendant has failed to provide complete coverage for the physical damages

that occurred during the Contract period.

        19.     This failure is contrary to the terms of the Contract and constitutes a breach of the

Contract.

        20.     The Plaintiff has been damaged by this breach in the form of unpaid insurance

proceeds needed to restore the property to its pre-loss condition as a result of the Defendant

refusing to pay the full amount owed under the Contract.

        21.     As a direct and proximate result of Defendant’s breach of contract, the Plaintiff has

been required to retain the services of the undersigned attorneys to represent and protect the

interests of the Plaintiff and the Plaintiff has become obligated to pay them a reasonable fee for

their services in bringing this action.

        22.     In the event that the Plaintiff prevails in this action, Plaintiff is entitled to an award

of attorneys’ fees and costs pursuant to section 627.428, 626.9373 and 57.041, Florida Statutes

and/or other Florida Law.

        WHEREFORE, the Plaintiff demands judgment against Defendant for damages, including

but not limited to damages owed under the Contract, attorneys’ fees and costs, and the Plaintiff

demands trial by jury of all issues so triable.

                                  DEMAND FOR JURY TRIAL

        The Plaintiff further demand a trial by jury of all issues so triable as a matter of right.

                             Certificate of Service on the following page




                                               Page 3 of 4
    Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 10 of 147



                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a certified copy of the foregoing has been served on

Defendant.

                                        KANNER & PINTALUGA, P.A.
                                        Attorneys for Plaintiffs
                                        925 S. Federal Highway, Sixth Floor
                                        Boca Raton, FL 33432
                                        Phone: (561) 424-0032
                                        Fax: (561) 853-2188
                                        Court Phone Number: (1-888) 824-7834
                                        Email: aaltman@kpattorney.com
                                               salexandre@kpattorney.com
                                               FirstPartyEService@kpattorney.com

                                        By:_/s/ Alexis Altman         .
                                               MAX M. MESSINGER, ESQ.
                                               Florida Bar No.: 69988
                                               ALEXIS ALTMAN, ESQ.
                                               Florida Bar No.: 0105040




                                       Page 4 of 4
                                     Exhibit 1-3
          Case 4:20-cv-00398-MW-MAF Document "A" Filed 08/07/20 Page 11 of 147

                                                                                  5YJ?CG!6][WR]NTR![S!;X[]VQN&!?ZP(
                                                                                  +*,*+!7RZ_`]V[Z!EN]WbNd!C[]_U
                                                                                  G`V_R!/**
                                                                                  @NPW^[ZaVXXR&!;A!-,,/0




                      =;761D!=>386A8!/92!?A>=7A?!7693?!@/C!?A88/>D


/UUEGLIH!UQ!EPH!JQSOMPK!RESU!QJ!=QNMGY!9VOFIS.!!8=1&+&''*)

9EOIH!6PTVSIH.          >N]V!DY!>N]V&!?ZP(!865!AN            =QNMGY!9VOFIS.       BE7*0*++/-
                        7N^N!?ZZ!%!G`V_R^
1QWISEKI.               E][\R]_d                             1ESSMIS.             B_(!>NbXRd!?Z^`]NZPR!7[Y\NZd
/KIPGY.                 6][bZ!?Z^`]NZPR!GR]aVPR^             =QNMGY!=ISMQH.       *0)+-),*+2!'!*0)+-),*+3


=QNMGY!=SIOMVO.                                                                                                   #'+$*)(%&&
4IIT.                                                                                                                #'-*%&&
?VSRNVT!7MPIT!@EXIT.                                                                                                 #-*+%*,
@QUEN.                                                                                                            #',$*,)%*,


;99G4

                        4II                       @EXEFNI               /OQVPU
                      !!4NQSMHE
                        BN]WR_!E[XVPd!;RR           LR^                 #+/*(**
                        5YJ?CG!GR]aVPR!;RR          LR^                  #-/(**
                                                     @QUEN              #'-*%&&
                      !!@QUEN!4IIT                                      #'-*%&&

GIFEAIG!A?C9G!H5K!75A7IA5H?DC4

        2ITGSMRUMQP                  @EXEFNI      @EXEFNI!4II       @EX!0ETMT             >EUI            @EX
                                     =SIOMVO
        4NQSMHE
        G`]\X`^!AVZR^!HNc            #+0&/-,(**      #+2/(**        #+0&1+1(**            /(**$        #2-/(2/
        G_NY\VZT!;RR                 #+0&/-,(**      #+2/(**        #+0&1+1(**            *(+*$         #+0(1,
        89B!9BE                                                                              ;XN_        #.(**
                                                                                          @QUEN        #-*+%*,
        @QUEN!?VSRNVT!7MPIT!@EXIT!EPH!4IIT                                                             #-*+%*,



                                      ?A>=7A?!7693?!26?17;?A>3

                                                         4NQSMHE

?A>=7A?!7693?!69?A>3>?Z!=;761D!>/@3?!/92!4;>8?!/>3!9;@
/==>;B32!0D!/9D!47;>62/!>35A7/@;>D!/5391D%
HUV^!VZ^`]NZPR!V^!V^^`RQ!\`]^`NZ_!_[!_UR!;X[]VQN!G`]\X`^!AVZR^!ANb(!ER]^[Z^!VZ^`]RQ!Od!^`]\X`^!XVZR^!PN]]VR]^!Q[
Z[_!UNaR!_UR!\][_RP_V[Z![S!_UR!;X[]VQN!?Z^`]NZPR!=`N]NZ_d!5P_!_[!_UR!Rc_RZ_![S!NZd!]VTU_![S!]RP[aR]d!S[]!_UR
[OXVTN_V[Z![S!NZ!VZ^[XaRZ_!`ZXVPRZ^RQ!VZ^`]R](

G`]\X`^!AVZR^!AVPRZ^RR4                              E][Q`PVZT!5TRZ_4
 Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 12 of 147


CNYR4!MMMMMMMMMMMMMMMMMMMMM
        James Compton                 CNYR4!MMMMMMMMMMMMMMMMMMMMMM
                                             Richard Cheng
5QQ]R^^4!MMMMMMMMMMMMMMMMMMM
          302 Knights Run #1240       5QQ]R^^4!MMMMMMMMMMMMMMMMMMMM
                                                Brown Insurance Services
        MMMMMMMMMMMMMMMMMMMM
           Tampa, FL 33602                   MMMMMMMMMMMMMMMMMMMMM
                                                 1418 W 23rd Street
AVPRZ^R!C[(4!MMMMMMMMMMMMMMMM
               A052540                       !!MMMMMMMMMMMMMMMMMMMM
                                                Panama City, FL 32405

GVTZN_`]R4!MMMMMMMMMMMMMMMMMMMMMMMM
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 13 of 147
               MPC0601153


                     NOTICE TO OUR BROKERS AND AGENTS
                    OF OUR CLAIM NOTIFICATION PROCEDURE


       As part of our continuing effort to provide you with the best service available, ALL
       CLAIMS, OCCURRENCES, INCIDENTS and LAWSUITS under this policy are to be
       reported immediately to:



       RLI Insurance Company

       Email (preferred): New.Claim@rlicorp.com

       Fax: (866) 692-6796

       Phone: (800) 444-0406

       Street Address: 9025 N. Lindbergh Drive, Peoria, IL 61615

       Mailing Address: P.O. Box 3961, Peoria, IL 61612-3961



       When reporting the incident, be prepared to supply a report of claim or the following
       information:

       1.    Policy Number
       2.    Contact Person information (name, address, phone, etc.)
       3.    Nature of incident
       4.    Date of incident

       When reporting multiple incidents, please send each loss notice separately.




RIL 2131C (08/12)
         Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 14 of 147
                    IMPORTANT NOTICE TO POLICYHOLDERS

                    TERRORISM RISK INSURANCE ACT, AS AMENDED

Under the Terrorism Risk Insurance Act, as amended (the "Act"), we must make coverage for "certified
acts of terrorism" available in the policies we offer. We notified you at the time of offer and purchase
of the policy to which this Notice is attached that this coverage was available and we gave you the right
to reject our offer of such terrorism coverage. If you elected to purchase the coverage, the premium
charged for such coverage is shown on the Declarations page of the policy. If you elected to reject the
coverage we have not charged your policy for terrorism coverage and have attached a terrorism
exclusion to your policy.

PLEASE NOTE: IF YOU REJECTED THE OFFER OF FEDERAL TERRORISM INSURANCE
COVERAGE, THAT REJECTION DOES NOT APPLY TO THE LIMITED EXTENT THAT
RELEVANT STATE LAW REQUIRES COVERAGE FOR FIRE LOSSES RESULTING FROM
CERTIFIED ACTS OF TERRORISM UNDER THE ACT.

You should know that where coverage is provided by this policy for losses resulting from certified acts
of terrorism, such losses may be partially reimbursed by the United States government under a formula
established by federal law. Under this formula, the United States government generally reimburses 85%
through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning
January 1, 2018; 81% beginning January 1, 2019 and 80% beginning January 1, 2020 of covered
terrorism losses exceeding the statutorily established deductible paid by the insurance company
providing the coverage.

You should also know that the Act contains a $100 billion cap that limits U.S. Government
reimbursement as well as insurers' liability for losses resulting from certified acts of terrorism when the
amount of such losses in any one calendar year exceeds $100 billion. If the aggregate insured losses for
all insurers exceed $100 billion, your coverage may be reduced.

Specific coverage terms for terrorism, including limitations and exclusions, are more fully described in
endorsements attached to the policy. Your policy may contain an exclusion for losses that are not
eligible for federal reinsurance under the Act.

Definitions:

"Certified act of terrorism," as defined in Section 102(1) of the Act, means an act that is certified by
the Secretary of the Treasury – in consultation with the Secretary of Homeland Security, and the
Attorney General of the United States – to be an act of terrorism; to be a violent act or an act that is
dangerous to human life, property, or infrastructure; to have resulted in damage within the United States,
or outside the United States in the case of certain air carriers or vessels or the premises of a United
States mission; and to have been committed by an individual or individuals as part of an effort to coerce
the civilian population of the United States or to influence the policy or affect the conduct of the United
States Government by coercion.



RIL 2133B (01/15)                                                                                Page 1 of 1
                                                  Insured
Policy Number:Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 15 of 147
               MPC0601153


                                     RLI Underwriting Services, Inc.
                                              Peoria, Illinois 61615




                               NOTICE TO POLICYHOLDERS

           REGARDING THE UNITED STATES TREASURY DEPARTMENT –
                OFFICE OF FOREIGN ASSETS CONTROL (OFAC)

       This Policyholder Notice does not provide coverage nor can it be construed to replace any
       provisions of your policy. Please read your policy carefully to determine your rights, duties, and
       what is and what is not covered by your policy. This Notice should only be used to provide
       information concerning the possible impact of your insurance coverage as it relates to directives
       issued by OFAC.

       PLEASE READ THIS NOTICE CAREFULLY.

       OFAC administers and enforces economic and trade sanctions and places restrictions on certain
       transactions. OFAC acts pursuant to Executive Orders of the President of the United States and
       specific legislation. OFAC has identified and named numerous foreign agents, front
       organizations, terrorists, terrorist organizations, and narcotics traffickers, among others, as
       “Specially Designated Nationals and Blocked Persons.” The complete list can be found on the
       United States Treasury website – http://www.treas.gov/ofac.

       Various trade or economic sanctions and other laws or regulations prohibit us from providing
       insurance in certain circumstances. In accordance with OFAC regulations, if it is determined that
       you or any other insured, or any person or entity claiming the benefits of this insurance has
       violated U.S. sanctions law or is a Specially Designated National and Blocked Person, as
       identified by OFAC, this insurance contract is considered a blocked or frozen contract and will
       be considered null and void. When an insurance policy is considered to be a blocked or frozen
       contract, all provisions of this insurance will be immediately subject to OFAC, and neither
       payments nor premium refunds may be made without authorization from OFAC. Other
       limitations on the premiums and payments may also apply.




UW 20342C (03/12)                                                                                     Page 1 of 1
                                                      Insured
              Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 16 of 147

                                       FIRE DECLARATION PAGE

Mt. Hawley Insurance Company              90%                         Renaissance Re Syndicate 1458 Lloyd's 10%
Peoria, Illinois 61615, USA                                           London, EC3M 7HA, United Kingdom


Policy Number: MPC0601153                                             Unique Market Reference (UMR): B087518R06F5001
Named Insured and Mailing Address:                                        Agent/Broker and Mailing Address:
Hari Om Hari, Inc.                                                        AmWINS Brokerage of FL LLC
dba: La Casa Inn & Suites                                                 10201 Centurion Pkwy N
2801 N Monroe St                                                          Suite 500
Tallahassee, FL 32303                                                     Jacksonville, FL 32256


Policy Period: From 06/13/2018        to 06/13/2019     at 12:01 A.M. Standard Time at your mailing address shown above.

DESCRIPTION OF PREMISES
Covered Locations Listed Below:
2801 N Monroe St, Tallahassee, FL 32303


CAUSES OF LOSS: Special excluding Earthquake and Flood
Total coverage (limit) applicable Limit $ 5,510,528
   Limitation applying to the following:
   Business Income (and Extra Expense)                                   Monthly Limit of Indemnity 1/3
   Extended Period of Indemnity
Refer to CPR 2162, Specified Limits Endorsement
Per Occurrence Loss Limit
At no time will we pay more than $ 5,510,528                for a loss due to a single occurrence or event.
DEDUCTIBLE(S): Refer to CPR 2218, Declarations - Deductible Addendum
FORMS MADE A PART OF THIS POLICY AT TIME OF ISSUE: See CPR 2150, Applicable Forms & Endorsements
PCA Fees                          $ 150
Total Premium                     $ 16,532
Amount Payable At Inception $ 16,682
Pro Rata Shares Applicable to this Combination Policy: Mt. Hawley Insurance Company will be responsible for
______
 90% of all losses under this policy and Renaissance Re Syndicate 1458 Lloyd's will be responsible for ______   10% of all
losses under this policy. Each of the Companies will be severally (but not jointly) liable solely for its own pro rata share.




PG 6/20/2018                                                                                 Authorized Signature
FRPRC 100 (05/16)                                                                                                  Page 1 of 1
                                                            Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 17 of 147
Policy Number: MPC0601153


                          DECLARATIONS - SUB-LIMIT ADDENDUM

The total Limit of Liability as shown in the Declarations is subject to the following sub-limit(s). The sub-limit(s) shown is a
limit or amount per occurrence, except for Earthquake and Flood where an annual aggregate applies. The sub-limit(s)
shown are included in and do not increase the Limit of Liability shown in the Declarations. We will not, in any case, exceed
this sub-limit(s) in one disaster, casualty or event, no matter how many locations are involved.



                 Coverage Part or Item:                                                          Sub-Limit

                  Demolition & Increased Cost of Construction (B&C)                               $250,000


                  Fire Department Service Charges                                                    $5,000


                  Property in Transit                                                               $25,000


                  Unnamed Locations                                                                 $25,000




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2147 (02/04)                                                                                          Page 1 of 1
                                                           Insured
            Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 18 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      DECLARATIONS - DEDUCTIBLE ADDENDUM

The following deductible wording is in addition to all other deductible wording found elsewhere in this policy. All other
deductible wording found in and made a part of this policy also applies. Each claim for loss or damage will be adjusted
separately.


PERIL DEDUCTIBLE(S)
$5,000 Per Occurrence for All Covered Perils, except:
2.00% of the Total Insurable Values Per Building (including time element if applicable) at the time of loss or damage
subject to a minimum of $25,000 Per Occurrence for Named Storm
$25,000 Per Occurrence for Windstorm or Hail



Total Insurable Values is defined as the full value of covered property, including time element if applicable, subject to the
valuation terms and conditions of the policy. Total Insurable Values are calculated at the time of loss or damage.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2218 (11/04)                                                                                          Page 1 of 1
                                                            Insured
              Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 19 of 147
Policy Number: MPC0601153


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    SPECIFIED LIMITS ENDORSEMENT

Prem./Loc.    Bldg.          Limit of        Type of         Coins.                         Description & Location
   No.         No.         Insurance        Coverage        Percent   Val.*                  of Property Covered
    00001    001       $3,398,055       Building             80%      RCV     Built: 1985, Fire Resistive
                                                                              2801 N Monroe St
                                                                              Tallahassee, FL 32303
                                                                              Hotel


    00001    001       $300,000         Business Income      N/A      ALS     Built: 1985, Fire Resistive
                                        (and Extra                            2801 N Monroe St
                                        Expense)                              Tallahassee, FL 32303
                                                                              Hotel


    00001    001       $373,070         Business             80%      RCV     Built: 1985, Fire Resistive
                                        Personal                              2801 N Monroe St
                                        Property                              Tallahassee, FL 32303
                                                                              Hotel


    00001    001       $10,000          Light Poles          N/A      RCV     Built: 1985, Fire Resistive
                                                                              2801 N Monroe St
                                                                              Tallahassee, FL 32303
                                                                              Hotel


    00001    001       $10,000          Outside Signs        80%      RCV     Built: 1985, Fire Resistive
                                                                              2801 N Monroe St
                                                                              Tallahassee, FL 32303
                                                                              Hotel


    00001    002       $1,157,100       Building             80%      RCV     Built: 1985, Fire Resistive
                                                                              2801 N Monroe St
                                                                              Tallahassee, FL 32303
                                                                              Hotel


    00001    002       $100,000         Business Income      N/A      ALS     Built: 1985, Fire Resistive
                                        (and Extra                            2801 N Monroe St
                                        Expense)                              Tallahassee, FL 32303
                                                                              Hotel


    00001    002       $122,303         Business             80%      RCV     Built: 1985, Fire Resistive
                                        Personal                              2801 N Monroe St
                                        Property                              Tallahassee, FL 32303
                                                                              Hotel




*     Valuation. Indicate: ACV (Actual Cash Value), ALS (Actual Loss Sustained), RCV (Replacement Cost Value),
      SP (Selling Price) or SV (Stated Value).



                      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2162 (01/02)                                                                                            Page 1 of 2
                                                          Insured
              Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 20 of 147
Policy Number: MPC0601153


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  SPECIFIED LIMITS ENDORSEMENT

Prem./Loc.    Bldg.          Limit of        Type of        Coins.                        Description & Location
   No.         No.         Insurance        Coverage       Percent   Val.*                 of Property Covered
    00001    003       $40,000          Building            80%      RCV     Built: 1985, Cast in Place
                                                                             2801 N Monroe St
                                                                             Tallahassee, FL 32303
                                                                             Pool




*     Valuation. Indicate: ACV (Actual Cash Value), ALS (Actual Loss Sustained), RCV (Replacement Cost Value),
      SP (Selling Price) or SV (Stated Value).



                      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2162 (01/02)                                                                                          Page 2 of 2
                                                        Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 21 of 147
Policy Number: MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       APPLICABLE FORMS & ENDORSEMENTS

FORMS AND ENDORSEMENTS LISTED BELOW APPLY TO AND ARE MADE PART OF THIS POLICY AT TIME OF
ISSUE.

CPR-2147(02/04)                  Declarations - SubLimit Addendum
CPR-2218(11/04)                  Declarations - Deductible Addendum
CPR-2162(01/02)                  Specified Limits Endorsement
CP-0010(06/07)                   Building and Personal Property Coverage Form
CP-0030(06/07)                   Business Income (and Extra Expense) Coverage Form
CP-1030(06/07)                   Causes Of Loss - Special Form
CP-0090(07/88)                   Commercial Property Conditions
IL-0017(11/98)                   Common Policy Conditions
CP-0415(10/00)                   Debris Removal Additional Insurance
CP-0440(06/07)                   Spoilage Coverage
CP-1430(10/00)                   Outdoor Trees, Shrubs and Plants
CP-1440(06/07)                   Outdoor Signs
CPR-2106(11/07)                  Automatic Acquisition Endorsement
CPR-2152F(02/04)                 Electronic Data Processing Endorsement
CPR-2161(11/13)                  Ordinance or Law Coverage
CPR-2170(03/02)                  Valuable Papers and Records
CPR-2177(03/02)                  Accounts Receivable
CPR-2200(10/01)                  Loss Payee/Additional Insured Endorsement
CPR-2207(03/02)                  Mortgagee Endorsement
CPR-2216(09/02)                  Fine Arts Endorsement
CPR-2224(03/03)                  Sewer Back Up Endorsement
CPR-2254(07/04)                  Extended Period of Indemnity Endorsement
CPR-2268(02/07)                  Protective Safeguard Endorsement
CPR-2274(04/12)                  Minimum Earned Premium Endorsement
CPR-2276(04/12)                  Non-Payment Of Premium
CPR-2281(12/14)                  Nuclear, Biological, Chemical, or Radioactive Exclusion
CPR-2282(02/15)                  Exclusion Of Cosmetic Damage To Roof Surfacing
CPR-2284(04/15)                  Fire Protection Equipment Recharge Endorsement
CPR-2285(04/15)                  Increased Perimeter Of Coverage Endorsement
CP-0125(07/08)                   Florida Changes
CP-1032(08/08)                   Water Exclusion Endorsement
CPR-2117(08/15)                  Definition of Occurrence




CPR 2150 (10/01)                                                                           Page 1 of 2
                                                   Insured
           Case 4:20-cv-00398-MW-MAF
                           APPLICABLE Document
                                      FORMS & 1-3 Filed 08/07/20 Page 22 of 147
                                               ENDORSEMENTS
                                               (cont'd)


 CPR-2133(10/01)              Absolute Pollution Exclusion Endorsement
 CPR-2165(04/13)              Liberalization Clause Endorsement
 CPR-2188(12/10)              Exclusion of Certain Computer Related Losses
 CPR-2230(03/08)              Terrorism Exclusion
 CPR-2237(08/03)              Additional Covered Property Endorsement
 CPR-2252(07/04)              Property In Transit Endorsement
 CPR-2261(09/04)              Fire Department Service Charge Endorsement
 CPR-2263(11/04)              Unnamed Locations Extension
 CPR-2269(06/09)              Asbestos Exclusion
 CPR-2291(08/15)              Named Storm Definition
 CPR-2295(02/16)              Windstorm or Hail Loss Reporting Limitation Addendum
 LMA-3100(09/10)              Sanction Limitation And Exclusion Clause
 LMA-5096(03/08)              Several Liability Clause
 NMA-1998(04/86)              Service Of Suit Clause (U.S.A.)
 RIL-099C(11/16)              Service of Suit Endorsement




               ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2150 (10/01)                                                                     Page 2 of 2
                                                Insured
            Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 23 of 147
               MPC0601153



                                   BUILDING AND PERSONAL
                                  PROPERTY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words "we",
"us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                                        (a) Additions under construction, altera-
                                                                                       tions and repairs to the building or
    We will pay for direct physical loss of or damage to                               structure;
    Covered Property at the premises described in the
    Declarations caused by or resulting from any Covered                           (b) Materials, equipment, supplies and
    Cause of Loss.                                                                     temporary structures, on or within 100
                                                                                       feet of the described premises, used
    1. Covered Property                                                                for making additions, alterations or
                                                                                       repairs to the building or structure.
        Covered Property, as used in this Coverage Part,
        means the type of property described in this
                                                                         b. Your Business Personal Property located
        section, A. 1., and limited in A. 2. Property Not
                                                                            in or on the building described in the Declara-
        Covered, if a Limit of Insurance is shown in the
        Declarations for that type of property.                             tions or in the open (or in a vehicle) within 100
                                                                            feet of the described premises, consisting of
        a. Building, meaning the building or structure                      the following unless otherwise specified in the
           described in the Declarations, including:                        Declarations or on the Your Business Person-
                                                                            al Property – Separation Of Coverage form:
            (1) Completed additions;
                                                                               (1) Furniture and fixtures;
            (2) Fixtures, including outdoor fixtures;
                                                                               (2) Machinery and equipment;
            (3) Permanently installed:
                                                                               (3) "Stock";
                 (a) Machinery and
                                                                               (4) All other personal property owned by you
                 (b) Equipment;                                                    and used in your business;

            (4) Personal property owned by you that is                         (5) Labor, materials or services furnished or
                used to maintain or service the building or                        arranged by you on personal property of
                structure or its premises, including:
                                                                                   others;
                 (a) Fire-extinguishing equipment;
                                                                               (6) Your use interest as tenant in improve-
                 (b) Outdoor furniture;                                            ments and betterments. Improvements
                                                                                   and betterments are fixtures, alterations,
                 (c) Floor coverings; and                                          installations or additions:

                 (d) Appliances used for refrigerating,                            (a) Made a part of the building or struc-
                     ventilating, cooking, dishwashing or                              ture you occupy but do not own; and
                     laundering;
                                                                                   (b) You acquired or made at your ex-
            (5) If not covered by other insurance:                                     pense but cannot legally remove;


CP 00 10 06 07                                  © ISO Properties, Inc., 2007                                    Page 1 of 15
                                                           Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 24 of 147

            (7) Leased personal property for which you                   k. Property that is covered under another cover-
                have a contractual responsibility to insure,                age form of this or any other policy in which it
                unless otherwise provided for under Per-                    is more specifically described, except for the
                sonal Property Of Others.                                   excess of the amount due (whether you can
                                                                            collect on it or not) from that other insurance;
       c. Personal Property Of Others that is:
                                                                         l.    Retaining walls that are not part of a building;
            (1) In your care, custody or control; and
                                                                         m. Underground pipes, flues or drains;
            (2) Located in or on the building described in
                the Declarations or in the open (or in a                 n. Electronic data, except as provided under the
                vehicle) within 100 feet of the described                   Additional Coverage, Electronic Data. Elec-
                premises.                                                   tronic data means information, facts or com-
                                                                            puter programs stored as or on, created or
            However, our payment for loss of or damage                      used on, or transmitted to or from computer
            to personal property of others will only be for                 software (including systems and applications
            the account of the owner of the property.                       software), on hard or floppy disks, CD-ROMs,
                                                                            tapes, drives, cells, data processing devices
   2. Property Not Covered                                                  or any other repositories of computer software
                                                                            which are used with electronically controlled
       Covered Property does not include:                                   equipment. The term computer programs, re-
                                                                            ferred to in the foregoing description of elec-
       a. Accounts, bills, currency, food stamps or                         tronic data, means a set of related electronic
          other evidences of debt, money, notes or                          instructions which direct the operations and
          securities. Lottery tickets held for sale are not                 functions of a computer or device connected
          securities;                                                       to it, which enable the computer or device to
                                                                            receive, process, store, retrieve or send data.
                                                                            This paragraph, n., does not apply to your
       b. Animals, unless owned by others and
                                                                            "stock" of prepackaged software;
          boarded by you, or if owned by you, only as
          "stock" while inside of buildings;
                                                                         o. The cost to replace or restore the information
                                                                            on valuable papers and records, including
       c. Automobiles held for sale;
                                                                            those which exist as electronic data. Valuable
                                                                            papers and records include but are not limited
       d. Bridges, roadways, walks, patios or other
                                                                            to proprietary information, books of account,
          paved surfaces;
                                                                            deeds, manuscripts, abstracts, drawings and
                                                                            card index systems. Refer to the Coverage
       e. Contraband, or property in the course of ille-                    Extension for Valuable Papers And Records
          gal transportation or trade;                                      (Other Than Electronic Data) for limited cov-
                                                                            erage for valuable papers and records other
       f.   The cost of excavations, grading, backfilling                   than those which exist as electronic data;
            or filling;
                                                                         p. Vehicles or self-propelled machines (including
       g. Foundations of buildings, structures, machin-                     aircraft or watercraft) that:
          ery or boilers if their foundations are below:
                                                                               (1) Are licensed for use on public roads; or
            (1) The lowest basement floor; or
                                                                               (2) Are operated principally away from the
            (2) The surface of the ground, if there is no                          described premises.
                basement;
                                                                               This paragraph does not apply to:
       h. Land (including land on which the property is
          located), water, growing crops or lawns;                                 (a) Vehicles or self-propelled machines
                                                                                       or autos you manufacture, process or
       i.   Personal property       while    airborne      or                          warehouse;
            waterborne;
                                                                                   (b) Vehicles or self-propelled machines,
       j.   Bulkheads, pilings, piers, wharves or docks;                               other than autos, you hold for sale;


CP 00 10 06 07                                  © ISO Properties, Inc., 2007                                      Page 2 of 15
                                                            Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 25 of 147

                 (c) Rowboats or canoes out of water at                               deductible plus the amount that we
                     the described premises; or                                       pay for direct physical loss or damage
                                                                                      to the Covered Property that has sus-
                 (d) Trailers, but only to the extent pro-                            tained loss or damage.
                     vided for in the Coverage Extension
                     for Non-owned Detached Trailers;                         (4) We will pay up to an additional $10,000
                                                                                  for debris removal expense, for each
       q. The following property while outside of                                 location, in any one occurrence of phys-
          buildings:                                                              ical loss or damage to Covered Property,
                                                                                  if one or both of the following circum-
          (1) Grain, hay, straw or other crops;                                   stances apply:

          (2) Fences, radio or television antennas (in-                          (a) The total of the actual debris removal
              cluding satellite dishes) and their lead-in                            expense plus the amount we pay for
              wiring, masts or towers, trees, shrubs or                              direct physical loss or damage ex-
              plants (other than "stock" of trees, shrubs                            ceeds the Limit of Insurance on the
              or plants), all except as provided in the                              Covered Property that has sustained
              Coverage Extensions.                                                   loss or damage.
   3. Covered Causes Of Loss                                                     (b) The actual debris removal expense
                                                                                     exceeds 25% of the sum of the de-
       See applicable Causes Of Loss Form as shown in                                ductible plus the amount that we pay
       the Declarations.                                                             for direct physical loss or damage to
                                                                                     the Covered Property that has sus-
   4. Additional Coverages                                                           tained loss or damage.
       a. Debris Removal                                                         Therefore, if (4) (a) and/or (4) (b) apply,
                                                                                 our total payment for direct physical loss
          (1) Subject to Paragraphs (3) and (4), we will                         or damage and debris removal expense
              pay your expense to remove debris of                               may reach but will never exceed the Limit
              Covered Property caused by or resulting
                                                                                 of Insurance on the Covered Property
              from a Covered Cause of Loss that
                                                                                 that has sustained loss or damage, plus
              occurs during the policy period. The ex-
                                                                                 $10,000.
              penses will be paid only if they are
              reported to us in writing within 180 days
                                                                              (5) Examples
              of the date of direct physical loss or
              damage.
                                                                                 The following examples assume that
          (2) Debris Removal does not apply to costs                             there is no Coinsurance penalty.
              to:
                                                                EXAMPLE #1
                 (a) Extract "pollutants" from land or
                     water; or                                  Limit of Insurance:                               $ 90,000

                 (b) Remove, restore or replace polluted        Amount of Deductible:                             $     500
                     land or water.
                                                                Amount of Loss:                                   $ 50,000
          (3) Subject to the exceptions in Paragraph
              (4), the following provisions apply:              Amount of Loss Payable:                           $ 49,500

                 (a) The most we will pay for the total of                                                ($50,000 – $500)
                     direct physical loss or damage plus
                     debris removal expense is the Limit of     Debris Removal Expense:                           $ 10,000
                     Insurance applicable to the Covered
                     Property that has sustained loss or        Debris Removal Expense Payable:                   $ 10,000
                     damage.
                                                                ($10,000 is 20% of $50,000.)
                 (b) Subject to (a) above, the amount we
                     will pay for debris removal expense is     The debris removal expense is less than 25% of the sum
                     limited to 25% of the sum of the           of the loss payable plus the deductible. The sum of the


CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                    Page 3 of 15
                                                          Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 26 of 147

loss payable and the debris removal expense ($49,500 +                 c. Fire Department Service Charge
$10,000 = $59,500) is less than the Limit of Insurance.
Therefore the full amount of debris removal expense is                       When the fire department is called to save or
payable in accordance with the terms of Paragraph (3).                       protect Covered Property from a Covered
                                                                             Cause of Loss, we will pay up to $1,000, un-
EXAMPLE #2                                                                   less a higher limit is shown in the Declara-
                                                                             tions, for your liability for fire department
Limit of Insurance:                             $ 90,000                     service charges:

Amount of Deductible:                           $     500                    (1) Assumed by contract or agreement prior
                                                                                 to loss; or
Amount of Loss:                                 $ 80,000
                                                                             (2) Required by local ordinance.
Amount of Loss Payable:                         $ 79,500
                                                                             No Deductible applies to this Additional
                                        ($80,000 – $500)                     Coverage.

Debris Removal Expense:                         $ 30,000               d. Pollutant Clean-up And Removal

Debris Removal Expense Payable                                               We will pay your expense to extract "pol-
                                                                             lutants" from land or water at the described
                            Basic Amount:       $ 10,500                     premises if the discharge, dispersal, seepage,
                                                                             migration, release or escape of the "pollut-
                            Additional Amount: $ 10,000                      ants" is caused by or results from a Covered
                                                                             Cause of Loss that occurs during the policy
The basic amount payable for debris removal expense                          period. The expenses will be paid only if they
under the terms of Paragraph (3) is calculated as follows:                   are reported to us in writing within 180 days of
$80,000 ($79,500 + $500) x .25 = $20,000; capped at                          the date on which the Covered Cause of Loss
$10,500. The cap applies because the sum of the loss                         occurs.
payable ($79,500) and the basic amount payable for
debris removal expense ($10,500) cannot exceed the                           This Additional Coverage does not apply to
Limit of Insurance ($90,000).                                                costs to test for, monitor or assess the exis-
                                                                             tence, concentration or effects of "pollutants".
The additional amount payable for debris removal ex-                         But we will pay for testing which is performed
pense is provided in accordance with the terms of Para-                      in the course of extracting the "pollutants"
graph (4), because the debris removal expense ($30,000)                      from the land or water.
exceeds 25% of the loss payable plus the deductible
($30,000 is 37.5% of $80,000), and because the sum of                        The most we will pay under this Additional
the loss payable and debris removal expense ($79,500 +                       Coverage for each described premises is
$30,000 = $109,500) would exceed the Limit of Insurance                      $10,000 for the sum of all covered expenses
($90,000). The additional amount of covered debris re-                       arising out of Covered Causes of Loss oc-
moval expense is $10,000, the maximum payable under                          curring during each separate 12-month period
Paragraph (4). Thus the total payable for debris removal                     of this policy.
expense in this example is $20,500; $9,500 of the debris
removal expense is not covered.                                        e. Increased Cost Of Construction

        b. Preservation Of Property                                          (1) This Additional Coverage applies only to
                                                                                 buildings to which the Replacement Cost
            If it is necessary to move Covered Property                          Optional Coverage applies.
            from the described premises to preserve it
            from loss or damage by a Covered Cause of                        (2) In the event of damage by a Covered
            Loss, we will pay for any direct physical loss                       Cause of Loss to a building that is Cov-
            or damage to that property:                                          ered Property, we will pay the increased
                                                                                 costs incurred to comply with enforce-
            (1) While it is being moved or while tem-                            ment of an ordinance or law in the course
                porarily stored at another location; and                         of repair, rebuilding or replacement of
                                                                                 damaged parts of that property, subject to
            (2) Required by local ordinance. No Deduct-                          the limitations stated in e. (3) through e.
                ible applies to this Additional Coverage.                        (9) of this Additional Coverage.


CP 00 10 06 07                                © ISO Properties, Inc., 2007                                      Page 4 of 15
                                                         Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 27 of 147

          (3) The ordinance or law referred to in e. (2)                         (7) With respect to this Additional Coverage:
              of this Additional Coverage is an ordi-
              nance or law that regulates the construc-                              (a) We will not pay for the Increased
              tion or repair of buildings or establishes                                 Cost of Construction:
              zoning or land use requirements at the
              described premises, and is in force at the                                 (i) Until the property is actually re-
              time of loss.                                                                  paired or replaced, at the same or
                                                                                             another premises; and
          (4) Under this Additional Coverage, we will
              not pay any costs due to an ordinance or
                                                                                         (ii) Unless the repairs or replacement
              law that:
                                                                                              are made as soon as reasonably
                 (a) You were required to comply with                                         possible after the loss or damage,
                     before the loss, even when the build-                                    not to exceed two years. We may
                     ing was undamaged; and                                                   extend this period in writing dur-
                                                                                              ing the two years.
                 (b) You failed to comply with.
                                                                                     (b) If the building is repaired or replaced
          (5) Under this Additional Coverage, we will                                    at the same premises, or if you elect
              not pay for:                                                               to rebuild at another premises, the
                                                                                         most we will pay for the Increased
                 (a) The enforcement of any ordinance or                                 Cost of Construction, subject to the
                     law which requires demolition, repair,                              provisions of e. (6) of this Additional
                     replacement, reconstruction, remod-                                 Coverage, is the increased cost of
                     eling or remediation of property due                                construction at the same premises.
                     to contamination by "pollutants" or
                     due to the presence, growth, prolif-
                                                                                     (c) If the ordinance or law requires relo-
                     eration, spread or any activity of "fun-
                                                                                         cation to another premises, the most
                     gus", wet or dry rot or bacteria; or
                                                                                         we will pay for the Increased Cost of
                 (b) Any costs associated with the en-                                   Construction, subject to the provi-
                     forcement of an ordinance or law                                    sions of e. (6) of this Additional Cov-
                     which requires any insured or others                                erage, is the increased cost of
                     to test for, monitor, clean up, remove,                             construction at the new premises.
                     contain, treat, detoxify or neutralize,
                     or in any way respond to, or assess                         (8) This Additional Coverage is not subject to
                     the effects of "pollutants", "fungus",                          the terms of the Ordinance Or Law Ex-
                     wet or dry rot or bacteria.                                     clusion, to the extent that such Exclusion
                                                                                     would conflict with the provisions of this
          (6) The most we will pay under this Addi-                                  Additional Coverage.
              tional Coverage, for each described
              building insured under this Coverage                               (9) The costs addressed in the Loss Payment
              Form, is $10,000 or 5% of the Limit of                                 and Valuation Conditions, and the Re-
              Insurance applicable to that building,                                 placement Cost Optional Coverage, in
              whichever is less. If a damaged building
                                                                                     this Coverage Form, do not include the
              is covered under a blanket Limit of In-
                                                                                     increased cost attributable to enforce-
              surance which applies to more than one
              building or item of property, then the most                            ment of an ordinance or law. The amount
              we will pay under this Additional Cover-                               payable under this Additional Coverage,
              age, for that damaged building, is the                                 as stated in e. (6) of this Additional Cov-
              lesser of: $10,000 or 5% times the value                               erage, is not subject to such limitation.
              of the damaged building as of the time of
              loss times the applicable Coinsurance                        f.    Electronic Data
              percentage.
                                                                                 (1) Under this Additional Coverage, electron-
                 The amount payable under this Additional                            ic data has the meaning described under
                 Coverage is additional insurance.                                   Property Not Covered, Electronic Data.



CP 00 10 06 07                                    © ISO Properties, Inc., 2007                                    Page 5 of 15
                                                             Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 28 of 147

          (2) Subject to the provisions of this Additional                       computer systems involved. If loss pay-
              Coverage, we will pay for the cost to re-                          ment on the first occurrence does not
              place or restore electronic data which has                         exhaust this amount, then the balance is
              been destroyed or corrupted by a Cov-                              available for subsequent loss or damage
              ered Cause of Loss. To the extent that                             sustained in but not after that policy year.
              electronic data is not replaced or re-                             With respect to an occurrence which be-
              stored, the loss will be valued at the cost                        gins in one policy year and continues or
              of replacement of the media on which the                           results in additional loss or damage in a
              electronic data was stored, with blank                             subsequent policy year(s), all loss or
              media of substantially identical type.                             damage is deemed to be sustained in the
                                                                                 policy year in which the occurrence
          (3) The Covered Causes of Loss applicable                              began.
              to Your Business Personal Property apply
              to this Additional Coverage, Electronic                5. Coverage Extensions
              Data, subject to the following:
                                                                        Except as otherwise provided, the following      Ex-
                 (a) If the Causes Of Loss – Special Form               tensions apply to property located in or on      the
                     applies, coverage under this Addition-             building described in the Declarations or in     the
                     al Coverage, Electronic Data, is limit-            open (or in a vehicle) within 100 feet of the    de-
                     ed to the "specified causes of loss" as            scribed premises.
                     defined in that form, and Collapse as
                     set forth in that form.                            If a Coinsurance percentage of 80% or more, or a
                                                                        Value Reporting period symbol, is shown in the
                 (b) If the Causes Of Loss – Broad Form                 Declarations, you may extend the insurance pro-
                     applies, coverage under this Addition-             vided by this Coverage Part as follows:
                     al Coverage, Electronic Data, in-
                     cludes Collapse as set forth in that               a. Newly Acquired Or Constructed Property
                     form.
                                                                              (1) Buildings
                 (c) If the Causes Of Loss Form is en-
                     dorsed to add a Covered Cause of                            If this policy covers Building, you may
                     Loss, the additional Covered Cause                          extend that insurance to apply to:
                     of Loss does not apply to the cover-
                     age provided under this Additional                          (a) Your new buildings while being built
                     Coverage, Electronic Data.                                      on the described premises; and

                 (d) The Covered Causes of Loss include                          (b) Buildings you acquire at locations,
                     a virus, harmful code or similar in-                            other than the described premises, in-
                     struction introduced into or enacted                            tended for:
                     on a computer system (including
                     electronic data) or a network to which                          (i) Similar use as the building de-
                     it is connected, designed to damage                                 scribed in the Declarations; or
                     or destroy any part of the system or
                     disrupt its normal operation. But there                         (ii) Use as a warehouse.
                     is no coverage for loss or damage
                     caused by or resulting from manipula-                       The most we will pay for loss or damage
                     tion of a computer system (including                        under this Extension is $250,000 at each
                     electronic data) by any employee,                           building.
                     including a temporary or leased em-
                     ployee, or by an entity retained by                      (2) Your Business Personal Property
                     you or for you to inspect, design, in-
                     stall, modify, maintain, repair or re-                      (a) If this policy covers Your Business
                     place that system.                                              Personal Property, you may extend
                                                                                     that insurance to apply to:
          (4) The most we will pay under this
              Additional Coverage, Electronic Data, is                               (i) Business personal property, in-
              $2,500 for all loss or damage sustained in                                 cluding such property that you
              any one policy year, regardless of the                                     newly acquire, at any location you
              number of occurrences of loss or damage                                    acquire other than at fairs, trade
              or the number of premises, locations or                                    shows or exhibitions;


CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                    Page 6 of 15
                                                           Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 29 of 147

                     (ii) Business personal property, in-                      (2) Personal property of others in your care,
                          cluding such property that you                           custody or control.
                          newly acquire, located at your
                          newly constructed or acquired                        The most we will pay for loss or damage un-
                          buildings at the location de-                        der this Extension is $2,500 at each de-
                          scribed in the Declarations; or                      scribed premises. Our payment for loss of or
                                                                               damage to personal property of others will
                     (iii) Business personal property that                     only be for the account of the owner of the
                           you newly acquire, located at the
                                                                               property.
                           described premises.

                     The most we will pay for loss or dam-               c. Valuable Papers And Records (Other Than
                     age under this Extension is $100,000                   Electronic Data)
                     at each building.
                                                                               (1) You may extend the insurance that ap-
                 (b) This Extension does not apply to:                             plies to Your Business Personal Property
                                                                                   to apply to the cost to replace or restore
                     (i) Personal property of others that is                       the lost information on valuable papers
                         temporarily in your possession in                         and records for which duplicates do not
                         the course of installing or per-                          exist. But this Extension does not apply to
                         forming work on such property; or                         valuable papers and records which exist
                                                                                   as electronic data. Electronic data has the
                     (ii) Personal property of others that is                      meaning described under Property Not
                          temporarily in your possession in                        Covered, Electronic Data.
                          the course of your manufacturing
                          or wholesaling activities.                           (2) If the Causes Of Loss – Special Form ap-
                                                                                   plies, coverage under this Extension is
          (3) Period Of Coverage
                                                                                   limited to the "specified causes of loss" as
                                                                                   defined in that form, and Collapse as set
                 With respect to insurance on or at each
                 newly acquired or constructed property,                           forth in that form.
                 coverage will end when any of the fol-
                 lowing first occurs:                                          (3) If the Causes Of Loss – Broad Form ap-
                                                                                   plies, coverage under this Extension in-
                 (a) This policy expires;                                          cludes Collapse as set forth in that form.

                 (b) 30 days expire after you acquire the                      (4) Under this Extension, the most we will
                     property or begin construction of that                        pay to replace or restore the lost infor-
                     part of the building that would qualify                       mation is $2,500 at each described
                     as covered property; or                                       premises, unless a higher limit is shown
                                                                                   in the Declarations. Such amount is addi-
                 (c) You report values to us.                                      tional insurance. We will also pay for the
                                                                                   cost of blank material for reproducing the
                 We will charge you additional premium for                         records (whether or not duplicates exist),
                 values reported from the date you acquire                         and (when there is a duplicate) for the
                 the property or begin construction of that
                                                                                   cost of labor to transcribe or copy the
                 part of the building that would qualify as
                                                                                   records. The costs of blank material and
                 covered property.
                                                                                   labor are subject to the applicable Limit of
       b. Personal Effects And Property Of Others                                  Insurance on Your Business Personal
                                                                                   Property and therefore coverage of such
          You may extend the insurance that applies to                             costs is not additional insurance.
          Your Business Personal Property to apply to:
                                                                         d. Property Off-premises
          (1) Personal effects owned by you, your of-
              ficers, your partners or members, your                           (1) You may extend the insurance provided
              managers or your employees. This Ex-                                 by this Coverage Form to apply to your
              tension does not apply to loss or damage                             Covered Property while it is away from
              by theft.                                                            the described premises, if it is:


CP 00 10 06 07                                  © ISO Properties, Inc., 2007                                     Page 7 of 15
                                                            Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 30 of 147

                 (a) Temporarily at a location you do not                              (a) The trailer is used in your business;
                     own, lease or operate;
                                                                                       (b) The trailer is in your care, custody or
                 (b) In storage at a location you lease,                                   control at the premises described in
                     provided the lease was executed                                       the Declarations; and
                     after the beginning of the current
                     policy term; or                                                   (c) You have a contractual responsibility
                                                                                           to pay for loss or damage to the
                 (c) At any fair, trade show or exhibition.                                trailer.

            (2) This Extension       does     not    apply    to                   (2) We will not pay for any loss or damage
                property:                                                              that occurs:

                                                                                       (a) While the trailer is attached to any
                 (a) In or on a vehicle; or
                                                                                           motor vehicle or motorized convey-
                                                                                           ance, whether or not the motor ve-
                 (b) In the care, custody or control of your
                                                                                           hicle or motorized conveyance is in
                     salespersons, unless the property is                                  motion;
                     in such care, custody or control at a
                     fair, trade show or exhibition.                                   (b) During hitching or unhitching opera-
                                                                                           tions, or when a trailer becomes ac-
            (3) The most we will pay for loss or damage                                    cidentally unhitched from a motor
                under this Extension is $10,000.                                           vehicle or motorized conveyance.

       e. Outdoor Property                                                         (3) The most we will pay for loss or damage
                                                                                       under this Extension is $5,000, unless a
            You may extend the insurance provided by                                   higher limit is shown in the Declarations.
            this Coverage Form to apply to your outdoor
            fences, radio and television antennas (includ-                         (4) This insurance is excess over the amount
            ing satellite dishes), trees, shrubs and plants                            due (whether you can collect on it or not)
            (other than "stock" of trees, shrubs or plants),                           from any other insurance covering such
            including debris removal expense, caused by                                property.
            or resulting from any of the following causes
            of loss if they are Covered Causes of Loss:                  Each of these Extensions is additional insurance un-
                                                                         less otherwise indicated. The Additional Condition,
            (1) Fire;                                                    Coinsurance, does not apply to these Extensions.

            (2) Lightning;                                           B. Exclusions And Limitations

            (3) Explosion;                                               See applicable Causes Of Loss Form as shown in the
                                                                         Declarations.
            (4) Riot or Civil Commotion; or
                                                                     C. Limits Of Insurance
            (5) Aircraft.
                                                                         The most we will pay for loss or damage in any one
                                                                         occurrence is the applicable Limit of Insurance shown
            The most we will pay for loss or damage                      in the Declarations.
            under this Extension is $1,000, but not more
            than $250 for any one tree, shrub or plant.                  The most we will pay for loss or damage to outdoor
            These limits apply to any one occurrence,                    signs, whether or not the sign is attached to a
            regardless of the types or number of items                   building, is $2,500 per sign in any one occurrence.
            lost or damaged in that occurrence.
                                                                         The amounts of insurance stated in the following Ad-
       f.   Non-owned Detached Trailers                                  ditional Coverages apply in accordance with the terms
                                                                         of such coverages and are separate from the Limit(s)
            (1) You may extend the insurance that ap-                    of Insurance shown in the Declarations for any other
                plies to Your Business Personal Property                 coverage:
                to apply to loss or damage to trailers that
                you do not own, provided that:                           1. Fire Department Service Charge;


CP 00 10 06 07                                      © ISO Properties, Inc., 2007                                     Page 8 of 15
                                                               Insured
              Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 31 of 147

    2. Pollutant Clean-up And Removal;                           The Deductible applies once per occurrence and therefore
                                                                 is not subtracted in determining the amount of loss pay-
    3. Increased Cost Of Construction; and                       able for Building #2. Loss payable for Building #2 is the
                                                                 Limit of Insurance of $80,000.
    4. Electronic Data.
                                                                 Total amount of loss payable:
    Payments under the Preservation Of Property Addi-
    tional Coverage will not increase the applicable Limit       $59,850 + $80,000 = $139,850
    of Insurance.
                                                                 EXAMPLE #2
D. Deductible
                                                                 (This example, too, assumes there is no Coinsurance
                                                                 penalty.)
    In any one occurrence of loss or damage (hereinafter
    referred to as loss), we will first reduce the amount of     The Deductible and Limits of Insurance are the same as
    loss if required by the Coinsurance Condition or the         those in Example #1.
    Agreed Value Optional Coverage. If the adjusted
    amount of loss is less than or equal to the Deductible,      Loss to Building #1:                            $ 70,000
    we will not pay for that loss. If the adjusted amount of        (Exceeds Limit of Insurance plus Deductible)
    loss exceeds the Deductible, we will then subtract the
    Deductible from the adjusted amount of loss, and will        Loss to Building #2:                            $ 90,000
    pay the resulting amount or the Limit of Insurance,             (Exceeds Limit of Insurance plus Deductible)
    whichever is less.
                                                                 Loss Payable – Building #1:                          $ 60,000
    When the occurrence involves loss to more than one              (Limit of Insurance)
    item of Covered Property and separate Limits of In-
    surance apply, the losses will not be combined in            Loss Payable – Building #2:                          $ 80,000
    determining application of the Deductible. But the De-          (Limit of Insurance)
    ductible will be applied only once per occurrence.
                                                                 Total amount of loss payable:                        $140,000
EXAMPLE #1
                                                                 E. Loss Conditions
(This example assumes there is no Coinsurance penalty.)
                                                                     The following conditions apply in addition to the Com-
                                                                     mon Policy Conditions and the Commercial Property
Deductible:                                       $     250          Conditions.

Limit of Insurance – Building #1:                 $ 60,000           1. Abandonment

Limit of Insurance – Building #2:                 $ 80,000               There can be no abandonment of any property to
                                                                         us.
Loss to Building #1:                              $ 60,100
                                                                     2. Appraisal
Loss to Building #2:                              $ 90,000
                                                                         If we and you disagree on the value of the prop-
The amount of loss to Building #1 ($60,100) is less than                 erty or the amount of loss, either may make
the sum ($60,250) of the Limit of Insurance applicable to                written demand for an appraisal of the loss. In this
Building #1 plus the Deductible.                                         event, each party will select a competent and im-
                                                                         partial appraiser. The two appraisers will select an
The Deductible will be subtracted from the amount of loss                umpire. If they cannot agree, either may request
in calculating the loss payable for Building #1:                         that selection be made by a judge of a court
                                                                         having jurisdiction. The appraisers will state sepa-
                                                                         rately the value of the property and amount of
   $60,100
                                                                         loss. If they fail to agree, they will submit their dif-
    – 250
                                                                         ferences to the umpire. A decision agreed to by
   $59,850     Loss Payable – Building #1                                any two will be binding. Each party will:




CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                       Page 9 of 15
                                                           Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 32 of 147

       a. Pay its chosen appraiser; and                                         (8) Cooperate with us in the investigation or
                                                                                    settlement of the claim.
       b. Bear the other expenses of the appraisal and
          umpire equally.                                                  b. We may examine any insured under oath,
                                                                              while not in the presence of any other insured
       If there is an appraisal, we will still retain our right               and at such times as may be reasonably re-
       to deny the claim.                                                     quired, about any matter relating to this
                                                                              insurance or the claim, including an insured's
   3. Duties In The Event Of Loss Or Damage                                   books and records. In the event of an exam-
                                                                              ination, an insured's answers must be signed.
       a. You must see that the following are done in
          the event of loss or damage to Covered                        4. Loss Payment
          Property:
                                                                           a. In the event of loss or damage covered by
           (1) Notify the police if a law may have been                       this Coverage Form, at our option, we will
               broken.                                                        either:
           (2) Give us prompt notice of the loss or dam-                        (1) Pay the value of lost or damaged
               age. Include a description of the property                           property;
               involved.
                                                                                (2) Pay the cost of repairing or replacing the
           (3) As soon as possible, give us a description                           lost or damaged property, subject to b.
               of how, when and where the loss or dam-                              below;
               age occurred.
                                                                                (3) Take all or any part of the property at an
           (4) Take all reasonable steps to protect the
                                                                                    agreed or appraised value; or
               Covered Property from further damage,
               and keep a record of your expenses
                                                                                (4) Repair, rebuild or replace the property
               necessary to protect the Covered Prop-
                                                                                    with other property of like kind and
               erty, for consideration in the settlement of
                                                                                    quality, subject to b. below.
               the claim. This will not increase the Limit
               of Insurance. However, we will not pay for
               any subsequent loss or damage resulting                          We will determine the value of lost or dam-
               from a cause of loss that is not a Covered                       aged property, or the cost of its repair or
               Cause of Loss. Also, if feasible, set the                        replacement, in accordance with the appli-
               damaged property aside and in the best                           cable terms of the Valuation Condition in this
               possible order for examination.                                  Coverage Form or any applicable provision
                                                                                which amends or supersedes the Valuation
           (5) At our request, give us complete inven-                          Condition.
               tories of the damaged and undamaged
               property. Include quantities, costs, values                 b. The cost to repair, rebuild or replace does not
               and amount of loss claime.                                     include the increased cost attributable to en-
                                                                              forcement of any ordinance or law regulat-
           (6) As often as may be reasonably required,                        ing the construction, use or repair of any
               permit us to inspect the property proving                      property.
               the loss or damage and examine your
               books and records.                                          c. We will give notice of our intentions within 30
                                                                              days after we receive the sworn proof of loss.
                 Also permit us to take samples of dam-
                 aged and undamaged property for inspec-                   d. We will not pay you more than your financial
                 tion, testing and analysis, and permit us                    interest in the Covered Property.
                 to make copies from your books and
                 records.                                                  e. We may adjust losses with the owners of lost
                                                                              or damaged property if other than you. If we
           (7) Send us a signed, sworn proof of loss                          pay the owners, such payments will satisfy
               containing the information we request to                       your claims against us for the owners' prop-
               investigate the claim. You must do this                        erty. We will not pay the owners more than
               within 60 days after our request. We will                      their financial interest in the Covered
               supply you with the necessary forms.                           Property.


CP 00 10 06 07                                   © ISO Properties, Inc., 2007                                  Page 10 of 15
                                                              Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 33 of 147

       f.   We may elect to defend you against suits                                 means the unit or suite rented or
            arising from claims of owners of property. We                            leased to the tenant. Such building is
            will do this at our expense.                                             vacant when it does not contain
                                                                                     enough business personal property to
       g. We will pay for covered loss or damage within                              conduct customary operations.
          30 days after we receive the sworn proof of
          loss, if you have complied with all of the terms                       (b) When this policy is issued to the
          of this Coverage Part and:                                                 owner or general lessee of a building,
                                                                                     building means the entire building.
            (1) We have reached agreement with you on
                                                                                     Such building is vacant unless at
                the amount of loss; or
                                                                                     least 31% of its total square footage
            (2) An appraisal award has been made.                                    is:

       h. A party wall is a wall that separates and is                               (i) Rented to a lessee or sub-lessee
          common to adjoining buildings that are owned                                   and used by the lessee or sub-
          by different parties. In settling covered losses                               lessee to conduct its customary
          involving a party wall, we will pay a proportion                               operations; and/or
          of the loss to the party wall based on your
          interest in the wall in proportion to the interest                         (ii) Used by the building owner to
          of the owner of the adjoining building. How-                                    conduct customary operations.
          ever, if you elect to repair or replace your
          building and the owner of the adjoining                             (2) Buildings under construction or renova-
          building elects not to repair or replace that                           tion are not considered vacant.
          building, we will pay you the full value of the
          loss to the party wall, subject to all applicable             b. Vacancy Provisions
          policy provisions including Limits of Insur-
          ance, the Valuation and Coinsurance Con-
                                                                              If the building where loss or damage occurs
          ditions and all other provisions of this Loss
                                                                              has been vacant for more than 60 consec-
          Payment Condition. Our payment under the
          provisions of this paragraph does not alter                         utive days before that loss or damage occurs:
          any right of subrogation we may have against                        (1) We will not pay for any loss or damage
          any entity, including the owner or insurer of                            caused by any of the following even if
          the adjoining building, and does not alter the                           they are Covered Causes of Loss:
          terms of the Transfer Of Rights Of Recovery
          Against Others To Us Condition in this policy.                         (a) Vandalism;

   5. Recovered Property                                                         (b) Sprinkler leakage, unless you have
                                                                                     protected    the   system   against
       If either you or we recover any property after loss                           freezing;
       settlement, that party must give the other prompt
       notice. At your option, the property will be                              (c) Building glass breakage;
       returned to you. You must then return to us the
       amount we paid to you for the property. We will                           (d) Water damage;
       pay recovery expenses and the expenses to
       repair the recovered property, subject to the Limit                       (e) Theft; or
       of Insurance.
                                                                                 (f) Attempted theft.
   6. Vacancy

       a. Description Of Terms                                                (2) With respect to Covered Causes of Loss
                                                                                  other than those listed in b. (1) (a)
            (1) As used in this Vacancy Condition, the                            through b. (1) (f) above, we will reduce
                term building and the term vacant have                            the amount we would otherwise pay for
                the meanings set forth in (1) (a) and (1)                         the loss or damage by 15%.
                (b) below:
                                                                     7. Valuation
                 (a) When this policy is issued to a tenant,
                     and with respect to that tenant's                  We will determine the value of Covered Property
                     interest in Covered Property, building             in the event of loss or damage as follows:


CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                  Page 11 of 15
                                                           Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 34 of 147

       a. At actual cash value as of the time of loss or        F. Additional Conditions
          damage, except as provided in b., c., d. and
          e. below.                                                 The following conditions apply in addition to the Com-
                                                                    mon Policy Conditions and the Commercial Property
       b. If the Limit of Insurance for Building satisfies          Conditions.
          the Additional Condition, Coinsurance, and
          the cost to repair or replace the damaged                 1. Coinsurance
          building property is $2,500 or less, we will pay
          the cost of building repairs or replacement.                  If a Coinsurance percentage is shown in the Dec-
                                                                        larations, the following condition applies.
           The cost of building repairs or replacement
           does not include the increased cost attrib-                  a. We will not pay the full amount of any loss if
           utable to enforcement of any ordinance or law                   the value of Covered Property at the time of
           regulating the construction, use or repair of                   loss times the Coinsurance percentage
           any property.                                                   shown for it in the Declarations is greater than
                                                                           the Limit of Insurance for the property.
           However, the following property will be valued
           at the actual cash value even when attached                        Instead, we will determine the most we will
           to the building:                                                   pay using the following steps:
           (1) Awnings or floor coverings;                                    (1) Multiply the value of Covered Property at
                                                                                  the time of loss by the Coinsurance
           (2) Appliances for refrigerating, ventilating,                         percentage;
               cooking, dishwashing or laundering; or
                                                                              (2) Divide the Limit of Insurance of the prop-
           (3) Outdoor equipment or furniture.                                    erty by the figure determined in Step (1);
       c. "Stock" you have sold but not delivered at the                      (3) Multiply the total amount of loss, before
          selling price less discounts and expenses you                           the application of any deductible, by the
          otherwise would have had.
                                                                                  figure determined in Step (2); and
       d. Glass at the cost of replacement with safety-
                                                                              (4) Subtract the deductible from the figure
          glazing material if required by law.
                                                                                  determined in Step (3).
       e. Tenants' Improvements and Betterments at:
                                                                              We will pay the amount determined in Step
                                                                              (4) or the limit of insurance, whichever is less.
           (1) Actual cash value of the lost or damaged
               property if you make repairs promptly.                         For the remainder, you will either have to rely
                                                                              on other insurance or absorb the loss
           (2) A proportion of your original cost if you do                   yourself.
               not make repairs promptly. We will deter-
               mine the proportionate value as follows:         EXAMPLE #1 (UNDERINSURANCE)

                 (a) Multiply the original cost by the num-     When:         The value of the property is:           $250,000
                     ber of days from the loss or damage
                     to the expiration of the lease; and                      The Coinsurance percentage                  80%
                                                                              for it is:
                 (b) Divide the amount determined in (a)
                     above by the number of days from                         The Limit of Insurance for it is:       $100,000
                     the installation of improvements to
                     the expiration of the lease.                             The Deductible is:                      $    250

                 If your lease contains a renewal option,                     The amount of loss is:                  $ 40,000
                 the expiration of the renewal option
                 period will replace the expiration of the      Step (1):     $250,000 x 80% = $200,000
                 lease in this procedure.                                     (the minimum amount of insurance to
                                                                              meet your Coinsurance requirements)
           (3) Nothing if others pay for repairs or
               replacement.                                     Step (2):     $100,000 ÷ $200,000 = .50



CP 00 10 06 07                                 © ISO Properties, Inc., 2007                                       Page 12 of 15
                                                          Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 35 of 147

Step (3):   $40,000 x .50 = $20,000                              Step (1):     $250,000 x 90% = $225,000
                                                                               (the minimum amount of insurance to meet
Step (4):   $20,000 – $250 = $19,750                                           your Coinsurance requirements and to avoid
                                                                               the penalty shown below)
We will pay no more than $19,750. The remaining
$20,250 is not covered.                                          Step (2):     $180,000 ÷ $225,000 = .80

EXAMPLE #2 (ADEQUATE INSURANCE)                                  Step (3):     $50,000 x .80 = $40,000
When:       The value of the property is:         $250,000       Step (4):     $40,000 – $1,000 = $39,000
            The Coinsurance percentage                           We will pay no more than $39,000. The remaining
            for it is:                                80%        $11,000 is not covered.
            The Limit of Insurance for it is:     $200,000
                                                                     2. Mortgageholders
            The Deductible is:                    $    250
                                                                         a. The term mortgageholder includes trustee.
            The amount of loss is:                $ 40,000
                                                                         b. We will pay for covered loss of or damage to
The minimum amount of insurance to meet your Coin-                          buildings or structures to each mortgage-
surance requirement is $200,000 ($250,000 x 80%).                           holder shown in the Declarations in their order
Therefore, the Limit of Insurance in this example is ade-                   of precedence, as interests may appear.
quate and no penalty applies. We will pay no more than
$39,750 ($40,000 amount of loss minus the deductible of                  c. The mortgageholder has the right to receive
$250).                                                                      loss payment even if the mortgageholder has
                                                                            started foreclosure or similar action on the
        b. If one Limit of Insurance applies to two or                      building or structure.
           more separate items, this condition will apply
           to the total of all property to which the limit               d. If we deny your claim because of your acts or
           applies.                                                         because you have failed to comply with the
                                                                            terms of this Coverage Part, the mortgage-
EXAMPLE #3                                                                  holder will still have the right to receive loss
                                                                            payment if the mortgageholder:
When:       The value of the property is:
                                                                               (1) Pays any premium due under this Cov-
            Building at Location #1:              $ 75,000                         erage Part at our request if you have
                                                                                   failed to do so;
            Building at Location #2:              $100,000
                                                                               (2) Submits a signed, sworn proof of loss
            Personal Property                                                      within 60 days after receiving notice from
            at Location #2:                       $ 75,000                         us of your failure to do so; and
                                                  $250,000
            The Coinsurance percentage                                         (3) Has notified us of any change in owner-
            for it is:                                90%                          ship, occupancy or substantial change in
                                                                                   risk known to the mortgageholder.
            The Limit of Insurance for
            Buildings and Personal Property
                                                                               All of the terms of this Coverage Part will then
            at Locations #1 and #2 is:            $180,000
                                                                               apply directly to the mortgageholder.
            The Deductible is:                    $   1,000
                                                                         e. If we pay the mortgageholder for any loss or
            The amount of loss is:                                          damage and deny payment to you because of
                                                                            your acts or because you have failed to
            Building at Location #2:              $ 30,000                  comply with the terms of this Coverage Part:

            Personal Property                                                  (1) The mortgageholder's rights under the
            at Location #2:                       $ 20,000                         mortgage will be transferred to us to the
                                                  $ 50,000                         extent of the amount we pay; and


CP 00 10 06 07                                  © ISO Properties, Inc., 2007                                    Page 13 of 15
                                                           Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 36 of 147

            (2) The mortgageholder's right to recover the                    (2) Before the Agreed Value expiration date
                full amount of the mortgageholder's claim                        shown in the Declarations or the policy
                will not be impaired.                                            expiration date, whichever occurs first.

            At our option, we may pay to the mortgage-             2. Inflation Guard
            holder the whole principal on the mortgage
            plus any accrued interest. In this event, your             a. The Limit of Insurance for property to which
                                                                          this Optional Coverage applied will auto-
            mortgage and note will be transferred to us
                                                                          matically increase by the annual percentage
            and you will pay your remaining mortgage
                                                                          shown in the Declarations.
            debt to us.
                                                                       b. The amount of increase will be:
       f.   If we cancel this policy, we will give written
            notice to the mortgageholder at least:                           (1) The Limit of Insurance that applied on the
                                                                                 most recent of the policy inception date,
            (1) 10 days before the effective date of can-                        the policy anniversary date, or any other
                cellation if we cancel for your nonpay-                          policy change amending the Limit of In-
                ment of premium; or                                              surance, times

            (2) 30 days before the effective date of can-                    (2) The percentage of annual increase shown
                cellation if we cancel for any other                             in the Declarations, expressed as a dec-
                reason.                                                          imal (example: 8% is .08), times

                                                                             (3) The number of days since the beginning
       g. If we elect not to renew this policy, we will
                                                                                 of the current policy year or the effective
          give written notice to the mortgageholder at
                                                                                 date of the most recent policy change
          least 10 days before the expiration date of                            amending the Limit of Insurance, divided
          this policy.                                                           by 365.

G. Optional Coverages                                          EXAMPLE

   If shown as applicable in the Declarations, the follow-     If: The applicable Limit of Insurance is:            $100,000
   ing Optional Coverages apply separately to each item.
                                                                   The annual percentage increase is:                    8%
   1. Agreed Value
                                                                   The number of days since the beginning
       a. The Additional Condition, Coinsurance, does              of the policy year (or last policy change) is:        146
          not apply to Covered Property to which this
          Optional Coverage applies. We will pay no                The amount of increase is:
                                                                   $100,000 x .08 x 146 ÷ 365 =                     $   3,200
          more for loss of or damage to that property
          than the proportion that the Limit of Insurance
                                                                   3. Replacement Cost
          under this Coverage Part for the property
          bears to the Agreed Value shown for it in the                a. Replacement Cost (without deduction for de-
          Declarations.                                                   preciation) replaces Actual Cash Value in the
                                                                          Valuation Loss Condition of this Coverage
       b. If the expiration date for this Optional Cov-                   Form.
          erage shown in the Declarations is not
          extended, the Additional Condition, Coin-                    b. This Optional Coverage does not apply to:
          surance, is reinstated and this Optional
          Coverage expires.                                                  (1) Personal property of others;

       c. The terms of this Optional Coverage apply                          (2) Contents of a residence;
          only to loss or damage that occurs:
                                                                             (3) Works of art, antiques or rare articles,
                                                                                 including etchings, pictures, statuary,
            (1) On or after the effective date of this Op-
                                                                                 marbles, bronzes, porcelains and bric-a-
                tional Coverage; and
                                                                                 brac; or



CP 00 10 06 07                                © ISO Properties, Inc., 2007                                      Page 14 of 15
                                                         Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 37 of 147

           (4) "Stock", unless the Including "Stock" op-                     (3) The amount actually spent that is neces-
               tion is shown in the Declarations.                                sary to repair or replace the lost or dam-
                                                                                 aged property.
           Under the terms of this Replacement Cost
           Optional Coverage, tenants' improvements                          If a building is rebuilt at a new premises, the
           and betterments are not considered to be the                      cost described in e.(2) above is limited to the
           personal property of others.                                      cost which would have been incurred if the
                                                                             building had been rebuilt at the original
       c. You may make a claim for loss or damage                            premises.
          covered by this insurance on an actual cash
                                                                       f.    The cost of repair or replacement does not
          value basis instead of on a replacement cost
                                                                             include the increased cost attributable to en-
          basis. In the event you elect to have loss or
                                                                             forcement of any ordinance or law regulating
          damage settled on an actual cash value                             the construction, use or repair of any
          basis, you may still make a claim for the                          property.
          additional coverage this Optional Coverage
          provides if you notify us of your intent to do so         4. Extension Of Replacement Cost To Personal
          within 180 days after the loss or damage.                    Property Of Others

       d. We will not pay on a replacement cost basis                  a. If the Replacement Cost Optional Coverage is
          for any loss or damage:                                         shown as applicable in the Declarations, then
                                                                          this Extension may also be shown as ap-
           (1) Until the lost or damaged property is act-                 plicable. If the Declarations show this Exten-
               ually repaired or replaced; and                            sion as applicable, then Paragraph 3.b.(1) of
                                                                          the Replacement Cost Optional Coverage is
           (2) Unless the repairs or replacement are                      deleted and all other provisions of the Re-
               made as soon as reasonably possible                        placement Cost Optional Coverage apply to
               after the loss or damage.                                  replacement cost on personal property of
                                                                          others.
           With respect to tenants' improvements and
           betterments, the following also apply:                      b. With respect to replacement cost on the per-
                                                                          sonal property of others, the following limita-
                                                                          tion applies:
           (3) If the conditions in d.(1) and d.(2) above
               are not met, the value of tenants' im-                        If an item(s) of personal property of others is
               provements and betterments will be                            subject to a written contract which governs
               determined as a proportion of your orig-                      your liability for loss or damage to that
               inal cost, as set forth in the Valuation                      item(s), then valuation of that item(s) will be
               Loss Condition of this Coverage Form;                         based on the amount for which you are liable
               and                                                           under such contract, but not to exceed the
                                                                             lesser of the replacement cost of the property
           (4) We will not pay for loss or damage to                         or the applicable Limit of Insurance.
               tenants' improvements and betterments if
               others pay for repairs or replacement.           H. Definitions

       e. We will not pay more for loss or damage on a              1. "Fungus" means any type or form of fungus,
          replacement cost basis than the least of (1),                including mold or mildew, and any mycotoxins,
          (2) or (3), subject to f. below:                             spores, scents or by-products produced or re-
                                                                       leased by fungi.
           (1) The Limit of Insurance applicable to the
               lost or damaged property;                            2. "Pollutants" means any solid, liquid, gaseous or
                                                                       thermal irritant or contaminant, including smoke,
           (2) The cost to replace the lost or damaged                 vapor, soot, fumes, acids, alkalis, chemicals and
                                                                       waste. Waste includes materials to be recycled,
               property with other property:
                                                                       reconditioned or reclaimed.
                 (a) Of comparable material and quality;            3. "Stock" means merchandise held in storage or for
                     and                                               sale, raw materials and in-process or finished
                                                                       goods, including supplies used in their packing or
                 (b) Used for the same purpose; or                     shipping.


CP 00 10 06 07                                © ISO Properties, Inc., 2007                                   Page 15 of 15
                                                          Insured
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 38 of 147
               MPC0601153


      BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words "we",
"us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section F., Definitions.

A. Coverage                                                              for which a Business Income Limit of Insurance is
                                                                         shown in the Declarations. The loss or damage
    1. Business Income                                                   must be caused by or result from a Covered
                                                                         Cause of Loss. With respect to loss of or damage
        Business Income means the:                                       to personal property in the open or personal
                                                                         property in a vehicle, the described premises
        a. Net Income (Net Profit or Loss before income                  include the area within 100 feet of the site at
           taxes) that would have been earned or                         which the described premises are located.
           incurred; and
                                                                         With respect to the requirements set forth in the
        b. Continuing normal operating expenses in-                      preceding paragraph, if you occupy only part of
           curred, including payroll.                                    the site at which the described premises are
                                                                         located, your premises means:
        For manufacturing risks, Net Income includes the
        net sales value of production.                                           (a) The portion of the building which you
                                                                                     rent, lease or occupy; and
        Coverage is provided as described and limited
        below for one or more of the following options for                       (b) Any area within the building or on the
        which a Limit of Insurance is shown in the                                   site at which the described premises
        Declarations:                                                                are located, if that area services, or is
                                                                                     used to gain access to, the described
            (1) Business     Income    Including    "Rental                          premises.
                Value".
                                                                     2. Extra Expense
            (2) Business Income Other Than "Rental
                Value".                                                  a. Extra Expense Coverage is provided at the
                                                                            premises described in the Declarations only if
            (3) "Rental Value".
                                                                            the Declarations show that Business Income
                                                                            Coverage applies at that premises.
        If option (1) above is selected, the term Business
        Income will include "Rental Value". If option (3)
                                                                         b. Extra Expense means necessary expenses
        above is selected, the term Business Income will
                                                                            you incur during the "period of restoration"
        mean "Rental Value" only.
                                                                            that you would not have incurred if there had
                                                                            been no direct physical loss or damage to
        If Limits of Insurance are shown under more than
                                                                            property caused by or resulting from a
        one of the above options, the provisions of this
        Coverage Part apply separately to each.                             Covered Cause of Loss.

        We will pay for the actual loss of Business Income                    We will pay Extra Expense (other than the
        you sustain due to the necessary "suspension" of                      expense to repair or replace property) to:
        your "operations" during the "period of restora-
        tion". The "suspension" must be caused by direct                      (1) Avoid or minimize the "suspension" of
        physical loss of or damage to property at prem-                           business and to continue operations at
        ises which are described in the Declarations and                          the described premises or at replacement


CP 00 30 06 07                                 © ISO Properties, Inc., 2007                                     Page 1 of 10
                                                       Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 39 of 147

                 premises or temporary locations, includ-          5. Additional Coverages
                 ing relocation expenses and costs to
                 equip and operate the replacement loca-              a. Civil Authority
                 tion or temporary location.
                                                                             In this Additional Coverage – Civil Authority,
           (2) Minimize the "suspension" of business if                      the described premises are premises to which
               you cannot continue "operations".                             this Coverage Form applies, as shown in the
                                                                             Declarations.
           We will also pay Extra Expense to repair or
           replace property, but only to the extent it re-                   When a Covered Cause of Loss causes dam-
           duces the amount of loss that otherwise                           age to property other than property at the
           would have been payable under this Cover-                         described premises, we will pay for the actual
           age Form.                                                         loss of Business Income you sustain and
                                                                             necessary Extra Expense caused by action of
   3. Covered Causes Of Loss, Exclusions And                                 civil authority that prohibits access to the
      Limitations                                                            described premises, provided that both of the
                                                                             following apply:
       See applicable Causes Of Loss Form as shown in
       the Declarations.                                                     (1) Access to the area immediately surround-
                                                                                 ing the damaged property is prohibited by
   4. Additional Limitation        –   Interruption    Of                        civil authority as a result of the damage,
      Computer Operations                                                        and the described premises are within
                                                                                 that area but are not more than one mile
       a. Coverage for Business Income does not                                  from the damaged property; and
          apply when a "suspension" of "operations" is
          caused by destruction or corruption of elec-
                                                                             (2) The action of civil authority is taken in re-
          tronic data, or any loss or damage to
                                                                                 sponse to dangerous physical conditions
          electronic data, except as provided under the
                                                                                 resulting from the damage or continuation
          Additional Coverage – Interruption Of Com-
                                                                                 of the Covered Cause of Loss that
          puter Operations.
                                                                                 caused the damage, or the action is taken
                                                                                 to enable a civil authority to have unim-
       b. Coverage for Extra Expense does not apply
                                                                                 peded access to the damaged property.
          when action is taken to avoid or minimize a
          "suspension" of "operations" caused by de-
                                                                             Civil Authority Coverage for Business Income
          struction or corruption of electronic data, or
                                                                             will begin 72 hours after the time of the first
          any loss or damage to electronic data, except
          as provided under the Additional Coverage –                        action of civil authority that prohibits access to
          Interruption Of Computer Operations.                               the described premises and will apply for a
                                                                             period of up to four consecutive weeks from
       c. Electronic data means information, facts or                        the date on which such coverage began.
          computer programs stored as or on, created
          or used on, or transmitted to or from computer                     Civil Authority Coverage for Extra Expense
          software (including systems and applications                       will begin immediately after the time of the
          software), on hard or floppy disks, CD-ROMs,                       first action of civil authority that prohibits
          tapes, drives, cells, data processing devices                      access to the described premises and will
          or any other repositories of computer software                     end:
          which are used with electronically controlled
          equipment. The term computer programs, re-                         (1) Four consecutive weeks after the date of
          ferred to in the foregoing description of elec-                        that action; or
          tronic data, means a set of related electronic
          instructions which direct the operations and                       (2) When your Civil Authority Coverage for
          functions of a computer or device connected                            Business Income ends;
          to it, which enable the computer or device to
          receive, process, store, retrieve or send data.                    whichever is later.



CP 00 30 06 07                                © ISO Properties, Inc., 2007                                       Page 2 of 10
                                                         Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 40 of 147

       b. Alterations And New Buildings                                               (ii) 30 consecutive days after the
                                                                                           date determined in (1)(a) above.
          We will pay for the actual loss of Business
          Income you sustain and necessary Extra                                  However, Extended Business Income
          Expense you incur due to direct physical loss                           does not apply to loss of Business In-
          or damage at the described premises caused                              come incurred as a result of unfavorable
          by or resulting from any Covered Cause of                               business conditions caused by the impact
          Loss to:
                                                                                  of the Covered Cause of Loss in the area
                                                                                  where the described premises are
          (1) New buildings or structures, whether
              complete or under construction;                                     located.

          (2) Alterations or additions to existing build-                         Loss of Business Income must be caused
              ings or structures; and                                             by direct physical loss or damage at the
                                                                                  described premises caused by or result-
          (3) Machinery, equipment, supplies or build-                            ing from any Covered Cause of Loss.
              ing materials located on or within 100 feet
              of the described premises and:                                   (2) "Rental Value"

                 (a) Used in the construction, alterations                        If the necessary "suspension" of your "op-
                     or additions; or                                             erations" produces a "Rental Value" loss
                                                                                  payable under this policy, we will pay for
                 (b) Incidental to the occupancy of new
                                                                                  the actual loss of "Rental Value" you incur
                     buildings.
                                                                                  during the period that:
          If such direct physical loss or damage delays
          the start of "operations", the "period of restor-                       (a) Begins on the date property is actu-
          ation" for Business Income Coverage will                                    ally repaired, rebuilt or replaced and
          begin on the date "operations" would have                                   tenantability is restored; and
          begun if the direct physical loss or damage
          had not occurred.                                                       (b) Ends on the earlier of:

       c. Extended Business Income                                                    (i) The date you could restore tenant
                                                                                          occupancy,    with    reasonable
          (1) Business Income Other Than "Rental                                          speed, to the level which would
              Value"                                                                      generate the "Rental Value" that
                                                                                          would have existed if no direct
                 If the necessary "suspension" of your "op-                               physical loss or damage had
                 erations" produces a Business Income
                                                                                          occurred; or
                 loss payable under this policy, we will pay
                 for the actual loss of Business Income
                 you incur during the period that:                                    (ii) 30 consecutive days after the
                                                                                           date determined in (2)(a) above.
                 (a) Begins on the date property (except
                     "finished stock") is actually repaired,                      However, Extended Business Income
                     rebuilt or replaced and "operations"                         does not apply to loss of "Rental Value"
                     are resumed; and                                             incurred as a result of unfavorable busi-
                                                                                  ness conditions caused by the impact of
                 (b) Ends on the earlier of:                                      the Covered Cause of Loss in the area
                                                                                  where the described premises are
                     (i) The date you could restore your                          located.
                         "operations", with reasonable
                         speed, to the level which would                          Loss of "Rental Value" must be caused by
                         generate the business income
                                                                                  direct physical loss or damage at the de-
                         amount that would have existed if
                                                                                  scribed premises caused by or resulting
                         no direct physical loss or damage
                         had occurred; or                                         from any Covered Cause of Loss.



CP 00 30 06 07                                  © ISO Properties, Inc., 2007                                    Page 3 of 10
                                                           Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 41 of 147

       d. Interruption Of Computer Operations                                  (4) The most we will pay under this Addition-
                                                                                   al Coverage – Interruption of Computer
          (1) Under this Additional Coverage, elec-                                Operations is $2,500 for all loss sustained
              tronic data has the meaning described                                and expense incurred in any one policy
              under Additional Limitation – Interruption                           year, regardless of the number of inter-
              Of Computer Operations.                                              ruptions or the number of premises,
                                                                                   locations or computer systems involved. If
          (2) Subject to all provisions of this Additional                         loss payment relating to the first inter-
              Coverage, you may extend the insurance                               ruption does not exhaust this amount,
              that applies to Business Income and                                  then the balance is available for loss or
              Extra Expense to apply to a "suspension"                             expense sustained or incurred as a result
              of "operations" caused by an interruption                            of subsequent interruptions in that policy
              in computer operations due to destruction                            year. A balance remaining at the end of a
              or corruption of electronic data due to a                            policy year does not increase the amount
              Covered Cause of Loss.                                               of insurance in the next policy year. With
                                                                                   respect to any interruption which begins
          (3) With respect to the coverage provided                                in one policy year and continues or re-
              under this Additional Coverage, the Cov-                             sults in additional loss or expense in a
              ered Causes of Loss are subject to the                               subsequent policy year(s), all loss and
              following:                                                           expense is deemed to be sustained or
                                                                                   incurred in the policy year in which the
                 (a) If the Causes Of Loss – Special Form                          interruption began.
                     applies, coverage under this Addition-
                     al Coverage – Interruption Of Com-                        (5) This Additional Coverage – Interruption in
                     puter Operations is limited to the                            Computer Operations does not apply to
                     "specified causes of loss" as defined                         loss sustained or expense incurred after
                     in that form, and Collapse as set forth                       the end of the "period of restoration",
                     in that form.                                                 even if the amount of insurance stated in
                                                                                   (4) above has not been exhausted.
                 (b) If the Causes Of Loss – Broad Form
                     applies, coverage under this Addition-          6. Coverage Extension
                     al Coverage – Interruption Of Com-
                     puter Operations includes Collapse                 If a Coinsurance percentage of 50% or more is
                     as set forth in that form.                         shown in the Declarations, you may extend the
                                                                        insurance provided by this Coverage Part as
                 (c) If the Causes Of Loss Form is en-                  follows:
                     dorsed to add a Covered Cause of
                     Loss, the additional Covered Cause                 NEWLY ACQUIRED LOCATIONS
                     of Loss does not apply to the cover-
                     age provided under this Additional                 a. You may extend your Business Income and
                     Coverage – Interruption Of Computer                   Extra Expense Coverages to apply to proper-
                     Operations.                                           ty at any location you acquire other than fairs
                                                                           or exhibitions.
                 (d) The Covered Causes of Loss include
                     a virus, harmful code or similar in-               b. The most we will pay under this Extension, for
                     struction introduced into or enacted                  the sum of Business Income loss and Extra
                     on a computer system (including ele-                  Expense incurred, is $100,000 at each
                     ctronic data) or a network to which it                location.
                     is connected, designed to damage or
                     destroy any part of the system or                  c. Insurance under this Extension for each
                     disrupt its normal operation. But there               newly acquired location will end when any of
                     is no coverage for an interruption re-                the following first occurs:
                     lated to manipulation of a computer
                     system (including electronic data) by                     (1) This policy expires;
                     any employee, including a temporary
                     or leased employee, or by an entity                       (2) 30 days expire after you acquire or begin
                     retained by you or for you to inspect,                        to construct the property; or
                     design, install, maintain, repair or
                     replace that system.                                      (3) You report values to us.


CP 00 30 06 07                                  © ISO Properties, Inc., 2007                                    Page 4 of 10
                                                           Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 42 of 147

           We will charge you additional premium for                    If there is an appraisal, we will still retain our right
           values reported from the date you acquire the                to deny the claim.
           property.
                                                                     2. Duties In The Event Of Loss
       The Additional Condition, Coinsurance, does not
       apply to this Extension.                                         a. You must see that the following are done in
                                                                           the event of loss:
B. Limits Of Insurance
                                                                              (1) Notify the police if a law may have been
   The most we will pay for loss in any one occurrence is
                                                                                  broken.
   the applicable Limit of Insurance shown in the
   Declarations.
                                                                              (2) Give us prompt notice of the direct phys-
   Payments under the following coverages will not                                ical loss or damage. Include a description
   increase the applicable Limit of Insurance:                                    of the property involved.

   1. Alterations And New Buildings;                                          (3) As soon as possible, give us a description
                                                                                  of how, when, and where the direct
   2. Civil Authority;                                                            physical loss or damage occurred.

   3. Extra Expense; or                                                       (4) Take all reasonable steps to protect the
                                                                                  Covered Property from further damage,
   4. Extended Business Income.                                                   and keep a record of your expenses nec-
                                                                                  essary to protect the Covered Property,
   The amounts of insurance stated in the Interruption Of                         for consideration in the settlement of the
   Computer Operations Additional Coverage and the                                claim. This will not increase the Limit of
   Newly Acquired Locations Coverage Extension apply                              Insurance. However, we will not pay for
   in accordance with the terms of those coverages and                            any subsequent loss or damage resulting
   are separate from the Limit(s) of Insurance shown in                           from a cause of loss that is not a Covered
   the Declarations for any other coverage.                                       Cause of Loss. Also, if feasible, set the
                                                                                  damaged property aside and in the best
C. Loss Conditions
                                                                                  possible order for examination.
   The following conditions apply in addition to the Com-
   mon Policy Conditions and the Commercial Property                          (5) As often as may be reasonably required,
   Conditions.                                                                    permit us to inspect the property proving
                                                                                  the loss or damage and examine your
   1. Appraisal                                                                   books and records.

       If we and you disagree on the amount of Net                                Also permit us to take samples of dam-
       Income and operating expense or the amount of                              aged and undamaged property for inspec-
       loss, either may make written demand for an                                tion, testing and analysis, and permit us
       appraisal of the loss. In this event, each party will                      to make copies from your books and
       select a competent and impartial appraiser.                                records.

       The two appraisers will select an umpire. If they                      (6) Send us a signed, sworn proof of loss
       cannot agree, either may request that selection                            containing the information we request to
       be made by a judge of a court having jurisdiction.                         investigate the claim. You must do this
       The appraisers will state separately the amount of                         within 60 days after our request. We will
       Net Income and operating expense or amount of                              supply you with the necessary forms.
       loss. If they fail to agree, they will submit their
       differences to the umpire. A decision agreed to by
                                                                              (7) Cooperate with us in the investigation or
       any two will be binding. Each party will:
                                                                                  settlement of the claim.
       a. Pay its chosen appraiser; and
                                                                              (8) If you intend to continue your business,
       b. Bear the other expenses of the appraisal and                            you must resume all or part of your "oper-
          umpire equally.                                                         ations" as quickly as possible.


CP 00 30 06 07                                 © ISO Properties, Inc., 2007                                      Page 5 of 10
                                                           Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 43 of 147

       b. We may examine any insured under oath,                                    (b) Any Extra Expense that is paid for by
          while not in the presence of any other insured                                other insurance, except for insurance
          and at such times as may be reasonably                                        that is written subject to the same
          required, about any matter relating to this                                   plan, terms, conditions and provisions
          insurance or the claim, including an insured's                                as this insurance; and
          books and records. In the event of an exami-
          nation, an insured's answers must be signed.                           (2) Necessary expenses that reduce the
                                                                                     Business Income loss that otherwise
   3. Loss Determination                                                             would have been incurred.
       a. The amount of Business Income loss will be                      c. Resumption Of Operations
          determined based on:
                                                                                 We will reduce the amount of your:
          (1) The Net Income of the business before
              the direct physical loss or damage
                                                                                    (1) Business Income loss, other than Ex-
              occurred;
                                                                                        tra Expense, to the extent you can
                                                                                        resume your "operations", in whole or
          (2) The likely Net Income of the business if
                                                                                        in part, by using damaged or undam-
              no physical loss or damage had occurred,
              but not including any Net Income that                                     aged property (including merchandise
              would likely have been earned as a result                                 or stock) at the described premises or
              of an increase in the volume of business                                  elsewhere.
              due to favorable business conditions
              caused by the impact of the Covered                                   (2) Extra Expense loss to the extent you
              Cause of Loss on customers or on other                                    can return "operations" to normal and
              businesses;                                                               discontinue such Extra Expense.

          (3) The operating expenses, including payroll                   d. If you do not resume "operations", or do not
              expenses, necessary to resume "opera-                          resume "operations" as quickly as possible,
              tions" with the same quality of service that                   we will pay based on the length of time it
              existed just before the direct physical loss                   would have taken to resume "operations" as
              or damage; and                                                 quickly as possible.

          (4) Other relevant sources of information,                  4. Loss Payment
              including:
                                                                          We will pay for covered loss within 30 days after
                 (a) Your financial records and accounting                we receive the sworn proof of loss, if you have
                     procedures;                                          complied with all of the terms of this Coverage
                                                                          Part and:
                 (b) Bills, invoices and other vouchers;
                     and                                                  a. We have reached agreement with you on the
                                                                             amount of loss; or
                 (c) Deeds, liens or contracts.
                                                                          b. An appraisal award has been made.
       b. The amount of Extra Expense will be deter-
          mined based on:
                                                                  D. Additional Condition
          (1) All expenses that exceed the normal
                                                                      COINSURANCE
              operating expenses that would have been
              incurred by "operations" during the "peri-
              od of restoration" if no direct physical loss           If a Coinsurance percentage is shown in the Declara-
              or damage had occurred. We will deduct                  tions, the following condition applies in addition to the
              from the total of such expenses:                        Common Policy Conditions and the Commercial
                                                                      Property Conditions.
                 (a) The salvage value that remains of
                     any property bought for temporary                We will not pay the full amount of any Business
                     use during the "period of restoration",          Income loss if the Limit of Insurance for Business
                     once "operations" are resumed; and               Income is less than:


CP 00 30 06 07                                    © ISO Properties, Inc., 2007                                   Page 6 of 10
                                                            Insured
               Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 44 of 147

   1. The Coinsurance percentage shown for Business                          (7) Cost of merchandise sold (including
      Income in the Declarations; times                                          transportation charges);

   2. The sum of:                                                            (8) Cost of other supplies consumed (includ-
                                                                                 ing transportation charges);
       a. The Net Income (Net Profit or Loss before
          income taxes), and                                                 (9) Cost of services purchased from out-
                                                                                 siders (not employees) to resell, that do
       b. Operating       expenses,    including   payroll                       not continue under contract;
          expenses,
                                                                             (10)Power, heat and refrigeration expenses
       that would have been earned or incurred (had no                           that do not continue under contract (if
       loss occurred) by your "operations" at the de-                            Form CP 15 11 is attached);
       scribed premises for the 12 months following the
                                                                             (11)All ordinary payroll expenses or the
       inception, or last previous anniversary date, of
                                                                                 amount of payroll expense excluded (if
       this policy (whichever is later).
                                                                                 Form CP 15 10 is attached); and
   Instead, we will determine the most we will pay using
                                                                             (12)Special deductions for mining properties
   the following steps:                                                          (royalties unless specifically included in
                                                                                 coverage; actual depletion commonly
   Step (1):     Multiply the Net Income and operating                           known as unit or cost depletion – not per-
                 expense for the 12 months following the                         centage depletion; welfare and retirement
                 inception, or last previous anniversary                         fund charges based on tonnage; hired
                 date, of this policy by the Coinsurance                         trucks).
                 percentage;
                                                               EXAMPLE #1 (UNDERINSURANCE)
   Step (2):     Divide the Limit of Insurance for the de-
                 scribed premises by the figure determined     When: The Net Income and operating expenses
                 in Step (1); and                                    for the 12 months following the inception,
                                                                     or last previous anniversary date,
   Step (3):     Multiply the total amount of loss by the            of this policy at the described
                 figure determined in Step (2).                      premises would have been:            $400,000

   We will pay the amount determined in Step (3) or the                The Coinsurance percentage is:             50%
   limit of insurance, whichever is less. For the re-
   mainder, you will either have to rely on other insur-               The Limit of Insurance is:            $150,000
   ance or absorb the loss yourself.
                                                                       The amount of loss is:                $ 80,000
   In determining operating expenses for the purpose of
   applying the Coinsurance condition, the following           Step (1):     $400,000 x 50% = $200,000
   expenses, if applicable, shall be deducted from the                       (the minimum amount of insurance
   total of all operating expenses:                                          to meet your Coinsurance requirements)

           (1) Prepaid freight – outgoing;                     Step (2):     $150,000 ÷ $200,000 = .75

                                                               Step (3):     $80,000 x .75 = $60,000
           (2) Returns and allowances;
                                                               We will pay no more than $60,000. The remaining
           (3) Discounts;
                                                               $20,000 is not covered.
           (4) Bad debts;                                      EXAMPLE #2 (ADEQUATE INSURANCE)
           (5) Collection expenses;                            When: The Net Income and operating expenses
                                                                     for the 12 months following the inception,
           (6) Cost of raw stock and factory supplies                or last previous anniversary date,
               consumed    (including   transportation               of this policy at the described
               charges);                                             premises would have been:            $400,000


CP 00 30 06 07                                © ISO Properties, Inc., 2007                                    Page 7 of 10
                                                         Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 45 of 147

       The Coinsurance percentage is:            50%           EXAMPLE

       The Limit of Insurance is:           $200,000           When: The Limit of Insurance is:              $120,000

       The amount of loss is:               $ 80,000                  The fraction shown in the Declarations
                                                                      for this Optional Coverage is:                1/4
The minimum amount of insurance to meet your Coin-
surance requirement is $200,000 ($400,000 x 50%).                     The most we will pay for loss in each period
Therefore, the Limit of Insurance in this example is ade-             of 30 consecutive days is:           $ 30,000
quate and no penalty applies. We will pay no more than                ($120,000 x 1/4 = $30,000)
$80,000 (amount of loss).
                                                                      If, in this example, the actual amount of loss is:
This condition does not apply to Extra Expense Coverage.
                                                                      Days 1–30:                             $   40,000
E. Optional Coverages                                                 Days 31–60:                            $   20,000
                                                                      Days 61–90:                            $   30,000
   If shown as applicable in the Declarations, the follow-                                                   $   90,000
   ing Optional Coverages apply separately to each item.
                                                                      We will pay:
   1. Maximum Period Of Indemnity                                     Days 1–30:                             $   30,000
                                                                      Days 31–60:                            $   20,000
       a. The Additional Condition, Coinsurance, does                 Days 61–90:                            $   30,000
          not apply to this Coverage Form at the                                                             $   80,000
          described premises to which this Optional
          Coverage applies.                                           The remaining $10,000 is not covered.

       b. The most we will pay for the total of Business           3. Business Income Agreed Value
          Income loss and Extra Expense is the lesser
          of:                                                         a. To activate this Optional Coverage:

           (1) The amount of loss sustained and ex-                          (1) A Business Income Report/Work Sheet
               penses incurred during the 120 days                               must be submitted to us and must show
               immediately following the beginning of the                        financial data for your "operations":
               "period of restoration"; or
                                                                                (a) During the 12 months prior to the
           (2) The Limit of Insurance shown in the                                  date of the Work Sheet; and
               Declarations.
                                                                                (b) Estimated for the 12 months immedi-
   2. Monthly Limit Of Indemnity                                                    ately following the inception of this
                                                                                    Optional Coverage.
       a. The Additional Condition, Coinsurance, does
          not apply to this Coverage Form at the                             (2) The Declarations must indicate that the
          described premises to which this Optional                              Business Income Agreed Value Optional
          Coverage applies.                                                      Coverage applies, and an Agreed Value
                                                                                 must be shown in the Declarations. The
       b. The most we will pay for loss of Business                              Agreed Value should be at least equal to:
          Income in each period of 30 consecutive days
          after the beginning of the "period of restor-                         (a) The Coinsurance percentage shown
          ation" is:                                                                in the Declarations; multiplied by

           (1) The Limit of Insurance, multiplied by                            (b) The amount of Net Income and oper-
                                                                                    ating expenses for the following 12
           (2) The fraction shown in the Declarations for                           months you report on the Work
               this Optional Coverage.                                              Sheet.




CP 00 30 06 07                                © ISO Properties, Inc., 2007                                   Page 8 of 10
                                                         Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 46 of 147

        b. The Additional Condition, Coinsurance, is                    "Finished stock" also includes whiskey and alco-
           suspended until:                                             holic products being aged, unless there is a
                                                                        Coinsurance percentage shown for Business
            (1) 12 months after the effective date of this              Income in the Declarations.
                Optional Coverage; or
                                                                        "Finished stock" does not include stock you have
            (2) The expiration date of this policy;                     manufactured that is held for sale on the premises
                whichever occurs first.                                 of any retail outlet insured under this Coverage
                                                                        Part.
        c. We will reinstate the Additional Condition,
                                                                    2. "Operations" means:
           Coinsurance, automatically if you do not sub-
           mit a new Work Sheet and Agreed Value:
                                                                        a. Your business activities occurring at the
                                                                           described premises; and
            (1) Within 12 months of the effective date of
                this Optional Coverage; or                              b. The tenantability of the described premises, if
                                                                           coverage for Business Income Including
            (2) When you request a change in your                          "Rental Value" or "Rental Value" applies.
                Business Income Limit of Insurance.
                                                                    3. "Period of restoration" means the period of time
        d. If the Business Income Limit of Insurance is                that:
           less than the Agreed Value, we will not pay
           more of any loss than the amount of loss                     a. Begins:
           multiplied by:
                                                                               (1) 72 hours after the time of direct physical
            (1) The Business Income Limit of Insurance;                            loss or damage for Business Income
                divided by                                                         Coverage; or

            (2) The Agreed Value.                                              (2) Immediately after the time of direct phys-
                                                                                   ical loss or damage for Extra Expense
                                                                                   Coverage;
EXAMPLE
                                                                               caused by or resulting from any Covered
When: The Limit of Insurance is:               $100,000
                                                                               Cause of Loss at the described premises; and
        The Agreed Value is:                   $200,000                 b. Ends on the earlier of:

        The amount of loss is:                 $ 80,000                        (1) The date when the property at the
                                                                                   described premises should be repaired,
Step (1):   $100,000 ÷ $200,000 = .50                                              rebuilt or replaced with reasonable speed
                                                                                   and similar quality; or
Step (2):   50 x $80,000 = $40,000
                                                                               (2) The date when business is resumed at a
We will pay $40,000. The remaining $40,000 is not                                  new permanent location.
covered.
                                                                        "Period of restoration" does not include any in-
    4. Extended Period Of Indemnity                                     creased period required due to the enforcement
                                                                        of any ordinance or law that:
        Under Paragraph A.5.c., Extended Business In-
        come, the number 30 in Subparagraphs (1)(b)                            (1) Regulates the construction, use or repair,
        and (2)(b) is replaced by the number shown in the                          or requires the tearing down, of any prop-
                                                                                   erty; or
        Declarations for this Optional Coverage.
                                                                               (2) Requires any insured or others to test for,
F. Definitions
                                                                                   monitor, clean up, remove, contain, treat,
                                                                                   detoxify or neutralize, or in any way
    1. "Finished stock"      means     stock    you   have                         respond to, or assess the effects of
       manufactured.                                                               "pollutants".


CP 00 30 06 07                                  © ISO Properties, Inc., 2007                                    Page 9 of 10
                                                          Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 47 of 147

       The expiration date of this policy will not cut short            b. Continuing normal operating expenses
       the "period of restoration".                                        incurred in connection with that premises,
                                                                           including:
   4. "Pollutants" means any solid, liquid, gaseous or
      thermal irritant or contaminant, including smoke,                       (1) Payroll; and
      vapor, soot, fumes, acids, alkalis, chemicals and
      waste. Waste includes materials to be recycled,                         (2) The amount of charges which are the
      reconditioned or reclaimed.                                                 legal obligation of the tenant(s) but would
                                                                                  otherwise be your obligations.
   5. "Rental Value" means Business Income that
      consists of:                                                   6. "Suspension" means:

       a. Net Income (Net Profit or Loss before income                  a. The slowdown or cessation of your business
          taxes) that would have been earned or in-                        activities; or
          curred as rental income from tenant occu-
          pancy of the premises described in the Dec-                   b. That a part or all of the described premises is
          larations as furnished and equipped by you,                      rendered untenantable, if coverage for Busi-
          including fair rental value of any portion of the                ness Income Including "Rental Value" or
          described premises which is occupied by you;                     "Rental Value" applies.
          and




CP 00 30 06 07                                 © ISO Properties, Inc., 2007                                   Page 10 of 10
                                                           Insured
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 48 of 147
               MPC0601153


                              CAUSES OF LOSS – SPECIAL FORM

Words and phrases that appear in quotation marks have special meaning. Refer to Section G., Definitions.

A. Covered Causes Of Loss                                                     (2) Landslide, including any earth sinking,
                                                                                  rising or shifting related to such event;
   When Special is shown in the Declarations, Covered
   Causes of Loss means Risks Of Direct Physical Loss                         (3) Mine subsidence, meaning subsidence of
   unless the loss is:                                                            a man-made mine, whether or not mining
                                                                                  activity has ceased;
   1. Excluded in Section B., Exclusions; or
                                                                              (4) Earth sinking (other than sinkhole col-
   2. Limited in Section C., Limitations;                                         lapse), rising or shifting including soil con-
                                                                                  ditions which cause settling, cracking or
   that follow.                                                                   other disarrangement of foundations or
                                                                                  other parts of realty. Soil conditions in-
B. Exclusions                                                                     clude contraction, expansion, freezing,
                                                                                  thawing, erosion, improperly compacted
   1. We will not pay for loss or damage caused                                   soil and the action of water under the
      directly or indirectly by any of the following. Such                        ground surface.
      loss or damage is excluded regardless of any
      other cause or event that contributes concurrently                      But if Earth Movement, as described in b.(1)
      or in any sequence to the loss.                                         through (4) above, results in fire or explosion,
                                                                              we will pay for the loss or damage caused by
       a. Ordinance Or Law                                                    that fire or explosion.
            The enforcement of any ordinance or law:                          (5) Volcanic eruption, explosion or effusion.
                                                                                  But if volcanic eruption, explosion or effu-
            (1) Regulating the construction, use or repair                        sion results in fire, building glass break-
                of any property; or                                               age or Volcanic Action, we will pay for the
                                                                                  loss or damage caused by that fire, build-
            (2) Requiring the tearing down of any proper-
                                                                                  ing glass breakage or Volcanic Action.
                ty, including the cost of removing its
                debris.
                                                                                  Volcanic Action means direct loss or
                                                                                  damage resulting from the eruption of a
            This exclusion, Ordinance Or Law, applies
                                                                                  volcano when the loss or damage is
            whether the loss results from:
                                                                                  caused by:
                  (a) An ordinance or law that is enforced
                                                                                  (a) Airborne volcanic blast or airborne
                      even if the property has not been
                      damaged; or                                                     shock waves;

                  (b) The increased costs incurred to com-                        (b) Ash, dust or particulate matter; or
                      ply with an ordinance or law in the
                      course of construction, repair, reno-                       (c) Lava flow.
                      vation, remodeling or demolition of
                      property, or removal of its debris,                         All volcanic eruptions that occur within
                      following a physical loss to that                           any 168-hour period will constitute a
                      property.                                                   single occurrence.

       b. Earth Movement                                                          Volcanic Action does not include the cost
                                                                                  to remove ash, dust or particulate matter
            (1) Earthquake, including any earth sinking,                          that does not cause direct physical loss or
                rising or shifting related to such event;                         damage to the described property.


CP 10 30 06 07                                 © ISO Properties, Inc., 2007                                       Page 1 of 10
                                                       Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 49 of 147

       c. Governmental Action                                                  (2) Warlike action by a military force, in-
                                                                                   cluding action in hindering or defending
            Seizure or destruction of property by order of                         against an actual or expected attack, by
            governmental authority.                                                any government, sovereign or other
                                                                                   authority using military personnel or other
            But we will pay for loss or damage caused by                           agents; or
            or resulting from acts of destruction ordered
            by governmental authority and taken at the                         (3) Insurrection, rebellion, revolution, usurped
            time of a fire to prevent its spread, if the fire                      power, or action taken by governmental
            would be covered under this Coverage Part.
                                                                                   authority in hindering or defending
                                                                                   against any of these.
       d. Nuclear Hazard

            Nuclear reaction or radiation, or radioactive               g. Water
            contamination, however caused.
                                                                               (1) Flood, surface water, waves, tides, tidal
            But if nuclear reaction or radiation, or radioac-                      waves, overflow of any body of water, or
            tive contamination, results in fire, we will pay                       their spray, all whether driven by wind or
            for the loss or damage caused by that fire.                            not;

       e. Utility Services                                                     (2) Mudslide or mudflow;

            The failure of power, communication, water or                      (3) Water that backs up or overflows from a
            other utility service supplied to the described                        sewer, drain or sump; or
            premises, however caused, if the failure:
                                                                               (4) Water under the ground surface pressing
            (1) Originates away from the described prem-                           on, or flowing or seeping through:
                ises; or
                                                                                   (a) Foundations, walls, floors or paved
            (2) Originates at the described premises, but                              surfaces;
                only if such failure involves equipment
                used to supply the utility service to the
                                                                                   (b) Basements, whether paved or not; or
                described premises from a source away
                from the described premises.
                                                                                   (c) Doors, windows or other openings.
            Failure of any utility service includes lack of
            sufficient capacity and reduction in supply.                       But if Water, as described in g.(1) through
                                                                               g.(4) above, results in fire, explosion or
            Loss or damage caused by a surge of power                          sprinkler leakage, we will pay for the loss or
            is also excluded, if the surge would not have                      damage caused by that fire, explosion or
            occurred but for an event causing a failure of                     sprinkler leakage.
            power.
                                                                        h. "Fungus", Wet Rot, Dry Rot And Bacteria
            But if the failure or surge of power, or the
            failure of communication, water or other utility                   Presence, growth, proliferation, spread or any
            service, results in a Covered Cause of Loss,                       activity of "fungus", wet or dry rot or bacteria.
            we will pay for the loss or damage caused by
            that Covered Cause of Loss.                                        But if "fungus", wet or dry rot or bacteria
                                                                               results in a "specified cause of loss", we will
            Communication services include but are not                         pay for the loss or damage caused by that
            limited to service relating to Internet access or
                                                                               "specified cause of loss".
            access to any electronic, cellular or satellite
            network.
                                                                               This exclusion does not apply:
       f.   War And Military Action
                                                                               (1) When "fungus", wet or dry rot or bacteria
            (1) War, including undeclared or civil war;                            results from fire or lightning; or



CP 10 30 06 07                                  © ISO Properties, Inc., 2007                                      Page 2 of 10
                                                            Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 50 of 147

           (2) To the extent that coverage is provided in                       (4) Settling, cracking, shrinking or expansion;
               the Additional Coverage – Limited Cover-
               age For "Fungus", Wet Rot, Dry Rot And                           (5) Nesting or infestation, or discharge or re-
               Bacteria with respect to loss or damage                              lease of waste products or secretions, by
               by a cause of loss other than fire or                                insects, birds, rodents or other animals.
               lightning.
                                                                                (6) Mechanical breakdown, including rupture
       Exclusions B.1.a. through B.1.h. apply whether or                            or bursting caused by centrifugal force.
       not the loss event results in widespread damage                              But if mechanical breakdown results in el-
       or affects a substantial area.                                               evator collision, we will pay for the loss or
                                                                                    damage caused by that elevator collision.
   2. We will not pay for loss or damage caused by or
      resulting from any of the following:                                      (7) The following causes of loss to personal
                                                                                    property:
       a. Artificially generated electrical, magnetic or
          electromagnetic energy that damages,                                      (a) Dampness or dryness of atmosphere;
          disturbs, disrupts or otherwise interferes with
          any:                                                                      (b) Changes in or extremes of tempera-
                                                                                        ture; or
           (1) Electrical or electronic wire, device, appli-
               ance, system or network; or                                          (c) Marring or scratching.

           (2) Device, appliance, system or network util-                       But if an excluded cause of loss that is listed
               izing cellular or satellite technology.                          in 2.d.(1) through (7) results in a "specified
                                                                                cause of loss" or building glass breakage, we
           For the purpose of this exclusion, electrical,                       will pay for the loss or damage caused by that
           magnetic or electromagnetic energy includes                          "specified cause of loss" or building glass
           but is not limited to:                                               breakage.

                 (a) Electrical current, including arcing;               e. Explosion of steam boilers, steam pipes,
                                                                            steam engines or steam turbines owned or
                 (b) Electrical charge produced or con-                     leased by you, or operated under your con-
                     ducted by a magnetic or electromag-                    trol. But if explosion of steam boilers, steam
                     netic field;                                           pipes, steam engines or steam turbines
                                                                            results in fire or combustion explosion, we will
                 (c) Pulse of electromagnetic energy; or                    pay for the loss or damage caused by that fire
                                                                            or combustion explosion. We will also pay for
                 (d) Electromagnetic     waves    or   micro-               loss or damage caused by or resulting from
                     waves.                                                 the explosion of gases or fuel within the
                                                                            furnace of any fired vessel or within the flues
           But if fire results, we will pay for the loss or                 or passages through which the gases of
           damage caused by that fire.                                      combustion pass.

       b. Delay, loss of use or loss of market.                          f.     Continuous or repeated seepage or leakage
                                                                                of water, or the presence or condensation of
       c. Smoke, vapor or gas from agricultural                                 humidity, moisture or vapor, that occurs over
          smudging or industrial operations.                                    a period of 14 days or more.

       d. (1) Wear and tear;                                             g. Water, other liquids, powder or molten mater-
                                                                            ial that leaks or flows from plumbing, heating,
           (2) Rust or other corrosion, decay, deteriora-                   air conditioning or other equipment (except
               tion, hidden or latent defect or any quality                 fire protective systems) caused by or resulting
               in property that causes it to damage or                      from freezing, unless:
               destroy itself;
                                                                                (1) You do your best to maintain heat in the
           (3) Smog;                                                                building or structure; or


CP 10 30 06 07                                   © ISO Properties, Inc., 2007                                      Page 3 of 10
                                                             Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 51 of 147

            (2) You drain the equipment and shut off the                                 (ii) Breakage of building glass;
                supply if the heat is not maintained.
                                                                                         (iii) Weight of rain that collects on a
       h. Dishonest or criminal act by you, any of your                                        roof; or
          partners, members, officers, managers, em-
          ployees (including leased employees), di-                                      (iv) Weight of people or personal
          rectors, trustees, authorized representatives                                       property.
          or anyone to whom you entrust the property
          for any purpose:                                                l.     Discharge, dispersal, seepage, migration, re-
                                                                                 lease or escape of "pollutants" unless the
            (1) Acting alone or in collusion with others; or                     discharge, dispersal, seepage, migration,
                                                                                 release or escape is itself caused by any of
            (2) Whether or not occurring during the hours                        the "specified causes of loss". But if the dis-
                of employment.                                                   charge, dispersal, seepage, migration, re-
                                                                                 lease or escape of "pollutants" results in a
            This exclusion does not apply to acts of de-                         "specified cause of loss", we will pay for the
            struction by your employees (including leased                        loss or damage caused by that "specified
            employees); but theft by employees (including                        cause of loss".
            leased employees) is not covered.
                                                                                 This exclusion, I., does not apply to damage
       i.   Voluntary parting with any property by you or                        to glass caused by chemicals applied to the
            anyone else to whom you have entrusted the                           glass.
            property if induced to do so by any fraudulent
            scheme, trick, device or false pretense.                      m. Neglect of an insured to use all reasonable
                                                                             means to save and preserve property from
       j.   Rain, snow, ice or sleet to personal property                    further damage at and after the time of loss.
            in the open.
                                                                      3. We will not pay for loss or damage caused by or
       k. Collapse, including any of the following condi-                resulting from any of the following, 3.a. through
          tions of property or any part of the property:                 3.c. But if an excluded cause of loss that is listed
                                                                         in 3.a. through 3.c. results in a Covered Cause of
            (1) An abrupt falling down or caving in;                     Loss, we will pay for the loss or damage caused
                                                                         by that Covered Cause of Loss.
            (2) Loss of structural integrity, including sep-
                aration of parts of the property or property              a. Weather conditions. But this exclusion only
                in danger of falling down or caving in; or                   applies if weather conditions contribute in any
                                                                             way with a cause or event excluded in Par-
            (3) Any cracking, bulging, sagging, bending,                     agraph 1. above to produce the loss or
                leaning, settling, shrinkage or expansion                    damage.
                as such condition relates to (1) or (2)
                above.                                                    b. Acts or decisions, including the failure to act
                                                                             or decide, of any person, group, organization
            But if collapse results in a Covered Cause of                    or governmental body.
            Loss at the described premises, we will pay
            for the loss or damage caused by that Cov-                    c. Faulty, inadequate or defective:
            ered Cause of Loss.
                                                                                 (1) Planning, zoning, development, survey-
            This exclusion, k., does not apply:                                      ing, siting;

                 (a) To the extent that coverage is pro-                         (2) Design, specifications, workmanship, re-
                     vided under the Additional Coverage                             pair, construction, renovation, remodel-
                     – Collapse; or                                                  ing, grading, compaction;

                 (b) To collapse caused by one or more of                        (3) Materials used in repair, construction,
                     the following:                                                  renovation or remodeling; or

                    (i) The "specified causes of loss";                          (4) Maintenance;


CP 10 30 06 07                                    © ISO Properties, Inc., 2007                                    Page 4 of 10
                                                            Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 52 of 147

          of part or all of any property on or off the                            (4) Any Extra Expense caused by or resulting
          described premises.                                                         from suspension, lapse or cancellation of
                                                                                      any license, lease or contract beyond the
   4. Special Exclusions                                                              "period of restoration".

       The following provisions apply only to the speci-                          (5) Any other consequential loss.
       fied Coverage Forms.
                                                                           b. Leasehold Interest Coverage Form
       a. Business Income (And Extra Expense)
          Coverage Form, Business Income (With-                                   (1) Paragraph B.1.a., Ordinance Or Law,
          out Extra Expense) Coverage Form, Or                                        does not apply to insurance under this
          Extra Expense Coverage Form                                                 Coverage Form.

          We will not pay for:                                                    (2) We will not pay for any loss caused by:

          (1) Any loss caused by or resulting from:                                   (a) Your cancelling the lease;

                 (a) Damage or destruction of "finished                               (b) The suspension, lapse or cancellation
                     stock"; or                                                           of any license; or

                 (b) The time required        to    reproduce                         (c) Any other consequential loss.
                     "finished stock".
                                                                           c. Legal Liability Coverage Form
                 This exclusion does not apply to Extra
                 Expense.                                                         (1) The following exclusions do not apply to
                                                                                      insurance under this Coverage Form:
          (2) Any loss caused by or resulting from
              direct physical loss or damage to radio or
                                                                                      (a) Paragraph B.1.a., Ordinance Or Law;
              television antennas (including satellite
              dishes) and their lead-in wiring, masts or
                                                                                      (b) Paragraph     B.1.c.,    Governmental
              towers.
                                                                                          Action;
          (3) Any increase of loss caused by or
                                                                                      (c) Paragraph B.1.d., Nuclear Hazard;
              resulting from:
                                                                                      (d) Paragraph B.1.e., Utility Services;
                 (a) Delay in rebuilding, repairing or
                     replacing the property or resuming                                   and
                     "operations", due to interference at
                     the location of the rebuilding, repair or                        (e) Paragraph B.1.f., War And Military
                     replacement by strikers or other                                     Action.
                     persons; or
                                                                                  (2) The following additional exclusions apply
                 (b) Suspension, lapse or cancellation of                             to insurance under this Coverage Form:
                     any license, lease or contract. But if
                     the suspension, lapse or cancellation                            (a) Contractual Liability
                     is directly caused by the "suspension"
                     of "operations", we will cover such                                  We will not defend any claim or "suit",
                     loss that affects your Business In-                                  or pay damages that you are legally
                     come during the "period of restora-                                  liable to pay, solely by reason of your
                     tion" and any extension of the "period                               assumption of liability in a contract or
                     of restoration" in accordance with the                               agreement. But this exclusion does
                     terms of the Extended Business                                       not apply to a written lease agree-
                     Income Additional Coverage and the                                   ment in which you have assumed
                     Extended Period Of Indemnity                                         liability for building damage resulting
                     Optional Coverage or any variation of                                from an actual or attempted burglary
                     these.                                                               or robbery, provided that:


CP 10 30 06 07                                     © ISO Properties, Inc., 2007                                     Page 5 of 10
                                                             Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 53 of 147

                    (i) Your assumption of liability was               b. Hot water boilers or other water heating
                        executed prior to the accident;                   equipment caused by or resulting from any
                        and                                               condition or event inside such boilers or
                                                                          equipment, other than an explosion.
                    (ii) The building is Covered Property
                         under this Coverage Form.                     c. The interior of any building or structure, or to
                                                                          personal property in the building or structure,
                 (b) Nuclear Hazard                                       caused by or resulting from rain, snow, sleet,
                                                                          ice, sand or dust, whether driven by wind or
                    We will not defend any claim or "suit",               not, unless:
                    or pay any damages, loss, expense
                    or obligation, resulting from nuclear                     (1) The building or structure first sustains
                    reaction or radiation, or radioactive                         damage by a Covered Cause of Loss to
                    contamination, however caused.                                its roof or walls through which the rain,
                                                                                  snow, sleet, ice, sand or dust enters; or
   5. Additional Exclusion
                                                                              (2) The loss or damage is caused by or
       The following provisions apply only to the speci-                          results from thawing of snow, sleet or ice
       fied property.                                                             on the building or structure.
       LOSS OR DAMAGE TO PRODUCTS                                      d. Building materials and supplies not attached
                                                                          as part of the building or structure, caused by
       We will not pay for loss or damage to any                          or resulting from theft.
       merchandise, goods or other product caused by
       or resulting from error or omission by any person                      However, this limitation does not apply to:
       or entity (including those having possession under
       an arrangement where work or a portion of the                          (1) Building materials and supplies held for
       work is outsourced) in any stage of the develop-
                                                                                  sale by you, unless they are insured un-
       ment, production or use of the product, including
                                                                                  der the Builders Risk Coverage Form; or
       planning, testing, processing, packaging, installa-
       tion, maintenance or repair. This exclusion ap-
                                                                              (2) Business Income Coverage or Extra
       plies to any effect that compromises the form,
                                                                                  Expense Coverage.
       substance or quality of the product. But if such
       error or omission results in a Covered Cause of
                                                                       e. Property that is missing, where the only evi-
       Loss, we will pay for the loss or damage caused
                                                                          dence of the loss or damage is a shortage
       by that Covered Cause of Loss.
                                                                          disclosed on taking inventory, or other in-
C. Limitations                                                            stances where there is no physical evidence
                                                                          to show what happened to the property.
   The following limitations apply to all policy forms and
   endorsements, unless otherwise stated.                              f.     Property that has been transferred to a per-
                                                                              son or to a place outside the described prem-
   1. We will not pay for loss of or damage to property,                      ises on the basis of unauthorized instructions.
      as described and limited in this section. In addi-
      tion, we will not pay for any loss that is a conse-           2. We will not pay for loss of or damage to the fol-
      quence of loss or damage as described and                        lowing types of property unless caused by the
      limited in this section.                                         "specified causes of loss" or building glass
                                                                       breakage:
       a. Steam boilers, steam pipes, steam engines or
          steam turbines caused by or resulting from                   a. Animals, and then only if they are killed or
          any condition or event inside such equipment.                   their destruction is made necessary.
          But we will pay for loss of or damage to such
          equipment caused by or resulting from an                     b. Fragile articles such as statuary, marbles,
          explosion of gases or fuel within the furnace                   chinaware and porcelains, if broken. This
          of any fired vessel or within the flues or pas-                 restriction does not apply to:
          sages through which the gases of combustion
          pass.                                                               (1) Glass; or


CP 10 30 06 07                                 © ISO Properties, Inc., 2007                                     Page 6 of 10
                                                          Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 54 of 147

           (2) Containers of property held for sale.                     However, this limitation does not apply to Busi-
                                                                         ness Income Coverage or to Extra Expense
       c. Builders' machinery, tools and equipment                       Coverage.
          owned by you or entrusted to you, provided
          such property is Covered Property.                     D. Additional Coverage – Collapse

           However, this limitation does not apply:                  The coverage provided under this Additional Cover-
                                                                     age – Collapse applies only to an abrupt collapse as
           (1) If the property is located on or within 100           described and limited in D.1. through D.7..
               feet of the described premises, unless the
               premises is insured under the Builders
                                                                     1. For the purpose of this Additional Coverage –
               Risk Coverage Form; or
                                                                        Collapse, abrupt collapse means an abrupt falling
           (2) To Business Income Coverage or to Extra                  down or caving in of a building or any part of a
               Expense Coverage.                                        building with the result that the building or part of
                                                                        the building cannot be occupied for its intended
   3. The special limit shown for each category, a.                     purpose.
      through d., is the total limit for loss of or damage
      to all property in that category. The special limit            2. We will pay for direct physical loss or damage to
      applies to any one occurrence of theft, regardless                Covered Property, caused by abrupt collapse of a
      of the types or number of articles that are lost or               building or any part of a building that is insured
      damaged in that occurrence. The special limits                    under this Coverage Form or that contains Cov-
      are:                                                              ered Property insured under this Coverage Form,
                                                                        if such collapse is caused by one or more of the
       a. $2,500 for furs, fur garments and garments                    following:
          trimmed with fur.
                                                                         a. Building decay that is hidden from view,
       b. $2,500 for jewelry, watches, watch move-                          unless the presence of such decay is known
          ments, jewels, pearls, precious and semi-                         to an insured prior to collapse;
          precious stones, bullion, gold, silver, platinum
          and other precious alloys or metals. This limit
                                                                         b. Insect or vermin damage that is hidden from
          does not apply to jewelry and watches worth
                                                                            view, unless the presence of such damage is
          $100 or less per item.
                                                                            known to an insured prior to collapse;
       c. $2,500 for patterns, dies, molds and forms.
                                                                         c. Use of defective material or methods in con-
       d. $250 for stamps, tickets, including lottery                       struction, remodeling or renovation if the
          tickets held for sale, and letters of credit.                     abrupt collapse occurs during the course of
                                                                            the construction, remodeling or renovation.
       These special limits are part of, not in addition to,
       the Limit of Insurance applicable to the Covered                  d. Use of defective material or methods in con-
       Property.                                                            struction, remodeling or renovation if the
                                                                            abrupt collapse occurs after the construction,
       This limitation, C.3., does not apply to Business                    remodeling or renovation is complete, but
       Income Coverage or to Extra Expense Coverage.                        only if the collapse is caused in part by:

   4. We will not pay the cost to repair any defect to a                      (1) A cause of loss listed in 2.a. or 2.b.;
      system or appliance from which water, other
      liquid, powder or molten material escapes. But we                       (2) One or more of the "specified causes of
      will pay the cost to repair or replace damaged                              loss";
      parts of fire-extinguishing equipment if the
      damage:
                                                                              (3) Breakage of building glass;
       a. Results in discharge of any substance from
          an automatic fire protection system; or                             (4) Weight of people or personal property; or

       b. Is directly caused by freezing.                                     (5) Weight of rain that collects on a roof.



CP 10 30 06 07                                 © ISO Properties, Inc., 2007                                      Page 7 of 10
                                                           Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 55 of 147

   3. This Additional Coverage – Collapse does not                      b. The personal property which collapses is
      apply to:                                                            inside a building; and

       a. A building or any part of a building that is in               c. The property which collapses is not of a kind
          danger of falling down or caving in;                             listed in 4., regardless of whether that kind of
                                                                           property is considered to be personal property
       b. A part of a building that is standing, even if it                or real property.
          has separated from another part of the build-
          ing; or                                                       The coverage stated in this Paragraph 5. does not
                                                                        apply to personal property if marring and/or
       c. A building that is standing or any part of a                  scratching is the only damage to that personal
          building that is standing, even if it shows evi-              property caused by the collapse.
          dence of cracking, bulging, sagging, bending,
          leaning, settling, shrinkage or expansion.                6. This Additional Coverage – Collapse does not
                                                                       apply to personal property that has not abruptly
                                                                       fallen down or caved in, even if the personal
   4. With respect to the following property:
                                                                       property shows evidence of cracking, bulging,
                                                                       sagging, bending, leaning, settling, shrinkage or
       a. Outdoor radio or television antennas (includ-
                                                                       expansion.
          ing satellite dishes) and their lead-in wiring,
          masts or towers;                                          7. This Additional Coverage – Collapse will not
                                                                       increase the Limits of Insurance provided in this
       b. Awnings, gutters and downspouts;                             Coverage Part.

       c. Yard fixtures;                                            8. The term Covered Cause of Loss includes the
                                                                       Additional Coverage – Collapse as described and
       d. Outdoor swimming pools;                                      limited in D.1. through D.7..

       e. Fences;                                               E. Additional Coverage – Limited Coverage For
                                                                   "Fungus", Wet Rot, Dry Rot And Bacteria
       f.   Piers, wharves and docks;
                                                                    1. The coverage described in E.2. and E.6. only ap-
       g. Beach or diving platforms or appurtenances;                  plies when the "fungus", wet or dry rot or bacteria
                                                                       is the result of one or more of the following
       h. Retaining walls; and                                         causes that occurs during the policy period and
                                                                       only if all reasonable means were used to save
       i.   Walks, roadways and other paved surfaces;                  and preserve the property from further damage at
                                                                       the time of and after that occurrence.
       if an abrupt collapse is caused by a cause of loss
       listed in 2.a. through 2.d., we will pay for loss or             a. A "specified cause of loss" other than fire or
       damage to that property only if:                                    lightning; or

            (1) Such loss or damage is a direct result of               b. Flood, if the Flood Coverage Endorsement
                the abrupt collapse of a building insured                  applies to the affected premises.
                under this Coverage Form; and
                                                                    2. We will pay for loss or damage by "fungus", wet
                                                                       or dry rot or bacteria. As used in this Limited Cov-
            (2) The property is Covered Property under
                                                                       erage, the term loss or damage means:
                this Coverage Form.
                                                                        a. Direct physical loss or damage to Covered
   5. If personal property abruptly falls down or caves                    Property caused by "fungus", wet or dry rot or
      in and such collapse is not the result of abrupt                     bacteria, including the cost of removal of the
      collapse of a building, we will pay for loss or                      "fungus", wet or dry rot or bacteria;
      damage to Covered Property caused by such
      collapse of personal property only if:                            b. The cost to tear out and replace any part of
                                                                           the building or other property as needed to
       a. The collapse of personal property was caused                     gain access to the "fungus", wet or dry rot or
          by a cause of loss listed in 2.a. through 2.d.;                  bacteria; and


CP 10 30 06 07                                  © ISO Properties, Inc., 2007                                 Page 8 of 10
                                                          Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 56 of 147

       c. The cost of testing performed after removal,                        or dry rot or bacteria, then our payment under
          repair, replacement or restoration of the dam-                      Business Income and/or Extra Expense is
          aged property is completed, provided there is                       limited to the amount of loss and/or expense
          a reason to believe that "fungus", wet or dry                       sustained in a period of not more than 30
          rot or bacteria are present.                                        days. The days need not be consecutive.

   3. The coverage described under E.2. of this Limited                 b. If a covered "suspension" of "operations" was
      Coverage is limited to $15,000. Regardless of the                    caused by loss or damage other than "fun-
      number of claims, this limit is the most we will pay                 gus", wet or dry rot or bacteria but remedi-
      for the total of all loss or damage arising out of all               ation of "fungus", wet or dry rot or bacteria
      occurrences of "specified causes of loss" (other                     prolongs the "period of restoration", we will
      than fire or lightning) and Flood which take place                   pay for loss and/or expense sustained during
      in a 12-month period (starting with the beginning                    the delay (regardless of when such a delay
      of the present annual policy period). With respect                   occurs during the "period of restoration"), but
      to a particular occurrence of loss which results in                  such coverage is limited to 30 days. The days
      "fungus", wet or dry rot or bacteria, we will not pay                need not be consecutive.
      more than a total of $15,000 even if the "fungus",
      wet or dry rot or bacteria continues to be present         F. Additional Coverage Extensions
      or active, or recurs, in a later policy period.
                                                                     1. Property In Transit
   4. The coverage provided under this Limited Cover-
      age does not increase the applicable Limit of                     This Extension applies only to your personal prop-
      Insurance on any Covered Property. If a particular                erty to which this form applies.
      occurrence results in loss or damage by "fungus",
      wet or dry rot or bacteria, and other loss or                     a. You may extend the insurance provided by
      damage, we will not pay more, for the total of all                   this Coverage Part to apply to your personal
      loss or damage, than the applicable Limit of                         property (other than property in the care,
      Insurance on the affected Covered Property.                          custody or control of your salespersons) in
                                                                           transit more than 100 feet from the described
       If there is covered loss or damage to Covered                       premises. Property must be in or on a motor
       Property, not caused by "fungus", wet or dry rot or                 vehicle you own, lease or operate while
       bacteria, loss payment will not be limited by the                   between points in the coverage territory.
       terms of this Limited Coverage, except to the
       extent that "fungus", wet or dry rot or bacteria                 b. Loss or damage must be caused by or result
       causes an increase in the loss. Any such increase                   from one of the following causes of loss:
       in the loss will be subject to the terms of this
       Limited Coverage.                                                      (1) Fire, lightning, explosion, windstorm or
                                                                                  hail, riot or civil commotion, or vandalism.
   5. The terms of this Limited Coverage do not in-
      crease or reduce the coverage provided under                            (2) Vehicle collision, upset or overturn. Colli-
      Paragraph F.2. (Water Damage, Other Liquids,                                sion means accidental contact of your
      Powder Or Molten Material Damage) of this                                   vehicle with another vehicle or object. It
      Causes Of Loss Form or under the Additional                                 does not mean your vehicle's contact with
      Coverage – Collapse.                                                        the roadbed.

   6. The following, 6.a. or 6.b., applies only if Busi-                      (3) Theft of an entire bale, case or package
      ness Income and/or Extra Expense Coverage                                   by forced entry into a securely locked
      applies to the described premises and only if the                           body or compartment of the vehicle.
      "suspension" of "operations" satisfies all terms                            There must be visible marks of the forced
      and conditions of the applicable Business Income                            entry.
      and/or Extra Expense Coverage Form.
                                                                        c. The most we will pay for loss or damage
       a. If the loss which resulted in "fungus", wet or                   under this Extension is $5,000.
          dry rot or bacteria does not in itself necessi-
          tate a "suspension" of "operations", but such                 This Coverage Extension is additional insurance.
          "suspension" is necessary due to loss or                      The Additional Condition, Coinsurance, does not
          damage to property caused by "fungus", wet                    apply to this Extension.


CP 10 30 06 07                                 © ISO Properties, Inc., 2007                                     Page 9 of 10
                                                           Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 57 of 147

   2. Water Damage, Other Liquids, Powder Or                       2. "Specified causes of loss" means the following:
      Molten Material Damage                                          fire; lightning; explosion; windstorm or hail;
                                                                      smoke; aircraft or vehicles; riot or civil commotion;
       If loss or damage caused by or resulting from                  vandalism; leakage from fire-extinguishing equip-
       covered water or other liquid, powder or molten                ment; sinkhole collapse; volcanic action; falling
       material damage loss occurs, we will also pay the              objects; weight of snow, ice or sleet; water
       cost to tear out and replace any part of the                   damage.
       building or structure to repair damage to the
       system or appliance from which the water or other               a. Sinkhole collapse means the sudden sinking
       substance escapes. This Coverage Extension                         or collapse of land into underground empty
       does not increase the Limit of Insurance.                          spaces created by the action of water on
                                                                          limestone or dolomite. This cause of loss
   3. Glass                                                               does not include:

       a. We will pay for expenses incurred to put up                        (1) The cost of filling sinkholes; or
          temporary plates or board up openings if
          repair or replacement of damaged glass is                          (2) Sinking or collapse of land            into
          delayed.                                                               man-made underground cavities.

       b. We will pay for expenses incurred to remove                  b. Falling objects does not include loss or
          or replace obstructions when repairing or                       damage to:
          replacing glass that is part of a building. This
          does not include removing or replacing                             (1) Personal property in the open; or
          window displays.
                                                                             (2) The interior of a building or structure, or
       This Coverage Extension, F.3., does not increase                          property inside a building or structure,
       the Limit of Insurance.                                                   unless the roof or an outside wall of the
                                                                                 building or structure is first damaged by a
G. Definitions                                                                   falling object.

   1. "Fungus" means any type or form of fungus,                       c. Water damage means accidental discharge or
      including mold or mildew, and any mycotoxins,                       leakage of water or steam as the direct result
      spores, scents or by-products produced or                           of the breaking apart or cracking of a plumb-
      released by fungi.                                                  ing, heating, air conditioning or other system
                                                                          or appliance (other than a sump system in-
                                                                          cluding its related equipment and parts), that
                                                                          is located on the described premises and
                                                                          contains water or steam.




CP 10 30 06 07                                © ISO Properties, Inc., 2007                                     Page 10 of 10
                                                         Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 58 of 147
Policy Number: MPC0601153


                           COMMERCIAL PROPERTY CONDITIONS

This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions
and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT,            MISREPRESENTATION              OR      E.   LIBERALIZATION
   FRAUD
                                                                       If we adopt any revision that would broaden the
   This Coverage Part is void in any case of fraud by you              coverage under this Coverage Part without additional
   as it relates to this Coverage Part at any time. It is also         premium within 45 days prior to or during the policy
   void if you or any other insured, at any time,                      period, the broadened coverage will immediately
   intentionally conceal or misrepresent a material fact               apply to this Coverage Part.
   concerning:
                                                                  F.   NO BENEFIT TO BAILEE
   1. This Coverage Part;
                                                                       No person or organization, other than you, having
                                                                       custody of Covered Property will benefit from this
   2. The Covered Property;
                                                                       insurance.
   3. Your interest in the Covered Property; or
                                                                  G. OTHER INSURANCE
   4. A claim under this Coverage Part.                                1.   You may have other insurance subject to the
                                                                            same plan, terms, conditions and provisions as
B. CONTROL OF PROPERTY                                                      the insurance under this Coverage Part. If you
                                                                            do, we will pay our share of the covered loss or
   Any act or neglect of any person other than you                          damage. Our share is the proportion that the
   beyond your direction or control will not affect this                    applicable Limit of Insurance under this Cover-
   insurance.                                                               age Part bears to the Limits of Insurance of all
                                                                            insurance covering on the same basis.
   The breach of any condition of this Coverage Part at
   any one or more locations will not affect coverage at               2.   If there is other insurance covering the same loss
   any location where, at the time of loss or damage, the                   or damage, other than that described in 1. above,
   breach of condition does not exist.                                      we will pay only for the amount of covered loss or
                                                                            damage in excess of the amount due from that
C. INSURANCE          UNDER        TWO        OR      MORE                  other insurance, whether you can collect on it or
   COVERAGES                                                                not. But we will not pay more than the applicable
                                                                            Limit of Insurance.
   If two or more of this policy's coverages apply to the
   same loss or damage, we will not pay more than the             H.   POLICY PERIOD, COVERAGE TERRITORY
   actual amount of the loss or damage.
                                                                       Under this Coverage Part:
D. LEGAL ACTION AGAINST US
                                                                       1.   We cover loss or damage commencing:
   No one may bring a legal action against us under this
                                                                            a.   During the policy period shown in the Decla-
   Coverage Part unless:                                                         rations; and
   1. There has been full compliance with all of the                        b.   Within the coverage territory.
      terms of this Coverage Part; and
                                                                       2.   The coverage territory is:
   2. The action is brought within 2 years after the date
      on which the direct physical loss or damage                           a.   The United States of America (including its
      occurred.                                                                  territories and possessions);




CP 00 90 07 88                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                         Page 1 of 2
                                                            Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 59 of 147

         b. Puerto Rico; and                                        2.   After a loss to your Covered Property or Covered
                                                                         Income only if, at time of loss, that party is one of
         c. Canada.                                                      the following:
I.   TRANSFER OF RIGHTS OF RECOVERY AGAINST                              a.   Someone insured by this insurance;
     OTHERS TO US

     If any person or organization to or for whom we make                b.   A business firm:
     payment under this Coverage Part has rights to re-
     cover damages from another, those rights are trans-                      (1) Owned or controlled by you; or
     ferred to us to the extent of our payment. That
     person or organization must do everything necessary                      (2) That owns or controls you; or
     to secure our rights and must do nothing after loss to
     impair them. But you may waive your rights against                  c.   Your tenant.
     another party in writing:
                                                                    This will not restrict your insurance.
     1. Prior to a loss to your Covered Property or Cov-
        ered Income.




CP 00 90 07 88                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                        Page 2 of 2
                                                          Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 60 of 147
Policy Number: MPC0601153


                                   COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.


A. CANCELLATION                                                   D. INSPECTIONS AND SURVEYS

    1. The first Named Insured shown in the Decla-                    1. We have the right to:
       rations may cancel this policy by mailing or deliv-
       ering to us advance written notice of cancellation.                a. Make inspections and surveys at any time;
    2. We may cancel this policy by mailing or delivering
                                                                          b. Give you reports on the conditions we find;
       to the first Named Insured written notice of can-
       cellation at least:                                                   and

        a. 10 days before the effective date of cancella-                 c. Recommend changes.
           tion if we cancel for nonpayment of premium;
           or                                                         2. We are not obligated to make any inspections,
                                                                         surveys, reports or recommendations and any
        b. 30 days before the effective date of cancella-                such actions we do undertake relate only to insur-
           tion if we cancel for any other reason.                       ability and the premiums to be charged. We do not
                                                                         make safety inspections. We do not undertake to
    3. We will mail or deliver our notice to the first                   perform the duty of any person or organization to
       Named Insured's last mailing address known to                     provide for the health or safety of workers or the
       us.
                                                                         public. And we do not warrant that conditions:
    4. Notice of cancellation will state the effective date
       of cancellation. The policy period will end on that                a. Are safe or healthful; or
       date.
                                                                          b. Comply with laws, regulations, codes or
    5. If this policy is cancelled, we will send the first                   standards.
       Named Insured any premium refund due. If we
       cancel, the refund will be pro rata. If the first              3. Paragraphs 1. and 2. of this condition apply not
       Named Insured cancels, the refund may be less                     only to us, but also to any rating, advisory, rate
       than pro rata. The cancellation will be effective                 service or similar organization which makes
       even if we have not made or offered a refund.                     insurance inspections, surveys, reports or
                                                                         recommendations.
    6. If notice is mailed, proof of mailing will be suffi-
       cient proof of notice.
                                                                      4. Paragraph 2. of this condition does not apply to
B. CHANGES                                                               any inspections, surveys, reports or recommenda-
                                                                         tions we may make relative to certification, under
    This policy contains all the agreements between you                  state or municipal statutes, ordinances or regula-
    and us concerning the insurance afforded. The first                  tions, of boilers, pressure vessels or elevators.
    Named Insured shown in the Declarations is author-
    ized to make changes in the terms of this policy with         E. Premiums
    our consent. This policy's terms can be amended or
    waived only by endorsement issued by us and made a                The first Named Insured shown in the Declarations:
    part of this policy.
                                                                      1. Is responsible for the payment of all premiums;
C. EXAMINATION OF YOUR BOOKS AND RECORDS
                                                                         and
    We may examine and audit your books and records
    as they relate to this policy at any time during the              2. Will be the payee for any return premiums we pay.
    policy period and up to three years afterward.




IL 00 17 11 98                        Copyright, Insurance Services Office, Inc., 1998                         Page 1 of 2
                                                          Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 61 of 147

F. Transfer Of Your Rights And Duties Under This                 If you die, your rights and duties will be transferred to
   Policy                                                        your legal representative but only while acting within
                                                                 the scope of duties as your legal representative. Until
   Your rights and duties under this policy may not be           your legal representative is appointed, anyone having
   transferred without our written consent except in the         proper temporary custody of your property will have
   case of death of an individual named insured.                 your rights and duties but only with respect to that
                                                                 property.




IL 00 17 11 98                     Copyright, Insurance Services Office, Inc., 1998                          Page 2 of 2
                                                       Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 62 of 147
Policy Number: MPC0601153


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                         DEBRIS REMOVAL ADDITIONAL INSURANCE

This endorsement modifies insurance provided under the following:

BUILDERS' RISK COVERAGE FORM
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
STANDARD PROPERTY POLICY
TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                      SCHEDULE*


   Prem.         Bldg.                                   Debris Removal                           Additional
   No.           No.                                     Amount                                   Premium

    All          All                                     $25,000                                  Included




*Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.

The additional amount of $10,000 for debris removal in
the Debris Removal Additional Coverages section is re-
placed by the higher amount shown in the Schedule.




CP 04 15 10 00                       Copyright, Insurance Services Office, Inc., 1999                          Page 1 of 1
                                                         Insured
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 63 of 147
               MPC0601153


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                            SPOILAGE COVERAGE

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

                                                            SCHEDULE

                                                                                                               Causes Of Loss:
                                                                        Refrigeration
Prem. Bldg. Description Of           Limit Of                           Maintenance        Breakdown Or        Power     Selling
No.   No.   Property                 Insurance       Deductible         Agreement          Contamination       Outage    Price
All     All    Food and          $25,000            $See CPR2218                                               X
               Beverage          $                  $
                                 $                  $
                                 $                  $
                                 $                  $

Information required to complete this Schedule, if not shown in this endorsement, will be shown in the Declarations.


The Coverage Form to which this endorsement applies is                              (1) Change in temperature or humidity result-
extended to insure against direct physical loss or damage                               ing from mechanical breakdown or me-
by the Covered Causes of Loss, but only with respect to                                 chanical failure of refrigerating, cooling or
coverage provided by this endorsement.                                                  humidity control apparatus or equipment,
                                                                                        only while such equipment or apparatus is
A. Paragraph A.1., Covered Property, is replaced by                                     at the described premises; and
   the following:
                                                                                    (2) Contamination by the refrigerant.
      1. Covered Property
                                                                               b. Power Outage, meaning change in tempera-
         Covered Property means "perishable stock" at the                         ture or humidity resulting from complete or
         described premises owned by you or by others                             partial interruption of electrical power, either
         that is in your care, custody or control.                                on or off the described premises, due to
                                                                                  conditions beyond your control.
B. With respect to the coverage provided by this en-
   dorsement, property located on buildings or in the                 D. Selling Price
   open or in vehicles is considered to be Property Not
   Covered.                                                                If Selling Price is indicated by an "X" in the Schedule,
                                                                           the following is added to the Valuation Loss
C. Paragraph A.3., Covered Causes Of Loss, is                              Condition:
   replaced by the following:
                                                                           We will determine the value of finished "perishable
      3. Covered Causes Of Loss                                            stock" in the event of loss or damage at:

         Covered Causes of Loss means the following only                   1. The selling price, as if no loss or damage had
         if indicated by an "X" in the Schedule:                              occurred;

         a. Breakdown or Contamination, meaning:                           2. Less discounts and expenses you otherwise
                                                                              would have had.


CP 04 40 06 07                                     © ISO Properties, Inc., 2006                                         Page 1 of 2
                                                            Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 64 of 147

E. Paragraph A.5., Coverage Extensions, does not             G. Paragraph D., Deductible, is replaced by the
   apply.                                                       following:

F. Paragraph B., Exclusions, is replaced by the                   We will not pay for loss or damage in any one occur-
   following:                                                     rence until the amount of loss or damage exceeds the
                                                                  Deductible shown in the Schedule of this endorse-
   B. Exclusions                                                  ment. We will then pay the amount of loss or damage
                                                                  in excess of that Deductible, up to the applicable Limit
       1. Only the following Exclusions contained in              of Insurance. No other deductible in this policy applies
          Paragraph B.1. of the Causes of Loss Form               to the coverage provided by this endorsement.
          applicable to this Coverage Part apply to
          Spoilage Coverage:                                 H. Paragraph F., Additional Conditions, is replaced by
                                                                the following:
          a. Earth Movement;
                                                                  ADDITIONAL CONDITION
          b. Governmental Action;
                                                                  The following condition applies in addition to the Com-
          c. Nuclear Hazard;                                      mon Policy Conditions and the Commercial Property
                                                                  Conditions.
          d. War And Military Action; and
                                                                  REFRIGERATION MAINTENANCE AGREEMENTS
          e. Water.
                                                                  If Breakdown or Contamination is designated as a
       2. The following Exclusions are added:                     Covered Cause of Loss and a refrigeration mainte-
                                                                  nance agreement is shown as applicable by an "X" in
          We will not pay for loss or damage caused by            the Schedule, the following condition applies:
          or resulting from:
                                                                  You must maintain a refrigeration maintenance or
          a. The disconnection of any refrigerating,              service agreement. If you voluntarily terminate this
             cooling or humidity control system from              agreement and do not notify us, the insurance
             the source of power.                                 provided by this endorsement will be automatically
                                                                  suspended at the involved location.
          b. The deactivation of electrical power
             caused by the manipulation of any switch        I.   Paragraph G., Optional Coverages, does not apply.
             or other device used to control the flow of
             electrical power or current.                    J. The following is added to the Definitions:

          c. The inability of an Electrical Utility Com-          "Perishable stock" means personal property:
             pany or other power source to provide
             sufficient power due to:                             a. Maintained under controlled conditions for its
                                                                     preservation; and
                 (1) Lack of fuel; or
                                                                  b. Susceptible to loss or damage if the controlled
                 (2) Governmental order.                             conditions change.

          d. The inability of a power source at the
             described premises to provide sufficient
             power due to lack of generating capacity
             to meet demand.

          e. Breaking of any glass that is a permanent
             part of any refrigerating, cooling or humid-
             ity control unit.




CP 04 40 06 07                               © ISO Properties, Inc., 2006                                     Page 2 of 2
                                                      Insured
                  Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 65 of 147
Policy Number: MPC0601153


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            OUTDOOR TREES, SHRUBS AND PLANTS

This endorsement modifies insurance provided under the following:

BUILDERS' RISK COVERAGE FORM
BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
STANDARD PROPERTY POLICY

                                                           SCHEDULE*

                                     Limit of Insurance                    Causes of
Prem.        Bldg.   Each          Each         Each         All           Loss Form         Vehicle          Additional
No.          No.     Tree          Shrub        Plant        Items         Applicable        Exclusion        Premium

 All        All      $500          $500         $500         $25,000                                          Included




* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.


A. The following is added to Covered Property:                            We will not pay for loss or damage to outdoor trees,
                                                                          shrubs or plants, caused by or resulting from any of
       Outdoor trees, shrubs and plants at locations de-                  the following:
       scribed in the Schedule.
                                                                          1. Dampness or dryness of atmosphere;
B. The following is deleted from Property Not Covered:
                                                                          2. Changes in or extremes of temperature; or
       "Trees, shrubs or plants"
                                                                          3. Rain, snow, ice or sleet.
C. The most we will pay for loss or damage to covered
   trees, shrubs and plants in any one occurrence is the               E. If the Vehicle Exclusion option is designated in the
   Limit of Insurance for All Items, subject to the sep-                  Schedule by an "X," we will not pay for loss or damage
   arate limit applicable to Each Tree, Shrub or Plant,                   caused by vehicles to outdoor trees, shrubs or plants.
   shown in the Schedule.

D. Outdoor trees, shrubs and plants are subject to all ap-
   plicable provisions of the Causes Of Loss Form indi-
   cated in the Schedule, as well as to the following
   exclusions:

CP 14 30 10 00                            Copyright, Insurance Services Office, Inc., 1999                          Page 1 of 1
                                                              Insured
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 66 of 147
               MPC0601153


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                              OUTDOOR SIGNS

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM
CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
STANDARD PROPERTY POLICY

                                                       SCHEDULE


Premises Number:        00001                                            Building Number:        001
Description Of Sign:
Construction Of Sign:                    Entirely Metal               X Other
Limit Of Insurance:              $ See CPR2162
Coinsurance Percentage:           80     %
Additional Premium:              $ Included
Premises Number:                                                         Building Number:
Description Of Sign:
Construction Of Sign:                    Entirely Metal                  Other
Limit Of Insurance:              $
Coinsurance Percentage:                  %
Additional Premium:              $
Premises Number:                                                         Building Number:
Description Of Sign:
Construction Of Sign:                    Entirely Metal                  Other
Limit Of Insurance:              $
Coinsurance Percentage:                  %
Additional Premium:              $
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

With respect to the outdoor signs described in the Sched-
ule, the provision in the Limits Of Insurance section which
pertains to signs does not apply. The limit applicable to
each sign is shown in the Schedule. The limit applicable
to each sign is the most we will pay for loss or damage to
the sign in any one occurrence.




CP 14 40 06 07                                 © ISO Properties, Inc., 2006                              Page 1 of 1
                                                        Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 67 of 147
Policy Number: MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       AUTOMATIC ACQUISITION ENDORSEMENT

A. We will pay for newly acquired property, not otherwise insured, which you acquire or become responsible for if you re-
   port the value(s) to us within 60 days from the date of acquisition.

B. We will not pay:

    1. More than the replacement cost of real property (if replacement cost is endorsed to this policy) or the actual cash
       value of personal property; and, in no event for more than $__________________;
                                                                    500,000

    2. For any property you acquired or became responsible for if it is not reported to us within the 60 days of acquisi-
       tion; or

    3. For any property you acquired or became responsible for before the inception of this policy.

    4. More than the Limits of Insurance of the policy to which this endorsement is attached.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2106 (11/07)                                                                                              Page 1 of 1
                                                         Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 68 of 147
Policy Number: MPC0601153


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               ELECTRONIC DATA PROCESSING ENDORSEMENT

1. LIMITS OF INSURANCE

   Coverage is only provided under this endorsement for items A. through D. below when a dollar amount is shown
   beside the coverage part. We will not pay more than the Limits of Insurance specified below in respect to any one
   occurrence, and in no event will we pay more than the Limits of Insurance of the policy to which this endorsement is
   attached.

   A. Hardware:                    $ 25,000

   B. Software:                    $ Included in above

   C. Extra Expense:               $ Included in above

   D. Business Interruption:       $ Included in above

2. SPECIFIC HARDWARE OR SOFTWARE TO BE EXCLUDED



3. PROPERTY COVERED

   We will pay for direct physical loss of or damage to covered property caused by a Covered Cause of Loss at the
   premises described in the Schedule. Covered property, as used in this endorsement, means the type of property
   described in this section if a Limit of Insurance is shown above for that type of property.

   A. Hardware, meaning a network of electronic machine components including microprocessors (firmware) capable of
      accepting instructions and information, processing the information according to the instructions, and producing
      desired results; computer networks; and peripheral data processing equipment. Such equipment may be owned by
      you or leased, rented or under your control. Hardware does not include communication systems or protection and
      control systems.

   B. Software, meaning electronic data processing, recording or storage software such as films, tapes, cards, discs,
      drums or cells, and data and programming records used for electronic data processing or electronically controlled
      equipment, stored on media.

   C. Extra Expense

       1. We will pay the actual and necessary extra expenses you incur during the "period of restoration":

           a. To continue your "normal" electronic data processing operations that are interrupted due to direct physical
              loss or damage caused by a Covered Cause of Loss to covered property owned, leased, rented or under
              your control; while at the described premises;

           b. To repair, replace, or restore any covered hardware or software, but only to the extent that they reduce the
              loss otherwise payable under this coverage part.

       2. We will not pay under this Extra Expense coverage for:

           a. More than the actual loss sustained or the amount shown in item 1. LIMITS OF INSURANCE, C. Extra
              Expense, whichever is less; or

           b. Loss of profits or earnings resulting from a decrease or reduction of business.


CPR 2152F (02/04)                                                                                             Page 1 of 3
                                                         Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 69 of 147

   D. Business Interruption

       1. We will pay for the actual loss of "business income" you incur due to the necessary suspension of your "oper-
          ations" during the "period of restoration." The suspension must be caused by direct physical loss or damage
          as a result of a Covered Cause of Loss to covered property at the described premises, including personal
          property in the open (or in a vehicle) within 100 feet of the described premises.

       2. We will only pay for loss of "business income" that occurs within 12 consecutive months after the date of di-
          rect physical loss or damage.

4. PROPERTY NOT COVERED

   A. Accounts, bills, money, currency, notes, securities, or other evidences of debt, securities, valuable papers, rec-
      ords, abstracts, deeds, manuscripts, program documentation or other documents except those that are in soft-
      ware form, and then only in that form;

   B. Property rented or leased to others while away from your premises;

   C. Your stock in trade; and/or

   D. Any machinery or equipment, other than hardware, whether or not controlled by a data processing system.

5. EXCLUSIONS

   A. Actual work upon the property covered.

   B. Error or omission in machine programming or instructions to machine.

   C. Errors, omissions or deficiencies in design, specifications, materials or workmanship.

   D. Loss from processing operations.

6. VALUATION

   A. The value of covered property will be based on the actual cash value at the time of the loss (with a deduction for
      depreciation). We will not pay more than what it will cost to repair, rebuild or replace the property with other
      property of like kind and quality. We will also not pay more than the amount shown under item 1. LIMITS OF
      INSURANCE.

   B. In determining the amount of loss when extra expense coverage is provided, the following also apply:

       1. The salvage value of any property bought for temporary use will be deducted from the amount of loss extra
          expense; and

       2. We will not pay for any increase in loss due to your failure to use reasonable efforts to resume all or part of
          your business. This includes making use of other locations and property to reduce the loss.

7. RESUMPTION OF OPERATIONS

   As soon as practicable after any loss, you must resume complete or partial business "operations" of the covered
   property and, as much as practicable, reduce or dispense with the additional charges and expenses that are being
   incurred.




CPR 2152F (02/04)                                                                                            Page 2 of 3
                                                        Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 70 of 147

8. DEFINITIONS

   A. "Normal" means the conditions that would have existed had no loss occurred.

   B. "Business income" means:

       1. Net Income (net profit or loss before income taxes) that would have been earned or incurred; and

       2. Continuing "normal" operating expenses incurred, including payroll.

   C. "Operations" means your business activities occurring at the described premises.

   D. "Period of restoration" means the period of time that:

       1. Begins with the date of direct physical loss or damage caused by or resulting from any Covered Cause of Loss
          at the described premises; and

       2. Ends on the date when the property at the described premises should be repaired, rebuilt or replaced with
          reasonable speed and similar quality, or the date when business is resumed at a new permanent location.

       "Period of restoration" does not include any increased period required due to the enforcement of any ordinance or
       law that:

           (a) Regulates the construction, use or repair, or requires the tearing down of any property; or

           (b) Requires any Insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize,
               or in any way respond to or assess the effects of pollutants.

       The expiration date of this policy will not cut short the "period of restoration."




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2152F (02/04)                                                                                               Page 3 of 3
                                                            Insured
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 71 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               ORDINANCE OR LAW COVERAGE

Coverage A, Loss To Undamaged Portion               Coverage B, Demolition              Coverage C, Increased Cost Of
Of Building Limit Of Insurance                      Cost Limit Of Insurance             Construction Limit Of Insurance
$ Included
   _________________                                $ See
                                                      _________________
                                                          CPR2147                       $ See
                                                                                          _______________
                                                                                              CPR2147

These Limits Of Insurance do not increase the Per Occurrence Loss Limit, as stated in the Declarations, and apply to all
locations unless specified below:




A. Coverage

   Each Coverage – Coverage A, Coverage B and Coverage C – is provided under this endorsement only if that Cover-
   age(s) is indicated by entry in the above limits section and then only with respect to the building(s) identified for that
   Coverage(s).

   The Coverage(s) provided by this endorsement applies only if both A.1. and A.2. are satisfied and are then subject to
   the qualifications set forth in A.3.

   1. The ordinance or law:

       a. Regulates the demolition, construction or repair of buildings, or establishes zoning or land use requirements
          at the described premises; and

       b. Is in force at the time of loss.

       But coverage under this endorsement applies only in response to the minimum requirements of the ordinance or
       law. Losses and costs incurred in complying with recommended actions or standards that exceed actual require-
       ments are not covered under this endorsement.

   2. a. The building sustains direct physical damage that is covered under this policy and as a direct result of such
         covered damage, you are required to comply with the ordinance or law; or

       b. The building sustains both direct physical damage that is covered under this policy and direct physical
          damage that is not covered under this policy, and as a direct result of the building damage in its entirety, you
          are required to comply with the ordinance or law.

       c. But if the building sustains direct physical damage that is not covered under this policy, and such damage is
          the subject of the ordinance or law, then there is no coverage under this endorsement even if the building has
          also sustained covered direct physical damage.

   3. In the situation described in A.2.b. above, we will not pay the full amount of loss otherwise payable under the
      terms of Coverages A, B, and/or C of this endorsement. Instead, we will pay a proportion of such loss, meaning
      the proportion that the covered direct physical damage bears to the total direct physical damage.




CPR 2161 (11/13)                                                                                                 Page 1 of 4
                                                         Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 72 of 147

       However, if the covered direct physical damage, alone, would have resulted in a requirement to comply with the
       ordinance or law, then we will pay the full amount of loss otherwise payable under the terms of Coverages A, B
       and/or C of this endorsement.

B. We will not pay under Coverage A, B or C of this endorsement for:

   1. Enforcement of or compliance with any ordinance or law which requires the demolition, repair, replacement,
      reconstruction, remodeling or remediation of property due to contamination by "pollutants" or due to the presence,
      growth, proliferation, spread or any activity of "fungus", wet or dry rot or bacteria; or

   2. The costs associated with the enforcement of or compliance with any ordinance or law which requires any insured
      or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
      assess the effects of "pollutants", "fungus", wet or dry rot or bacteria.

C. Coverage A – Coverage For Loss To The Undamaged Portion Of The Building.

   With respect to the building that has sustained covered direct physical damage, we will pay under Coverage A for the
   loss to the undamaged portion of the building as a consequence of a requirement to comply with an ordinance or law
   that requires demolition of undamaged parts of the same building.

       Coverage A is included within the Limit Of Insurance applicable to the covered property shown in the Declara-
       tions. This is not additional insurance.

D. Coverage B – Demolition Cost Coverage.

   With respect to the building that has sustained covered direct physical damage, we will pay the cost to demolish and
   clear the site of undamaged parts of the same building as a consequence of a requirement to comply with an
   ordinance or law that requires demolition of such undamaged property.

       Any coinsurance conditions do not apply to Demolition Cost Coverage.

E. Coverage C – Increased Cost Of Construction Coverage.

   With respect to the building that has sustained covered direct physical damage, we will pay the increased cost to:

           (1) Repair or reconstruct damaged portions of that building caused by a covered peril; and/or

           (2) Reconstruct or remodel undamaged portions of that building, whether or not demolition is required;

           when the increased cost is a consequence of a requirement to comply with the minimum standards of the
           ordinance or law.

           However:

           (1) This coverage applies only if the restored or remodeled property is intended for similar occupancy as the
               current property, unless such occupancy is not permitted by zoning or land use ordinance or law.

           (2) We will not pay for the increased cost of construction if the building is not repaired, reconstructed or
               remodeled.

           Any coinsurance Conditions do not apply to Increased Cost of Construction.

F. Loss Payment

   1. All following loss payment provisions, F.2. through F.4., are subject to the apportionment procedures set forth in
      Section A.3. of this endorsement.


CPR 2161 (11/13)                                                                                                Page 2 of 4
                                                         Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 73 of 147

   2. When there is a loss to an undamaged portion of a building to which Coverage A applies, the loss payment for
      that building, including damaged and undamaged portions, will be determined as follows:

       a. If the Replacement Cost Coverage Option applies and the property is being repaired or replaced, on the same
          or another premises, we will not pay more than the lesser of:

           (1) The amount you actually spend to repair, rebuild or reconstruct the building, but not for more than the
               amount it would cost to restore the building on the same premises and to the same height, floor area,
               style and comparable quality of the original property insured; or

           (2) The applicable Loss to Undamaged Portion of Building Limit of Insurance shown above; or

           (3) The Limit Of Insurance applicable to the covered building or structure; or

           (4) The values you provided to us for the specific property involved in the loss which were accepted by us
               prior to the loss.

       b. If the Replacement Cost Coverage Option applies and the property is not repaired or replaced, or if the
          Replacement Cost Coverage Option does not apply, we will not pay more than the lesser of:

           (1) The actual cash value of the building at the time of loss; or

           (2) The Loss to Undamaged Portion of Building Limit of Insurance shown above; or

           (3) The Limit Of Insurance shown in the Declarations as applicable to the covered building; or

           (4) The values you provided to us for the specific property involved in the loss which were accepted by us
               prior to the loss.

   3. We will not pay more under Coverage B – Demolition Cost Coverage than the lesser of the following:

       a. The amount you actually spend to demolish and clear the site of the described premises; or

       b. The applicable Demolition Cost Limit of Insurance shown in the Schedule above.

   4. Under Coverage C – Increased Cost of Construction Coverage:

       a. We will not pay:

           (1) Until the property is actually repaired or replaced, at the same or another premises; and

           (2) Unless the repairs or replacement are made as soon as reasonably possible after the loss or damage, not
               to exceed two years. We may extend this period in writing during the two years.

       b. If the building or structure is repaired or replaced at the same premises, or if you elect to rebuild at another
          premises, the most we will pay is the lesser of:

           (1) The increased cost of construction at the same premises; or

           (2) The applicable Increased Cost of Construction Limit of Insurance shown in the Schedule above.

       c. If the ordinance or law at the time of loss requires relocation to another premises, the most we will pay is the
          lesser of:

           (1) The increased cost of construction at the new premises; or


CPR 2161 (11/13)                                                                                              Page 3 of 4
                                                         Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 74 of 147

           (2) The applicable Increased Cost of Construction Limit of Insurance shown in the Schedule above; or

           (3) Limit shown in the Declarations.

G. Under this endorsement we will not pay for loss due to any ordinance or law that you were required to comply with
   before the loss, even if the building was undamaged. Ordinance or law violations that exist independent of a covered
   cause of loss are not covered.

H. The terms of this endorsement apply per occurrence and are a part of, and not in addition to, the Per Occurrence
   Loss




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2161 (11/13)                                                                                           Page 4 of 4
                                                       Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 75 of 147
Policy Number: MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            VALUABLE PAPERS AND RECORDS

We will pay for direct physical loss of or damage to "Valuable Papers and Records," as defined below and subject to the
following provisions:

1. COVERED PROPERTY

   This extension of coverage applies to "Valuable Papers and Records" while on the "Premises" located at the following
   locations (except as provided for in paragraph 2.) and is subject to the limit indicated below:

   A. All "Valuable Papers and Records" not specified in B. below:

       LOCATION:                                                                     LIMIT OF LIABILITY:

       All                                                                           $ 25,000



   B. Specified Articles:

       DESCRIPTION OF ARTICLES:                                                      LIMIT OF LIABILITY:

       N/A                                                                           $ N/A




2. DEFINITIONS

   "Valuable Papers and Records" means written, printed or inscribed documents, manuscripts or records, including
   books, maps, films, drawings, abstracts, deeds or mortgages. "Valuable Papers and Records" does not mean "money"
   or "securities," converted data, programs or instructions used in your data processing operations, including the materi-
   als on which the data is recorded.

   "Premises" means the interior of that portion of the building at the location(s) designated above that you occupy for
   your business.

   "Money" means currency, coins, bullion and bank notes whether or not in current use, as well as travelers checks,
   registered checks and money orders held for sale to the public.

   "Securities" means all negotiable and non-negotiable instruments or contracts representing either money or other
   property and includes revenue and other stamps in current use, tokens and tickets. "Securities" also means evi-
   dences of debt issued in connection with credit or charge cards, which cards are not of your own issue. "Securities"
   does not include money.

3. EXCLUSIONS

   The following exclusions apply to coverage provided by this endorsement and are in addition to exclusions contained
   elsewhere in this policy:

   A. This endorsement does not insure against physical loss of or damage to:

       1. Property not specifically declared, described and valued in paragraph 1.B. of this endorsement if such prop-
          erty cannot be replaced with other of like kind and quality or restored to usable conditions;


CPR 2170 (03/02)                                                                                               Page 1 of 2
                                                         Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 76 of 147

       2. Property held as samples or for sale or for delivery after sale; or

       3. Data processing equipment and media. Media means magnetic tapes, disk packs, diskettes, paper tapes,
          cards, and other material on which data is stored. It includes data stored on the media.

   B. This endorsement does not insure against loss resulting from:

       1. Errors or omissions in processing or copying;

       2. Unauthorized instructions to transfer property to any person or to any place;

       3. Voluntary parting with any property by the insured or any associate, proprietor, partner, director, trustee, of-
          ficer, employee or agent of any insured if induced to do so by any fraudulent scheme, trick, device or false
          pretense.

4. LIMIT OF INSURANCE

   We will not pay more than:

   A. The amount scheduled under paragraph 1.B. of this endorsement; or

   B. The least of the following if not scheduled under paragraph 1.B. of this endorsement:

       1. The cost to research (to the extent necessary) and replace the "Valuable Papers and Records"; or

       2. The cost to repair or restore the "Valuable Papers or Records"; or

       3. The applicable limit stated in this endorsement.

However, we will not, in any case, pay more than the Per Occurrence Loss Limit shown in the Declarations in one disas-
ter, casualty, or event, no matter how many locations are involved.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2170 (03/02)                                                                                              Page 2 of 2
                                                          Insured
              Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 77 of 147
Policy Number: MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      ACCOUNTS RECEIVABLE

We will pay for direct physical loss of or damage to Accounts Receivable, as defined below and subject to the following
provisions:

1. COVERAGE

   A. We will pay:

       1. All sums due from your customers that you are unable to collect thereof as the direct result of loss of or dam-
          age to records of accounts receivable;

       2. Interest charges on any loan required to offset amounts you are unable to collect pending our payment of
          these amounts;

       3. Collection expenses in excess of your normal collection expenses that are made necessary by the loss or
          damage;

       4. Other reasonable expenses that you incur to re-establish your records of accounts receivable;

       That result from direct physical loss of or damage to your records of accounts receivable.

   B. This extension of coverage applies to records of accounts receivable while on the "premises" at the following lo-
      cations and is subject to Limit of Insurance indicated below:

       LOCATION                                                              LIMIT OF INSURANCE

        All                                                                  $ 25,000



                                                                             $



2. PERILS NOT COVERED

   We will not pay for loss or damage:

   A. Caused directly or indirectly by bookkeeping, accounting or billing errors or omissions;

   B. That requires any audit of records or an inventory computation to prove its factual existence;

   C. Due to alteration, falsification, manipulation, concealment, destruction or disposal of records of accounts receiv-
      able done to conceal the wrongful giving, taking, obtaining or withholding of money, securities or other property,
      but only to the extent to such wrongful giving, taking, obtaining or withholding;

   D. Unauthorized instructions to transfer property to any person or to any place;

   E. Due to an error or omission in programming; or

   F. Caused by providing improper data entry instructions.

3. DEFINITION

   "Premises" means the interior of that portion of the building at the location(s) designated above that you occupy for
   your business.

CPR 2177 (03/02)                                                                                             Page 1 of 2
                                                         Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 78 of 147

4. DETERMINATION OF RECEIVABLES

   A. If you cannot accurately establish the amount of accounts receivable outstanding as of the time of loss or dam-
      age, the following method will be used:

       1. Determine the total of the average monthly amounts of accounts receivable for the 12 months immediately
          preceding the month in which the loss or damage occurs; and

       2. Adjust that total for any normal fluctuations in the amount of accounts receivable for the month in which the
          loss or damage occurred or for any demonstrated variance from the average for that month.

   B. The following will be deducted from the total amount of accounts receivable, however that amount is established:

       1. The amount of the accounts for which there is no loss or damage;

       2. The amount of the accounts that you are able to re-establish or collect;

       3. An amount to allow for probable bad debts that you are normally unable to collect; and

       4. All unearned interest and service charges.

       However, we will not, in any case, pay more than the Per Occurrence Loss Limit shown in the Declarations in one
       disaster, casualty, or event, no matter how many locations are involved.




                ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2177 (03/02)                                                                                            Page 2 of 2
                                                        Insured
            Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 79 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


              LOSS PAYEE/ADDITIONAL INSURED ENDORSEMENT

Loss payee(s) and/or additional insured(s) are added as follows:

LOSS PAYEE

Capital City Bank                                            Ascentium Capital LLC
P.O. Box 900                                                 ISAOA
Tallahassee, FL 32302-0000                                   P.O. Box 979059
#Location 00001-001                                          Miami, FL 33197-0000
                                                             #Loan #2168872




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2200 (10/01)                                                                     Page 1 of 1
                                                         Insured
            Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 80 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                 MORTGAGEE ENDORSEMENT

The following Mortgage Holder(s) is added:
Capital City Bank
P.O. Box 900
Tallahassee, FL 32302-0000
#Location 00001-001




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2207 (03/02)                                                                    Page 1 of 1
                                               Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 81 of 147
Policy Number: MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     FINE ARTS ENDORSEMENT

A. Covered Property includes coverage for fine arts, meaning paintings, etchings, pictures, tapestries, rare or art glass,
   art glass windows, valuable rugs, statuary, sculptures, "antique" furniture, "antique" jewelry, bric-a-brac, porcelains,
   and similar property of rarity, historical value, or artistic merit.

B. The Limit of Insurance as shown in the Declarations is subject to a sub-limit of $ 25,000
                                                                                      ________________. This sub-limit is
   a limit or amount per occurrence, and is included in and does not increase the Limit of Insurance shown in the Decla-
   rations. We will not, in any case, exceed this sub-limit in one disaster, casualty or event, no matter how many loca-
   tions are involved.

C. “Antique" means an object having value because its craftsmanship is in the style or fashion of former times, and be-
   cause it is 100 or more years old.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2216 (09/02)                                                                                               Page 1 of 1
                                                         Insured
            Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 82 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             SEWER BACK UP ENDORSEMENT

The most we pay for loss caused by water that backs up through a sewer or drain is $_________________
                                                                                             25,000              per
occurrence. This Limit of Insurance is a part of, and not in addition to, the Per Occurrence Loss Limit shown in the
Declarations. $___________________
                See CPR2218           will be deducted from each loss.




                ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2224 (03/03)                                                                                        Page 1 of 1
                                                      Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 83 of 147
Policy Number: MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                EXTENDED PERIOD OF INDEMNITY ENDORSEMENT

When made a part of this policy, this endorsement changes the definition of Covered Property to include coverage for Ex-
tended Period of Indemnity and becomes a part of the Business Income endorsement(s) made a part of this policy.

If the necessary "suspension" of your "operations" produces a Business Income or "Rental Value" loss payable under this
policy, we will pay for the actual loss of Business Income or "Rental Value" you incur during the period that:

1. Begins on the date property (except "finished stock") is actually repaired, rebuilt or replaced and "operations" are re-
   sumed or tenantability is restored; and

2. Ends on the earlier of:

    (a) The date you could restore your "operations" or tenant occupancy, with reasonable speed, to the level which
        would generate the business income or "Rental Value" amount that would have existed if no direct physical loss or
        damage had occurred; or

    (b) _____
         90 consecutive days after the date determined in 1. above.

However, Extended Period of Indemnity does not apply to loss of Business Income or "Rental Value" incurred as a result of
unfavorable business conditions caused by the impact of the covered peril in the area where the described premises are
located.

Loss of Business Income or "Rental Value" must be caused by direct physical loss or damage at the described premises
caused by or resulting from a covered peril.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2254 (07/04)                                                                                               Page 1 of 1
                                                         Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 84 of 147
Policy Number: MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       PROTECTIVE SAFEGUARD ENDORSEMENT

As a condition of this insurance, it is understood and agreed that the protective devices or services set forth in the
Schedule below will be maintained in complete working order.

                                                          Schedule
Protective Device or Service                                                                                 Location
P-2, SD-1                                                                                                    All Bldgs.




"P-1" Automatic Sprinkler System, including related supervisory services. Automatic Sprinkler System means any
automatic fire protective or extinguishing system, including connected sprinklers and discharge nozzles, ducts, pipes,
valves, fittings, tanks, pumps and private fire protection mains.

"P-2" Automatic Fire Alarm, protecting the entire building, that is connected to a central station, or reporting to a public or
private fire alarm station.

"P-3" Security Service, with a recording system or watch clock, making hourly rounds covering the entire building when
the premises are not in actual operation.

"P-4" Service Contract, with a privately owned fire department providing fire protection service to the described premises.

"BR-1" Automatic Burglary Alarm, protecting the entire building, that signals to an outside central station or a police
station.

"BR-2" Automatic Burglary Alarm, protecting the entire building, that has a loud sounding gong or siren on the outside
of the building.




CPR 2268 (02/07)                                                                                                   Page 1 of 2
                                                           Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 85 of 147
"CC-1" Cooking Equipment Safeguard, meaning a U.L. approved automatic extinguishing system protecting all cooking
equipment, hoods and duct areas. In addition, you must:

    A. Maintain the extinguishing system and all associated equipment in complete working order, and give us immediate
       notice of any impairment or suspension of the automatic extinguishing system; and

    B. Maintain the services of an independent contractor for the express purpose of cleaning and degreasing, not less
       often than once every six (6) months, all hood and duct systems installed in conjunction with cooking units at the
       locations described. You must give us immediate notice of any impairment or suspension of such service.

"P-9" The protective system or service set forth in the above Schedule.

"SP-1" Secured premises, meaning all premises entryways (gates, doors and windows) are locked to prevent
unauthorized entry.

"SD-1" Fully functional Smoke Detectors are properly located in all units.

"UT-1" Utilities are on to prevent freezing of any and all pipes and drains.

We will not pay for loss or damage if the protective safeguard or service listed in the above Schedule was not maintained
in complete working order and such failure to maintain contributed directly or indirectly to the loss or damage or to the
extent of such loss or damage.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2268 (02/07)                                                                                             Page 2 of 2
                                                           Insured
            Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 86 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         ASBESTOS EXCLUSION

It is agreed that this policy does not insure against loss or damage arising from asbestos material, including but not limited
to costs or expenses incurred by the Insured as a result of any of the following:

    (1) asbestos material removal, containment, or other abatement;

    (2) demolition or increased cost of construction, repair, debris removal, or loss of use necessitated by the
        enforcement of any law or ordinance regulating asbestos material; and/or

    (3) any governmental direction or request declaring that such asbestos material present in or part of or utilized on any
        undamaged portion of the insured's property can no longer be used for the purpose for which it was intended or
        installed and must be removed or modified;

Nor does any coverage provided by this policy apply to payment for the investigation or defense of any loss, damage or
any cost, loss of use expense, fine or penalty or for any expense or claim or suit related to any of the above.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2269 (06/09)                                                                                                 Page 1 of 1
                                                           Insured
            Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 87 of 147
               MPC0601153


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                           FLORIDA CHANGES

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

A. When this endorsement is attached to the Standard                When loss or damage to exterior paint or
   Property Policy CP 00 99, the term Coverage Part in              waterproofing material is excluded, we will not include
   this endorsement is replaced by the term Policy.                 the value of paint or waterproofing material to
                                                                    determine:
B. The following provision applies when a Coinsurance
   percentage is shown in the Declarations:                             a. The amount of the Windstorm or Hail
                                                                           Deductible; or
   Florida law states as follows:
                                                                        b. The value of Covered Property when applying
   Coinsurance contract: The rate charged in this policy                   the Coinsurance Condition.
   is based upon the use of the coinsurance clause
   attached to this policy, with the consent of the             D. The Loss Payment Condition dealing with the
   Insured.                                                        number of days within which we must pay for covered
                                                                   loss or damage is replaced by the following:
C. The following is added:
                                                                    Provided you have complied with all the terms of this
   If windstorm is a Covered Cause of Loss and loss or              Coverage Part, we will pay for covered loss or
   damage to Covered Property is caused by or results               damage upon the earliest of the following:
   from windstorm, the following exclusion applies in:
                                                                            (1) Within 20 days after we receive the sworn
   1. Broward County;                                                           proof of loss and reach written agreement
                                                                                with you;
   2. Dade County;
                                                                            (2) Within 30 days after we receive the sworn
   3. Martin County;                                                            proof of loss and:

   4. Monroe County;                                                            (a) There is an entry of a final judgment;
                                                                                    or
   5. Palm Beach County; and
                                                                                (b) There is a filing of an appraisal award
   6. All the areas east of the west bank of the                                    with us; or
      Intra-Coastal Waterway in the Counties of:
                                                                            (3) Within 90 days of receiving notice of
       a. Indian River; and                                                     claim, unless we deny the claim during
                                                                                that time or factors beyond our control
       b. St. Lucie.                                                            reasonably prevent such payment. If a
                                                                                portion of the claim is denied, then the
   WINDSTORM    EXTERIOR                 PAINT       AND                        90-day time period for payment of claim
   WATERPROOFING EXCLUSION                                                      relates to the portion of the claim that is
                                                                                not denied.
   We will not pay for loss or damage caused by
   windstorm to:                                                                Paragraph    (3)   applies   only   to   the
                                                                                following:
   1. Paint; or
                                                                                (a) A claim under a policy covering
   2. Waterproofing material;                                                       residential property;

   applied to the exterior of Buildings unless the Building                     (b) A claim for building or contents
   to which such loss or damage occurs also sustains                                coverage if the insured structure is
   other loss or damage by windstorm in the course of                               10,000 square feet or less and the
   the same storm event. But such coverage applies only                             policy covers only locations in Florida;
   if windstorm is a Covered Cause of Loss.                                         or

CP 01 25 07 08                           © Insurance Services Office, Inc., 2008                               Page 1 of 2
                                                          Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 88 of 147

                 (c) A claim for contents coverage under           CATASTROPHIC GROUND COVER COLLAPSE
                     a tenant's policy if the rented
                     premises are 10,000 square feet or            We will pay for direct physical loss or damage to
                     less and the policy covers only               Covered Property caused by or resulting from
                     locations in Florida.                         catastrophic ground cover collapse, meaning
                                                                   geological activity that results in all of the following:
E. Sinkhole Collapse Coverage Removed
                                                                   (a) The abrupt collapse of the ground cover;
    Sinkhole Collapse coverage is removed as indicated
    in Paragraphs E.1. through E.4.; and coverage for              (b) A depression in the ground cover clearly visible to
    Catastrophic Ground Cover Collapse is added instead                the naked eye;
    as set forth in Paragraph F.
                                                                   (c) Structural damage to the building, including the
    1. In the Causes of Loss – Basic Form and in the                   foundation; and
       Standard Property Policy, Sinkhole Collapse is
       deleted from the Covered Causes of Loss and                 (d) The insured structure being condemned and
       sinkhole collapse is no longer an exception to the              ordered to be vacated by the governmental
       Earth Movement exclusion.                                       agency authorized by law to issue such an order
                                                                       for that structure.
    2. In the Causes of Loss – Broad Form, Sinkhole
       Collapse is deleted from the Covered Causes of              However, structural damage consisting merely of the
       Loss and from the Additional Coverage –                     settling or cracking of a foundation, structure or
       Collapse; and sinkhole collapse is no longer an             building does not constitute loss or damage resulting
       exception to the Earth Movement exclusion.                  from a catastrophic ground cover collapse.

    3. In the Causes of Loss – Special Form, sinkhole              The Earth Movement exclusion and the Collapse
       collapse is deleted from the "specified causes of           exclusion do not apply to coverage for Catastrophic
       loss" and is no longer an exception to the Earth            Ground Cover Collapse.
       Movement exclusion.
                                                                   Coverage for Catastrophic Ground Cover Collapse
    4. In the Mortgageholders Errors And Omissions                 does not increase the applicable Limit of Insurance.
       Coverage Form, sinkhole collapse is deleted from            Regardless of whether loss or damage attributable to
       the Covered Causes of Loss under Coverage B                 catastrophic ground cover collapse also qualifies as
       and from the "specified causes of loss", and is no          Sinkhole Loss or Earthquake (if either or both of those
       longer an exception to the Earth Movement                   causes of loss are covered under this Coverage Part),
       exclusion.                                                  only one Limit of Insurance will apply to such loss or
                                                                   damage.
    Further, this Coverage Part does not insure against
    Sinkhole Loss as defined in Florida law unless an          G. The following applies to the Additional Coverage –
    endorsement for Sinkhole Loss is made part of this            Civil Authority under the Business Income (And
    policy. However, if Sinkhole Loss causes Catastrophic         Extra Expense) Coverage Form, Business Income
    Ground Cover Collapse, coverage is provided for the           (Without Extra Expense) Coverage Form and Extra
    resulting Catastrophic Ground Cover Collapse even if          Expense Coverage Form:
    an endorsement for Sinkhole Loss is not made part of
    this policy.                                                   1. The Additional Coverage – Civil Authority includes
                                                                      a requirement that the described premises are not
F. The following is added to this Coverage Part as a                  more than one mile from the damaged property.
   Covered Cause Of Loss. In the Causes Of Loss –                     With respect to described premises located in
   Special Form and Mortgageholders Errors And                        Florida, such one-mile radius does not apply.
   Omissions Coverage Form, the following is also
   added as a "specified cause of loss". However, as a             2. The Additional Coverage – Civil Authority is
   "specified cause of loss", the following does not apply            limited to a coverage period of up to four weeks.
   to the Additional Coverage – Collapse.                             With respect to described premises located in
                                                                      Florida, such four week period is replaced by a
                                                                      three-week period.

                                                                   3. Civil Authority coverage is subject to all other
                                                                      provisions of that Additional Coverage.




CP 01 25 07 08                           © Insurance Services Office, Inc., 2008                               Page 2 of 2
                                                         Insured
            Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 89 of 147
               MPC0601153


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           WATER EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

A. The exclusion in Paragraph B. replaces the Water                 5. Waterborne material carried or otherwise moved
   Exclusion in this Coverage Part or Policy.                          by any of the water referred to in Paragraph 1., 3.
                                                                       or 4., or material carried or otherwise moved by
B. Water                                                               mudslide or mudflow.

   1. Flood, surface water, waves (including tidal wave             This exclusion applies regardless of whether any of
      and tsunami), tides, tidal water, overflow of any             the above, in Paragraphs 1. through 5., is caused by
      body of water, or spray from any of these, all                an act of nature or is otherwise caused. An example
      whether or not driven by wind (including storm                of a situation to which this exclusion applies is the
      surge);                                                       situation where a dam, levee, seawall or other
                                                                    boundary or containment system fails in whole or in
   2. Mudslide or mudflow;                                          part, for any reason, to contain the water.

   3. Water that backs up or overflows or is otherwise              But if any of the above, in Paragraphs 1. through 5.,
      discharged from a sewer, drain, sump, sump                    results in fire, explosion or sprinkler leakage, we will
      pump or related equipment;                                    pay for the loss or damage caused by that fire,
                                                                    explosion or sprinkler leakage (if sprinkler leakage is a
   4. Water under the ground surface pressing on, or                Covered Cause of Loss).
      flowing or seeping through:

       a. Foundations, walls, floors or paved surfaces;

       b. Basements, whether paved or not; or

       c. Doors, windows or other openings; or




CP 10 32 08 08                         © Insurance Services Office, Inc., 2008                                  Page 1 of 1
                                                          Insured
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 90 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  DEFINITION OF OCCURRENCE

Occurrence means the total loss or damage caused by a distinct, single incidence of a peril or combination of perils
insured against, except:

A. For a single atmospheric disturbance including tornado, cyclone, hurricane, windstorm, hail, tropical storm or cyclone,
   typhoon, hail and winter storm/freeze, an occurrence is limited to the total of all losses, damage, or expenses sus-
   tained or commencing during a continuous 144 hour period;

B. For riot, riot attending a strike and civil commotion an occurrence is limited to the total of all losses, damage or ex-
   penses sustained or commencing during a continuous 96 hour period.

In reference to items A. and B. above, you may decide when the applicable continuous number of hour period begins.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2117 (08/15)                                                                                               Page 1 of 1
                                                         Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 91 of 147
Policy Number: MPC0601153


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               ABSOLUTE POLLUTION EXCLUSION ENDORSEMENT

This endorsement replaces any existing terms and/or exclusions regarding pollution liability within this policy.

We will not pay for loss, damage, cost or expense caused directly or indirectly by any of the following. Such loss, dam-
age, cost or expense is excluded regardless of any other cause or event that contributes concurrently or in any sequence
to the loss:

A. Property damage arising out of the actual, alleged or threatened discharge, dispersal, release or escape of "pollu-
   tants," or contaminants;

    1. At or from premises owned, leased, rented or occupied by you,

    2. At or from any site or location used by or for you or others for the handling, storage, disposal, processing or treat-
       ment of waste,

    3. Which are at any time transported, handled, stored, treated, disposed of or processed as waste by or for you or
       any person or organization for whom you may be legally responsible, or,

    4. At or from any site or location on which you or any contractors or subcontractors working directly or indirectly on
       your behalf are performing operations;

        a. If the "pollutants" are brought on or to the site or location in connection with such operations, or

        b. If the operations are to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize the "pollutants."
B. Any loss, damage, cost or expense arising out of any governmental direction or request that you test for, monitor,
   clean up, treat, remove, detoxify or neutralize "pollutants" or in any way respond to or assess the effects of
   "pollutants."

This includes loss or damage caused by or resulting from contributing to or made worse by actual, alleged or threatened
release, discharge, escape or dispersal of contaminants and/or pollutants, all of which direct or indirect, proximate or re-
mote, or in whole or in part, caused by, contributed to, or aggravated by any damage insured by the policy.

"Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes,
acids, alkalis, chemicals and waste. In addition to "pollutants" to be disposed of, waste also includes materials to be re-
cycled, reconditioned or reclaimed. It also includes any material which after its release, dispersal or discharge, can cause
or threaten damage to human health and/or human welfare, or causes or threatens damage, deteriorations, loss of value,
marketability and/or loss of use, to insured property; including, but not limited to bacteria, fungi, virus, or hazardous sub-
stances as listed in the Federal Pollution Control Act, Clean Air Act, Resource Conservation and Recovery Act of 1976
and/or Toxic Substances Control Act or as designated by the U.S. Environmental Protection Agency.




                   ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2133 (10/01)                                                                                                    Page 1 of 1
                                                            Insured
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 92 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       LIBERALIZATION CLAUSE ENDORSEMENT

It is understood and agreed that if form CP 00 90 is attached and made a part of this policy, Paragraph E. Liberalization
is deleted.

It is further understood and agreed that if form CP 00 99 is attached and made a part of this policy, Paragraph 6.
Liberalization under Section H. Additional Conditions is deleted.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2165 (04/13)                                                                                             Page 1 of 1
                                                        Insured
            Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 93 of 147
               MPC0601153


           EXCLUSION OF CERTAIN COMPUTER RELATED LOSSES

   THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED. PLEASE READ IT CAREFULLY.


A. We will not pay for loss or damage, whether direct or indirect, to "electronic data processing equipment":

    1. Arising from "computer virus" and/or "computer hacking";

    2. Caused by the transfer or delivery of covered property from a covered location or your computer to a person or
       place outside of a covered location on the basis of unauthorized or fraudulent instructions, including but not
       limited to instructions transmitted by a computer, whether or not owned by you, or via any telecommunications
       transmission method;

    3. Arising from costs to research, replace or restore the information contained on electronic or magnetic media;

    4. Arising from electrical disturbance including electrical or magnetic damage, disturbance of electronic recordings,
       or erasure of electronic recordings;

    5. Arising from power supply disturbance including interruption of power supply, power surge, blackout, or brownout;

    6. During the period when your business is interrupted as a result of loss to your web site operation whether or not
       maintained or operated by you and whether or not located at the described premises;

    7. Arising from the failure, malfunction or inadequacy of:

        a. Such "electronic data processing equipment" whether belonging to you or to others;

        b. Any products, and any services, data or functions that directly or indirectly use or rely on, in any manner, such
           "electronic data processing equipment" due to the inability to correctly recognize, process, distinguish,
           interpret, or accept one or more dates or times. An example is the inability of computer software to recognize
           the year 2000; and/or

    8. Arising from any advice, consultation, design, evaluation, inspection, installation, maintenance, repair,
       replacement or supervision provided or done by you or for you to determine, rectify or test for, any potential or
       actual problems described in this endorsement.

    Such loss or damage is excluded regardless of any other cause or event that contributes concurrently or in any
    sequence to the loss or damage.

B. However, if direct physical loss or damage from a covered peril results, then subject to all of its terms and conditions,
   we will only pay for the resulting direct physical loss or damage.

C. Claims for resulting physical loss or damage at multiple locations will constitute a separate occurrence at each
   location.

D. DEFINITIONS

    1. "Computer virus" means the introduction into a computer of any self-replicating electronic data processing code or
       other code that is intended to:

        a. Result in the deletion, destruction, generation, or modification of data;




CPR 2188 (12/10)                                                                                                Page 1 of 2
                                                          Insured
             Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 94 of 147

       b. Alter, contaminate, corrupt, degrade, or destroy the integrity, quality, or performance of data;

       c. Damage, destroy, or cause malfunction, inadequacy, degradation, or corruption of any hardware or
          processing, recording, or storage media used with hardware; or

       d. Deny access to or services from your computer, your computer network or web site.

   2. "Computer hacking" means an unauthorized intrusion by an individual or group of individuals, whether employed
      by you or not, into a computer or computer network that can:

       a. Result in the deletion, destruction, generation, or modification of data;

       b. Alter, contaminate, corrupt, degrade, or destroy the integrity, quality, or performance of data;

       c. Result in the scanning or copying of data;

       d. Cause damage, destruction, inadequacy, malfunction, degradation, or corruption of any hardware or
          processing, recording, or storage media used with hardware; or

       e. Result in the denial of access to or denial of services from your computer, your computer network, or web site.

   3. "Electronic data processing equipment" includes the following items:

       a. Computer hardware, including microprocessors;

       b. Computer application software;

       c. Computer operating systems and related software;

       d. Computer networks;

       e. Microprocessors (computer chips) not part of any computer system;

       f.   Any other computerized or electronic equipment or components; or

       g. Any other products, and any services, data or functions that directly or indirectly use or rely upon, in any
          manner, any of the items listed in items a. through f. above. This includes any advice, consultation, design,
          evaluation, inspection, installation, maintenance, repair, replacement or supervision provided or done by you
          or for you to determine, rectify or test for, any potential problems with items listed in a. through f. above.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



CPR 2188 (12/10)                                                                                             Page 2 of 2
                                                         Insured
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 95 of 147
               MPC0601153


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                        TERRORISM EXCLUSION

1. We will not pay for loss, damage, cost or expense caused directly or indirectly by "terrorism" including "certified acts of
   terrorism," as defined in the Terrorism Risk Insurance Act, as amended, unless specifically provided by endorsement
   to this policy or any action taken to control, prevent, or suppress terrorism. Such loss, damage, cost or expense is
   excluded regardless of any other cause or event that contributes concurrently or in any sequence to this loss.

2. The following definition is added and applies under this endorsement wherever the term "terrorism" is used.

    "Terrorism" means activities against persons, organizations or property of any nature:

    A. That involve the following or preparation for the following:

        1. Use or threat of force or violence; or

        2. Commission or threat of a dangerous act; or

        3. Commission or threat of an act that interferes with or disrupts an electronic, communication, information, or
           mechanical system; and

    B. When one or both of the following applies:

        1. The effect is to intimidate or coerce a government or the civilian population or any segment thereof, or to
           disrupt any segment of the economy; or

        2. It appears that the intent is to intimidate or coerce a government, or to further polictical, ideological, religious,
           social or economic objectives or to express (or express opposition to) a philosophy or ideology.

3. Fire Exception

    The following provision applies only where relevant state law requires coverage for fire losses resulting from acts of
    terrorism, and where a premium for such has been paid.

    If an act of terrorism results in fire, we will pay for the loss or damage caused by that fire. This exception for fire
    applies only to direct loss or damage by fire to covered property. This exception does not apply to coverage for
    business income, extra expense, or fire legal liability.

4. Neither the terms of this endorsement nor the terms of any other terrorism endorsement attached to this policy
   provide coverage for any loss that would otherwise be excluded by this policy under:

    A. Exclusions that address war, military action, or nuclear hazard; or

    B. Any other exclusion.

5. The absence of any other terrorism endorsement does not imply coverage for any loss that would otherwise be ex-
   cluded by this policy under:

    A. Exclusions that address war, military action, or nuclear hazard; or

    B. Any other exclusion.


                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2230 (03/08)                                                                                                   Page 1 of 1
                                                           Insured
Policy Number:
              Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 96 of 147
                   MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 ADDITIONAL COVERED PROPERTY ENDORSEMENT

This policy is changed to include the following even though the item(s) listed may be excluded elsewhere in this policy:




Light Poles




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2237 (08/03)                                                                                          Page 1 of 1
                                                          Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 97 of 147
Policy Number: MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                          PROPERTY IN TRANSIT ENDORSEMENT

A. COVERED PROPERTY

   We will pay for direct physical loss caused by a Covered Cause of Loss to Covered Property described in the
   Declarations while in due course of "transit" including loading and unloading.

   1. If property described in the Declarations includes property of others, we only cover property of others to the extent
      of your legal liability for direct physical loss caused by a covered peril.

   2. We only cover loading and unloading if the described property is loaded from or unloaded onto a sidewalk, street,
      loading dock, or similar area that is adjacent to the indicated mode of transportation.

B. PROPERTY NOT COVERED

   1. Objects of art, antiques, or fur garments.

   2. Property of others that you are responsible for as a carrier for hire or an arranger of transportation. This includes
      carloader, consolidator, broker, freight forwarder, or shipping association.

   3. Contraband or property in the course of illegal transportation or trade.

   4. Exported or imported property that is covered under any ocean marine cargo policy that anyone has obtained to
      cover exports or imports or while on an ocean or air conveyance.

   5. Jewelry, precious or semi-precious stones, gold, silver, platinum, or other precious metals or alloys.

   6. Property for which you are contractually liable under a lease agreement with any transportation carrier.

   7. Animals including cattle or poultry unless death is caused or made necessary by a Covered Cause of Loss.

   8. Mail shipments in the custody of the U.S. Postal Service.

   9. Accounts, bills, currency, food stamps, or other evidences of debt, lottery tickets not held for sale, money, notes, or
      securities.

   10. Samples while in the custody of a sales representative.

   11. Property held in storage.

C. LIMIT OF INSURANCE

   We will not, in any case, pay more than the Per Occurrence Loss Limit shown in the Declarations in one disaster,
   casualty, or event, no matter how many locations and/or modes of transportation are involved.

D. VALUATION

   1. The value of covered property is based on the following:

       a. The value of covered property is based on the invoice amount plus accrued costs, pre-paid charges, and
          charges since shipment.



CPR 2252 (07/04)                                                                                                 Page 1 of 2
                                                          Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 98 of 147

       b. In the absence of an invoice the value of covered property will be based on the actual cash value at the time of
          loss (with a deduction for depreciation).

   2. The value of a lost or damaged article which is part of a pair or set is based on a reasonable proportion of the
      value of the entire pair or set. The loss is not considered a total loss of the pair or set.

   3. The value of a lost or damaged part of an item that consists of several parts when it is complete is based on the
      value of only the lost or damaged part or the cost to repair or replace it.

E. ADDITIONAL CONDITION

   You may accept bills of lading or shipping receipts issued by carriers for hire that limit their liability to less than the
   actual cash value of the covered property.

F. DEFINITION

   "Transit" means the shipment of covered property by you and the shipment:

   1. Begins at the point of transport where you accept property into your care, custody, or control for the transportation
      of the property to a specific destination;

   2. Includes the ordinary, reasonable, and necessary stops, interruptions, delays, or transfers incidental to the route
      and method of shipment, including rest periods taken by the driver(s); and

   3. Ends upon acceptance of the goods by or on behalf of the consignee at the specified destination.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2252 (07/04)                                                                                                 Page 2 of 2
                                                          Insured
            Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 99 of 147
Policy Number:     MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           FIRE DEPARTMENT SERVICE CHARGES ENDORSEMENT

When made a part of this policy, this endorsement replaces any Fire Department Service Charge wording that may appear
elsewhere in this policy.

A. When the fire department is called to save or protect Covered Property from a Covered Cause of Loss, we will pay
   your fire department service charges that are:

    1. Assumed by contract or agreement prior to loss; or

    2. Required by local ordinance.

B. The most we will pay for this coverage under this endorsement in any one loss is the amount specifically stated in the
   Declarations. This Limit of Insurance is part of, and not in addition to, the Per Occurrence Loss Limit shown in the
   Declarations.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2261 (09/04)                                                                                             Page 1 of 1
                                                        Insured
           Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 100 of 147
Policy Number:   MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             UNNAMED LOCATIONS EXTENSION

This policy is extended to cover direct physical loss or damage to your Covered Property from a Covered Cause of Loss
when that Covered Property is at a location(s) other than described in this policy.

The most we will pay for coverage under this endorsement in any one loss is the amount specifically stated for Unnamed
Locations in the Declarations. This Limit of Insurance is part of, and not in addition to, the Per Occurrence Loss Limit
shown in the Declarations.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2263 (11/04)                                                                                            Page 1 of 1
                                                        Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 101 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     MINIMUM EARNED PREMIUM ENDORSEMENT

This endorsement changes Cancellation conditions elsewhere in the policy as follows:

If you cancel this policy, the earned premium will be calculated as follows:

(1) If the abbreviated term provides coverage for less than 50 days during the period June 1 through November 1, the
    premium earned for the policy term will be calculated as per the policy Cancellation terms but subject to a minimum
    earned premium of 35% of the annual policy premium or $5,786, whichever is greater.

(2) If the abbreviated term provides coverage for 50 or more days during the period June 1 through November 1, the
    premium earned for the policy term will be calculated as per the policy Cancellation terms but subject to a minimum
    earned premium of 100% of the annual policy premium or $16,532, whichever is greater.




                   ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2274 (04/12)                                                                                           Page 1 of 1
                                                           Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 102 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   NON-PAYMENT OF PREMIUM

Your failure to make a timely payment of any premium due either at inception of this policy or for any subsequent
endorsement will be considered a request by you to us to cancel the policy.

If we cancel for non-payment of premium, the minimum earned premium, as determined by the Minimum Earned Premium
Endorsement included in this policy, will be immediately due and payable.

At our discretion, we may consider reinstating coverage if you pay us the full amount of premium due prior to the effective
date of cancellation.

However, payment of overdue premium by you will not guarantee the reinstatement of coverage. Should we decide not to
reinstate coverage, any unearned premium will be refunded accordingly.




                   ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2276 (04/12)                                                                                               Page 1 of 1
                                                          Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 103 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


  NUCLEAR, BIOLOGICAL, CHEMICAL OR RADIOACTIVE EXCLUSION

We will not pay for loss, damage, cost, or expense directly or indirectly from:

    1) The use or threatened use of nuclear, biological, chemical, radioactive substances or the like, however caused.

    2) The accidental discharge of nuclear, biological, chemical, radioactive substances or the like, however caused.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2281 (12/14)                                                                                             Page 1 of 1
                                                           Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 104 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        EXCLUSION OF COSMETIC DAMAGE TO ROOF SURFACING

A. The following applies with respect to loss or damage by wind and/or hail to any building and/or structure covered
   under this policy unless otherwise indicated below:

    We will not pay for cosmetic damage to roof surfacing caused by wind and/or hail.

    For the purpose of this endorsement:

    1. Cosmetic damage means that the wind and/or hail caused marring, pitting or other superficial damage that altered
       the appearance of the roof surfacing, but such damage does not prevent the roof from continuing to function as a
       barrier to entrance of the elements to the same extent as it did before the cosmetic damage occurred.

    2. Roof surfacing refers to the shingles, tiles, cladding, metal or synthetic sheeting or similar materials covering the
       roof and includes all materials used in securing the roof surface and all materials applied to or under the roof
       surface for moisture protection, as well as roof flashing.

Exceptions to the above are as follows:




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2282 (02/15)                                                                                                Page 1 of 1
                                                          Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 105 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       FIRE PROTECTION EQUIPMENT RECHARGE ENDORSEMENT

We will pay up to $5,000 for expenses incurred to recharge fire suppression systems or extinguishers when such systems
or extinguishers are discharged to fight a hostile fire on the covered premises or if discharged due to another covered
cause of loss. No deductible applies to this coverage.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2284 (04/15)                                                                                            Page 1 of 1
                                                       Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 106 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          INCREASED PERIMETER OF COVERAGE ENDORSEMENT

The Building and Personal Coverage Form, CP-0010, is amended to increase the distance referenced in Section A, item
1, Covered Property, Your Business Personal Property, as well as the Personal Property of Others item, from 100 feet to
1,000 feet.




                 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2285 (04/15)                                                                                            Page 1 of 1
                                                       Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 107 of 147
               MPC0601153


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       NAMED STORM DEFINITION

The following definition is added to this policy:

“Named storm” means a weather-related event involving wind that has been assigned a formal name by the National
Hurricane Center, National Weather Service, World Meteorological Organization or Central Pacific Hurricane Center. The
term “named storm” includes any organized weather system with a defined surface circulation that has maximum
sustained wind speeds of at least 39 miles per hour including tropical storms, hurricanes, tropical cyclones, typhoons and
all resultant atmospheric disturbance and weather phenomena. Under the terms of this definition, a “named storm” begins
at the time a warning is issued for the area in which the affected property is located and ends 24 hours after the
termination of the last watch or warning issued for that area by one of the above referenced entities.




                   ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2291 (08/15)                                                                                              Page 1 of 1
                                                         Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 108 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   WINDSTORM OR HAIL LOSS REPORTING LIMITATION ADDENDUM

Regardless of anything to the contrary in the policy to which this endorsement is attached, the following limitations apply
in reference to reporting of claims under this policy:

1. With respect to loss or damage caused by windstorm or hail, including any named storm, any claim must be filed with
   us not later than one year after the date of the loss or damage that is the subject of the claim, except that a claim may
   be filed after the first anniversary of the date of the loss or damage for good cause shown by the person filing the
   claim; and

2. Any legal action brought against us under the policy for loss or damage caused by windstorm or hail must be brought
   within the earlier of the following:

    a. Two years and one day from the date we accept or reject the claim; or

    b. Three years and one day from the date of the loss or damage that is the subject of the claim.




                  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


CPR 2295 (02/16)                                                                                                Page 1 of 1
                                                          Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 109 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 SANCTION LIMITATION AND EXCLUSION CLAUSE

No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or provide any benefit
hereunder to the extent that the provision of such cover, payment of such claim or provision of such benefit would expose
that (re)insurer to any sanction, prohibition or restriction under United Nations resolutions or the trade or economic
sanctions, laws or regulations of the European Union, United Kingdom or United States of America.




LMA 3100 (09/10)                                                                                              Page 1 of 1
                                                         Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 110 of 147
               MPC0601153


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     SEVERAL LIABILITY CLAUSE

PLEASE READ CAREFULLY – This affects your Insurers’ participation in your policy.

The liability of an insurer under this contract is several and not joint with other insurers party to this contract. An insurer is
liable only for the proportion of liability it has underwritten. An insurer is not jointly liable for the proportion of liability
underwritten by any other insurer. Nor is an insurer otherwise responsible for any liability of any other insurer that may
underwrite this contract.

The proportion of liability under this contract underwritten by an insurer (or, in the case of a Lloyd’s syndicate, the total of
the proportions underwritten by all the members of the syndicate taken together) is shown in this contract.

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than the syndicate itself) is an insurer. Each
member has underwritten a proportion of the total shown for the syndicate (that total itself being the total of the
proportions underwritten by all the members of the syndicate taken together). The liability of each member of the
syndicate is several and not joint with other members. A member is liable only for that member’s proportion. A member is
not jointly liable for any other member’s proportion. Nor is any member otherwise responsible for any liability of any other
insurer that may underwrite this contract. The business address of each member is Lloyd’s, One Lime Street, London
EC3M 7HA. The identity of each member of a Lloyd’s syndicate and their respective proportion may be obtained by writing
to Market Services, Lloyd’s, at the above address.

Although reference is made at various points in this clause to “this contract” in the singular, where the circumstances so
require this should be read as a reference to contracts in the plural.




LMA 5096 (03/08)                                                                                                     Page 1 of 1
                                                            Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 111 of 147
               MPC0601153


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              SERVICE OF SUIT CLAUSE (U.S.A.)

It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed to be due hereunder, the
Underwriters hereon, at the request of the Insured (or Reinsured), will submit to the jurisdiction of a Court of competent
jurisdiction within the United States. Nothing in this Clause constitutes or should be understood to constitute a waiver of
Underwriters' rights to commence an action in any Court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to another Court as permitted by the laws of the
United States or of any State in the United States.

It is further agreed that service of process in such suit may be made upon

                                             Messrs, Mendes & Mount
                                             750 Seventh Avenue
                                             New York, New York 10019-6829
                                             USA

and that in any suit instituted against any one of them upon this contract, Underwriters will abide by the final decision of
such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such suit
and/or upon the request of the Insured (or Reinsured) to give a written undertaking to the Insured (or Reinsured) that they
will enter a general appearance upon Underwriters' behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor,
Underwriters hereon hereby designate the Superintendent, Commissioner or Director of Insurance or other officer
specified for that purpose in the statute, or his successor or successors in office, as their true and lawful attorney upon
whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the Insured (or
Reinsured) or any beneficiary hereunder arising out of this contract of insurance (or reinsurance), and hereby designate
the above-named as the person to whom the said officer is authorized to mail such process or a true copy thereof.




NMA 1998 (04/86)                                                                                                Page 1 of 1
                                                          Insured
           Case
Policy Number:   4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 112 of 147
               MPC0601153


                                          RLI Underwriting Services, Inc.
                                                   Peoria, Illinois 61615


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              SERVICE OF SUIT ENDORSEMENT

It is understood and agreed that in the event of the failure of the Company to pay any amount claimed to be due here-
under, the Company, at the request of the Named Insured, will submit to the jurisdiction of a court of competent
jurisdiction within the United States of America. The foregoing shall not constitute a waiver of the right of the Company to
remove, remand or transfer such suit to any other court of competent jurisdiction in accordance with the applicable
statutes of the state or United States pertinent hereto. In any suit instituted against them upon this contract, the Company
will abide by the final decision of such court or of any appellate court in the event of an appeal.

It is further agreed that service of process in such suit may be made upon the Superintendent, Commissioner, or Director
of Insurance or other person specified for that purpose in the statute or his successor or successors in office as their true
and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on
behalf of the Named Insured or any beneficiary hereunder arising out of this contract of insurance.

The Company hereby designates Craig W. Kliethermes, President,

                                             RLI Underwriting Services, Inc.

9025 N. Lindbergh Drive, Peoria, Illinois 61615 as the person to whom the said Superintendent, Commissioner, or
Director of Insurance is authorized to mail such process or a true copy thereof, in compliance with the applicable statutes
governing said service of process in the state or jurisdiction in which a cause of action under this contract of insurance
arises.




                   ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


RIL 099C (11/16)                                                                                                 Page 1 of 1
                                                          Insured
            Case
Policy Number:    4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 113 of 147
               MPC0601153


                                    RLI Underwriting Services, Inc.
                                            Peoria, Illinois 61615


                               ATTENTION POLICYHOLDER:

                   KEEP THIS NOTICE WITH YOUR INSURANCE PAPERS

       Any person who knowingly and with intent to defraud any insurance company or other person
       files an application for insurance or statement of claim containing any materially false,
       incomplete, or misleading information, or conceals information concerning any material fact
       thereto, commits a fraudulent insurance act, which is a crime punishable by incarceration, and
       shall also be subject to civil penalties.




RIL 200C (07/98)                                                                                   Page 1 of 1
                                                   Insured
             Case 4:20-cv-00398-MW-MAF
Filing # 110273533                        Document
                    E-Filed 07/15/2020 12:28:53 PM 1-3 Filed 08/07/20 Page 114 of 147


                                                               IN THE CIRCUIT COURT OF THE 2nd
                                                               JUDICIAL CIRCUIT IN AND FOR
                                                               LEON COUNTY, FLORIDA
         HARI OM HARI, INC. DBA LA CASA
         INN & SUITES,                                         CASE NO.:

                Plaintiff,
         v.

         MT HAWLEY INSURANCE COMPANY,

               Defendant.
         __________________________________/

                 PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION TO DEFENDANT

                COMES NOW, Plaintiff, HARI OM HARI, INC. DBA LA CASA INN & SUITES,

         through the undersigned counsel, and hereby files its First Requests for Production to Defendant,

         MT HAWLEY INSURANCE COMPANY:

                1.      A certified copy of the subject insurance policy, including any and all

         endorsements, addendums, attachments and enclosures.

                2.      Any and all applications for any and all insurance with the Defendant, including

         the subject insurance policy, including any photographs taken in the underwriting policy.

                3.      The complete underwriting file for the subject insurance policy.

                4.      Any and all checks, drafts, documents, items, notices, pamphlets, questionnaires,

         surveys, and/or instruments evidencing payment to the Plaintiff and/or the Plaintiff’s

         representatives for the subject claim.        (note this includes, but it not limited to, any

         correspondences, letters, reports, and/or estimates enclosed or attached with payment).

                5.      Any and all recorded statements, whether by a named insured, additional insured,

         or behalf of the insured for the subject claim.




                                                      Page 1 of 6
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 115 of 147



        6.     Any and all recorded statements Defendant relied upon in making a coverage

determination for the subject claim.

        7.     Any and all recorded statements of the Plaintiff taken over the past 3 years.

        8.     Any reports discussing any damages and/or the lack of damages to the subject

property.

        9.     Any and all notes and/or reports reflecting any statements of the Plaintiff and/or

the Plaintiff’s representatives in reference to the subject claim.

        10.    Any and all notes and/or reports reflecting any statements of the Plaintiff and/or

the Plaintiff’s representatives that Defendant relied upon and/or considered in making a coverage

decision for the subject claim.

        11.    Any and all examinations under oaths taken for the subject claim.

        12.    Any and all statements contemplated by Fla. Stat.§ 92.33, whether by Plaintiff,

additional insured, or on behalf of the Plaintiff.

        13.    Any and all photographs of the subject property taken prior to the subject loss

date.

        14.    Any and all photographs of the subject property taken after the subject loss date.

        15.    Any and all photographs taken in reference to the subject claim.

        16.    Any and all photographs that Defendant and/or its representatives relied upon

and/or considered in making a coverage determination for the subject claim.

        17.    Any and all photographs taken on behalf of the Defendant and/or its

representatives for any subsequent insurance claims.

        18.    Any and all reports taken on behalf of the Defendant and/or its representatives for

any subsequent insurance claims.



                                              Page 2 of 6
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 116 of 147



       19.       Any and all video taken for the subject claim by Defendant and/or its

representatives.

       20.       Any and all correspondences, emails, text messages and/or communications sent

by the Defendant in reference to the subject claim.

       21.       Any and all correspondences, emails, text messages and/or communications sent

by the Defendant in reference to the subject insurance policy.

       22.       Any and all correspondences, emails, text messages and/or communications

received by the Defendant in reference to the subject claim.

       23.       Any and all correspondences, emails, text messages and/or communications

received by the Defendant in reference to the subject insurance policy.

       24.       Any estimates prepared by Defendant and/or on Defendant’s behalf for the

subject claim.

       25.       Any estimates prepared by Defendant and/or on Defendant’s behalf for any

subsequent insurance claims.

       26.       Any estimates Defendant received in reference to the subject claim.

       27.       Any and all communications between Defendant and any individual who

inspected the subject property on Defendant’s behalf.

       28.       Any and all reports prepared by any individual who inspected the subject property

on Defendant’s behalf.

       29.       Any and all invoices for any individual who inspected the subject property on

Defendant’s behalf.

       30.       Any requests for a sworn proof of loss for the subject claim.

       31.       Any requests for an examination under oath for the subject claim.



                                             Page 3 of 6
    Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 117 of 147



         32.    Any requests for compliance with any post loss obligation under the subject

policy in reference to the subject claim.

         33.    Any documents communicating a coverage decision to the Plaintiff for the subject

claim.

         34.    Any receipts and/or invoices for repairs in reference to the subject claim.

         35.    Documents relating to the initial inspection and/or appraisal for the original

inception of the subject insurance policy, including any reports such as a “four point” inspection.

         36.    Any reservation of rights letter(s) sent by the Defendant and/or on Defendant’s

behalf in reference to the subject claim.

         37.    Any documentation evidencing the credentials and/or licensing information for

any individual who inspected the subject property in reference to the subject claim.

         38.    Any documentation evidencing the credentials and/or licensing information for

any individual on behalf of the Defendant who communicated with the Plaintiff and/or to an

individual on the Plaintiff’s behalf for the subject claim.

         39.    Any estimate that Defendant and/or a representative of Defendant has prepared

for the subject property for the past 5 years.

         40.    Any estimate that Defendant and/or a representative of Defendant has prepared

for the subject property for the past 3 years.

         41.    Any and all communications and/or contracts Defendant received on behalf of the

Plaintiff for the subject claim.

         42.    Any estimates, contracts and/or proposals Defendant received from Plaintiff

and/or on Plaintiff’s behalf for the subject claim.

         43.    Any requests for appraisal submitted by anyone for the subject claim.



                                             Page 4 of 6
    Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 118 of 147



          44.   If Defendant claims the claimed damages were pre-existing, any documents that

support this assertion.

          45.   If Defendant claims the claimed damages were long term, any documents that

support this assertion.

          46.   If Defendant claims the claimed damages were due to wear and tear, any

documents that support this assertion.

          47.   Any documents reflecting Defendant invoking its option to repair under the

policy.

          48.   Any documents that support the affirmative defenses asserted by Defendant.

          49.   Any and all documents relating to any alleged material misrepresentation(s)

regarding the subject claim.

          50.   Any and all documents relating to any alleged failure to cooperate of the Plaintiff

regarding the subject claim.

          51.   Any and all documents the Defendant relied upon and/or considered in making a

coverage decision for the subject claim.

          52.   Any reports from any person retained by the Defendant to evaluate the damages at

the subject property for the subject claim.

          53.   Any documents in reference to any prior insurance claim(s) that Defendant is

relying upon in adjusting the subject insurance claim.

          54.   Any documents in reference to any prior insurance claim(s) made by the Plaintiff

for the last 10 years.

          55.   Any documents in reference to any prior insurance claim(s) made by the Plaintiff

for the last 5 years.



                                              Page 5 of 6
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 119 of 147



       56.     Any evidence of the subject insurance policy being provided to Plaintiff from the

time of the reporting of the subject insurance claim until the time of the filing of this action.

       57.     Any evidence of the subject property showing that permits are not necessary in

order to complete the repairs.

       58.     Any documentation showing Defendant accepted and retained the deductible

payment made by Plaintiff.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a certified copy of the foregoing has been served on

Defendant.

                                               KANNER & PINTALUGA, P.A.
                                               Attorneys for Plaintiffs
                                               925 S. Federal Highway, Sixth Floor
                                               Boca Raton, FL 33432
                                               Phone: (561) 424-0032
                                               Fax: (561) 853-2188
                                               Court Phone Number: (1-888) 824-7834
                                               Email: aaltman@kpattorney.com
                                                      salexandre@kpattorney.com
                                                      FirstPartyEService@kpattorney.com

                                               By:_/s/ Alexis Altman         .
                                                      MAX M. MESSINGER, ESQ.
                                                      Florida Bar No.: 69988
                                                      ALEXIS ALTMAN, ESQ.
                                                      Florida Bar No.: 0105040




                                              Page 6 of 6
             Case 4:20-cv-00398-MW-MAF
Filing # 110273533                        Document
                    E-Filed 07/15/2020 12:28:53 PM 1-3 Filed 08/07/20 Page 120 of 147


                                                                  IN THE CIRCUIT COURT OF THE 2nd
                                                                  JUDICIAL CIRCUIT IN AND FOR
                                                                  LEON COUNTY, FLORIDA

         HARI OM HARI, INC. DBA LA CASA
         INN & SUITES,                                            CASE NO.:

                 Plaintiff,
         v.

         MT HAWLEY INSURANCE COMPANY,

               Defendant.
         __________________________________/

                   PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT

                 COMES NOW, Plaintiff, HARI OM HARI, INC. DBA LA CASA INN & SUITES,

         through the undersigned counsel, and hereby files its First Request for Admissions to Defendant,

         MT HAWLEY INSURANCE COMPANY:

                 1.       Please admit Defendant found that under insurance policy number MPC0601153,

         Plaintiff’s claim, assigned claim number 00461933, was determined to be caused by a covered

         cause of loss.

                 2.       Please admit Defendant found that insurance policy number MPC0601153 did not

         provide coverage for any portion Plaintiff’s claim, assigned claim number 00461933.

                 3.       Please admit Defendant has not issued payment for claim number 00461933 to the

         Plaintiff prior to the initiation of this lawsuit.

                 4.       Please admit that any payment issued by Defendant to Plaintiff under claim

         number 00461933 prior to the initiation of this action did not include any amount for overhead

         and profit.




                                                         Page 1 of 4
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 121 of 147



       5.      Please admit Defendant’s pre-suit estimate under insurance policy MPC0601153

for claim number 00461933 was insufficient to provide the actual cash value of the repairs

needed to return the insured property to its pre-loss condition.

       6.      Please admit the adjuster whose services Defendant employed to inspect the

insured property relating to claim number 00461933 did not have a Florida adjuster’s license at

the time of the inspection.

       7.      Please admit Defendant does not know the credentials of any adjuster who

inspected the insured property for claim number 00461933.

       8.      Please admit Defendant did not have a licensed contractor inspect Plaintiff’s

property for claim number 00461933 prior to the initiation of this lawsuit.

       9.      Please admit Defendant did not have a Florida-licensed General Contractor

inspect Plaintiff’s property for claim number 00461933 prior to the initiation of this lawsuit.

       10.     Please admit Defendant did not have a Florida-licensed roofer examine Plaintiff’s

property for claim number 00461933 prior to the initiation of this lawsuit.

       11.     Please admit the individual who prepared the repair estimate/report Defendant

relied upon for its coverage and/or payment determinations in claim number 00461933 lacks the

licenses required by Florida Statutes to perform the construction and repair services said

individual included in his/her estimate.

       12.     Please admit that the repair estimate/report Defendant relied upon for its coverage

and/or payment determinations in claim number 00461933 includes the unmodified prices

provided by the Xactimate software price lists.

       13.     Please admit Defendant did not request an examination under oath of Plaintiff for

claim number 00461933 prior to the initiation of this action.



                                             Page 2 of 4
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 122 of 147



       14.        Please admit Defendant did not request a sworn proof of loss for claim number

00461933 prior to the initiation of this action.

       15.        Please admit Defendant did not offer to make any repairs at the subject property

under claim number 00461933 prior to the initiation of this action.

       16.        Please admit Defendant did not request a recorded statement of Plaintiff for claim

number 00461933.

       17.        Please admit that it will be necessary to acquire building permits in order to

complete the repairs outlined by the Defendant’s adjuster’s repair estimate for the subject

property under claim number 00461933.

       18.        Please admit Defendant invoked its option to repair under the contract.

       19.        Please admit Defendant voluntarily accepted and retained the full deductible

payment made by Plaintiff, and thereafter refused to restore the subject property back to its pre-

loss condition.


                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a certified copy of the foregoing has been served on

Defendant.

                                                KANNER & PINTALUGA, P.A.
                                                Attorneys for Plaintiffs
                                                925 S. Federal Highway, Sixth Floor
                                                Boca Raton, FL 33432
                                                Phone: (561) 424-0032
                                                Fax: (561) 853-2188
                                                Court Phone Number: (1-888) 824-7834
                                                Email: aaltman@kpattorney.com
                                                       salexandre@kpattorney.com
                                                       FirstPartyEService@kpattorney.com

                                                By:_/s/ Alexis Altman         .
                                                       MAX M. MESSINGER, ESQ.
                                                       Florida Bar No.: 69988
                                              Page 3 of 4
Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 123 of 147



                                       ALEXIS ALTMAN, ESQ.
                                       Florida Bar No.: 0105040




                              Page 4 of 4
             Case 4:20-cv-00398-MW-MAF
Filing # 110273533                        Document
                    E-Filed 07/15/2020 12:28:53 PM 1-3 Filed 08/07/20 Page 124 of 147


                                                              IN THE CIRCUIT COURT OF THE 2nd
                                                              JUDICIAL CIRCUIT IN AND FOR
                                                              LEON COUNTY, FLORIDA

         HARI OM HARI, INC. DBA LA CASA
         INN & SUITES,                                        CASE NO.:

                Plaintiff,
         v.

         MT HAWLEY INSURANCE COMPANY,

               Defendant.
         __________________________________/

                  PLAINTIFF’S NOTICE OF SERVICE OF FIRST INTERROGATORIES
                                       TO DEFENDANT

                COMES NOW, Plaintiff, HARI OM HARI, INC. DBA LA CASA INN & SUITES,

         through the undersigned counsel, and hereby files its First Set of Interrogatories to Defendant,

         MT HAWLEY INSURANCE COMPANY, to be answered in writing and under oath within

         forty-five (45) days after service hereof as provided by Florida Rule of Civil Procedure 1.340.




                                    [Certificate of Service on Following Page]




                                                     Page 1 of 9
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 125 of 147



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a certified copy of the foregoing has been served on

Defendant.

                                    KANNER & PINTALUGA, P.A.
                                    Attorneys for Plaintiffs
                                    925 S. Federal Highway, Sixth Floor
                                    Boca Raton, FL 33432
                                    Phone: (561) 424-0032
                                    Fax: (561) 853-2188
                                    Court Phone Number: (1-888) 824-7834
                                    Email: aaltman@kpattorney.com
                                           salexandre@kpattorney.com
                                           FirstPartyEService@kpattorney.com

                                    By:_/s/ Alexis Altman         .
                                           MAX M. MESSINGER, ESQ.
                                           Florida Bar No.: 69988
                                           ALEXIS ALTMAN, ESQ.
                                           Florida Bar No.: 0105040




                                   Page 2 of 9
Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 126 of 147




          PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANT

1. What is your name, address, and, if you are answering for someone else, your official
   position or relationship with the party to whom the interrogatories are directed?

   Answer:




2. Describe any and all policies of insurance which you contend cover or may cover the
   allegations set forth in Plaintiff’s complaint, detailing as to such policies the name of the
   insurer, the number of the policy, the available limits of liability, and the name and
   address of the custodian of the policy.

   Answer:




3. Please state if you contend the loss as alleged in the complaint is not covered under the
   subject insurance policy as referenced in the complaint. If so, please state the specific
   language in the insurance policy that you are relying upon as well as the facts to support
   this policy language.

   Answer:




4. Please state with specificity any conditions precedent or subsequent to the Plaintiff’s
   claims that you contend have not been fulfilled by the Plaintiff, if any exist.

   Answer:




                                        Page 3 of 9
Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 127 of 147




5. Please state if any payments have been made for the claim as referenced in the complaint
   to and/or on the behalf of the Plaintiff. If any payments have been made, please state the
   date of the payments, who the payments were made to and the basis for the payments.

   Answer:




6. State separately the facts upon which you rely on for each affirmative defense in your
   Answer to the Plaintiff’s Complaint.

   Answer:




7. List the names, addresses and telephone numbers of all persons who are believed or
   known by you, your agents, or your attorneys to have any knowledge concerning any of
   the issues in this lawsuit, and specify the subject matter about which the witness has
   knowledge.

   Answer:




8. Please state the amount of covered damages Defendant estimated for the subject
   insurance claim prior to the initiation of this action. If no number was estimated, please
   state the basis for such.

   Answer:




                                       Page 4 of 9
Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 128 of 147




9. Please provide a list of the names and current addresses of any and all individuals
   employed by or agents of the Defendant who were in any way involved with the handling
   of Plaintiff’s claim, including those individuals who inspected, photographed or
   otherwise visited the subject property for any purpose after the subject date of loss but
   prior to the institution of this litigation. Please also provide a short statement of the
   persons knowledge and involvement.

   Answer:




10. Please state any and all dates Defendant provided the subject insurance policy to Plaintiff
    and/or Plaintiff’s representative. State how the policy was provided and who the policy
    was provided.

   Answer:




11. For any and all policy defenses which you reasonably believe are available with regards
    to the claim made by the Plaintiff herein: Describe in detail the factual and legal basis for
    any such defenses and give complete names, residence addresses, business addresses, and
    telephone numbers of each person believed or known by you, your agents or attorneys, to
    have knowledge of the facts which would provide the basis for any such defense.

   Answer:




12. For each denied or withheld payment for the subject claim listed above, state in detail the
    legal ground and the factual basis upon which the claim was denied, the exact wording of
    any policy provisions, or the exact wording of any statutory language or case law upon
    which you base your denial or withholding of payment.

   Answer:



                                         Page 5 of 9
Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 129 of 147




13. Please state the name of any individual who inspected Plaintiff’s property for the subject
    claim number, the date(s) of the inspection(s), the qualification(s) of the individual(s), the
    opinions reported back to the Defendant, the amount of times the Defendant has hired
    these individual(s) in the past 3 years and the amount of money the Defendant has paid
    these individuals and/or these individuals companies in the last 3 years.

   Answer:




14. Please state if any permits are necessary in order to complete the repairs the Defendant
    estimated for the subject claim number. If Defendant claims permits are not necessary,
    please state the basis for this opinion.

   Answer:




15. State the name and address of every person known to you, your agents, or your attorneys
    who has knowledge about or possession, custody, or control of any estimate of damage,
    model, plat, map, drawing, motion picture, video tape, or photograph pertaining to any
    fact or issue involved in this controversy; and describe as to each, what item such person
    has, the name and address of the person who took or prepared it, and the date it was taken
    or prepared.

   Answer:




16. Please state if any person who inspected the subject property for the insurance claim as
    referenced in the complaint prepared any sort of report. If so, please state the date the
    report was prepared, who prepared the report, the conclusions of the report, if you are
    claiming the report is not discoverable, the basis for claiming the report is not
    discoverable and if you relied upon the report in making a coverage determination for the
    subject insurance claim.



                                         Page 6 of 9
Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 130 of 147



    Answer:
17. Please state how the amount of recoverable depreciation was calculated for the subject
    claim. If any formulas, calculations and/or documents were relied upon, please
    specifically state what these were and who is in possession of them so that they can be
    requested in discovery.

   Answer:




18. Please state the date that you received notice of this claim, who reported the claim and
    what specifically was reported.

   Answer:




19. If you claim you were unable to pay Plaintiff’s claim because you had insufficient
    information or the notice of claim did not have sufficient support, state: When you first
    realized that you had insufficient information, each and every effort made by you to
    obtain the needed information, when you informed the Plaintiff of the need for further
    information and when you gave up trying to obtain the needed information.

   Answer:




20. Please state if the subject insurance policy was provided to the Plaintiff and/or the
    Plaintiff’s representatives anytime during the time period of the subject claim being
    reported until the filing of this action. If the subject insurance policy was not provided
    during this time period please state the basis for not providing the subject insurance
    policy.

   Answer:




                                       Page 7 of 9
Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 131 of 147




21. Please state if Plaintiff and/or Plaintiff’s representatives requested the subject insurance
    policy prior to the initiation of this action. If so, please state the date Defendant received
    this request and the date Defendant complied with the request for the subject insurance
    policy

   Answer:




22. Please state if overhead and profit was paid for the subject claim and the amount. If it was
    paid, please state how it was calculated and the basis for payment. If it was not paid,
    please state the basis for not paying it and cite to the provision in the insurance policy
    that overhead and profit would not be owed for the subject claim.

   Answer:




                                         Page 8 of 9
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 132 of 147



                                          Jurat Page



Dated _________________, 2020.
                                                    Signature of Agent for Defendant

STATE OF

COUNTY OF



       BEFORE ME, the undersigned authority, personally appeared the Agent for Defendant
_______________________________, who is personally known to me or who produced
____________________ as identification, and who deposed and stated that the information
contained in the foregoing Answers to Interrogatories is true and correct, to the best of his/her
knowledge and belief.

       SWORN AND SUBSCRIBED before me in the aforesaid County and State this _____
day of ______________________, 2020.




                                                    Notary Public
                                                    Commission No.



                                                    (Name of Notary typed, printed or stamped)
                                                    My commission expires:         __________




                                           Page 9 of 9
             Case 4:20-cv-00398-MW-MAF
Filing # 110273533                        Document
                    E-Filed 07/15/2020 12:28:53 PM 1-3 Filed 08/07/20 Page 133 of 147


                                                              IN THE CIRCUIT COURT OF THE 2nd
                                                              JUDICIAL CIRCUIT IN AND FOR
                                                              LEON COUNTY, FLORIDA
         HARI OM HARI, INC. DBA LA CASA
         INN & SUITES,                                        CASE NO.:

                 Plaintiff,
         v.

         MT HAWLEY INSURANCE COMPANY,

               Defendant.
         __________________________________/

               PLAINTIFF’S NOTICE OF TAKING VIDEO DEPOSITION DUCES TECUM OF
              DEFENDANT’S DESIGNATED CORPORATE REPRESENTATIVE PURSUANT TO
                                       RULE 1.310(b)(6)

                 PLEASE TAKE NOTICE that Plaintiff, HARI OM HARI, INC. DBA LA CASA INN &

         SUITES, through the undersigned counsel will take the deposition, by oral examination of the

         following person pursuant to Fla.R.Civ.P. 1.310(b)(6) as indicated below or at such other

         location, time, and date as is mutually agreed upon by counsel or ordered by the Court, before an

         associate or deputy court reporter who is not of counsel to the parties or interested in the events

         of this cause.

         NAME                                        DATE/TIME                 PLACE


         Corporate representative designated by      To be provided by         KANNER &
         the Defendant to testify as to the topics   Defendant within 30       PINTALUGA, P.A.
         listed in Schedule A of this notice. The    days of receipt of the    925 S. Federal Highway,
         persons so designated must testify about    summons. If no date is    Sixth Floor
         matters known or reasonably available       provided a date will be   Boca Raton, FL 33432
         to the Defendant. Fla. R. Civ. P.           selected    by      the
         1.310(b)(6).                                Plaintiff.

                 The deponent is directed to produce for inspection and/or copying the documents listed in

         schedule B of this notice 10 days prior to the scheduled deposition. This is in an effort to

         expedite the deposition in order to allow Plaintiff to review the documents prior to the


                                                     Page 1 of 6
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 134 of 147



deposition. If the documents are not provided prior to the deposition the Defendant is put on

notice that Plaintiff will reserve the necessary time prior to the deposition in order to review the

documents. Plaintiff will reimburse deponent for all reasonable costs associated with producing

the requested documents as allowed by the Florida Rules of Civil Procedure. If any documents

are being claimed as privileged, Defendant must file a privilege log prior to the deposition with

enough time for the Court to rule upon said objections prior to the deposition.

       The deposition is being taken for the purpose of discovery, use at trial and/or for such

other purposes as permitted under the Florida Rules of Civil Procedure.

       The deposition will be videotaped and the name and address of the operator will be

provided after Defendant provides the date and location of the deposition as referenced above.

       **Documents responsive to Schedule B of this notice over which Defendant has

claimed a privilege need not be produced to Plaintiff, but must be brought to the deposition

should the need arise to refresh the witness’ recollection as to questions regarding non-

privileged matters. Plaintiff stipulate that the witness’ use of such documents to refresh

recollection will not waive any privilege Defendant has claimed over such documents, nor

entitle Plaintiff to review or receive production of such documents at the deposition, and

Plaintiff retain the right to challenge any claims of privilege prior to or after the deposition.**




                           [Certificate of Service on Following Page]


                                            Page 2 of 6
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 135 of 147




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a certified copy of the foregoing has been served on

Defendant.

                                    KANNER & PINTALUGA, P.A.
                                    Attorneys for Plaintiffs
                                    925 S. Federal Highway, Sixth Floor
                                    Boca Raton, FL 33432
                                    Phone: (561) 424-0032
                                    Fax: (561) 853-2188
                                    Court Phone Number: (1-888) 824-7834
                                    Email: aaltman@kpattorney.com
                                           salexandre@kpattorney.com
                                           FirstPartyEService@kpattorney.com

                                    By:_/s/ Alexis Altman         .
                                           MAX M. MESSINGER, ESQ.
                                           Florida Bar No.: 69988
                                           ALEXIS ALTMAN, ESQ.
                                           Florida Bar No.: 0105040




                                   Page 3 of 6
    Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 136 of 147



                                              SCHEDULE “A”
          1.    The Corporate Representative who can identify by full name and company title all

persons who participated in the handling of Plaintiff’s insurance claim that is the subject of this

action.

          2.    The Corporate Representative who can testify as to the complete investigation of

Plaintiff’s insurance claim that is the subject of this action.

          3.    The Corporate Representative who can testify as to any payments that were made

to the Plaintiff and/or on their behalf in reference to the insurance claim that is the subject of this

action.

          4.    The Corporate Representative who can testify as to the valuation of the insurance

claim that is the subject of this action.

          5.    The Corporate Representative who can testify as to the affirmative defenses

asserted by Defendant in this action.

          6.    The Corporate Representative who can testify as to Defendant’s responses to

written discovery in this action.

          7.    The Corporate Representative who can testify as to the insurance policy that is the

subject of this action.

          8.    The Corporate Representative who can testify as to the date the Defendant

anticipated litigation as to the insurance claim that is the subject of this claim.

          9.    The credentials of any individual who inspected the Plaintiff’s property in

reference to the insurance claim that is the subject of this claim.

          10.   The credentials of any individual who Defendant retained to make repairs at the

Plaintiff’s property for the subject claim.



                                               Page 4 of 6
    Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 137 of 147



                                           SCHEDULE “B”

          1.      All documents the deponent reviewed in preparation of this deposition.

          2.      All documents the deponent will rely upon in responding to the topics listed in

Schedule “A” during the deposition.

          3.      The privilege log for any documents Defendant is claiming a privilege as to for

the deposition.

          4.      The entire claim file for Plaintiff’s insurance claim that is the subject of this

action.

          5.      Any documents associated with the calculation of Plaintiff’s insurance claim that

is the subject of this action.

          6.      The credentials of any person who inspected and/or handled the insurance claim

that is the subject of this claim.

          7.      The credentials of any person who Defendant retained to make repairs at the

subject property for the subject claim.

          8.      Any reports prepared for the insurance claim that is the subject of this action.

          9.      Any invoices for services performed in reference to the insurance claim that is the

subject of this action.

          10.     Any documents reflecting payments of any amounts in reference to the insurance

that is the subject of this action.

          11.     Any documents as to the directives and/or parameters for any inspections

conducted on behalf of the Defendant for Plaintiff’s insurance claim that is the subject of this

action.




                                               Page 5 of 6
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 138 of 147



       12.     Any communications (including emails and/or text messages) that are anyway

associated with Plaintiff’s insurance claim that is the subject of this action.

       13.     The insurance policy that is the subject of this action.

       14.     The underwriting file for the insurance policy that is the subject of this action.

       15.     Any documents that Defendant is relying upon in defense to this action.




                                              Page 6 of 6
             Case 4:20-cv-00398-MW-MAF
Filing # 110273533                        Document
                    E-Filed 07/15/2020 12:28:53 PM 1-3 Filed 08/07/20 Page 139 of 147


                                                              IN THE CIRCUIT COURT OF THE 2nd
                                                              JUDICIAL CIRCUIT IN AND FOR
                                                              LEON COUNTY, FLORIDA

         HARI OM HARI, INC. DBA LA CASA
         INN & SUITES,                                        CASE NO.:

                 Plaintiff,
         v.

         MT HAWLEY INSURANCE COMPANY,

               Defendant.
         __________________________________/

              PLAINTIFF’S NOTICE OF TAKING VIDEO DEPOSITION DUCES TECUM OF
                                     CARLOS CAGADOS

                 PLEASE TAKE NOTICE that Plaintiff, HARI OM HARI, INC. DBA LA CASA INN &

         SUITES, through the undersigned counsel will take the deposition, by oral examination of the

         following person pursuant to Fla.R.Civ.P. 1.310(b)(1) as indicated below or at such other

         location, time, and date as is mutually agreed upon by counsel or ordered by the Court, before an

         associate or deputy court reporter who is not of counsel to the parties or interested in the events

         of this cause.


         Name                                Date/Time                Place


         CARLOS CAGADOS                      To be provided by        The city to be provided by
                                             Defendant within 30      Defendant within 30 days of
                                             days of receipt of the   receipt of the summons and
                                             summons. If no date      Plaintiff will select a Court
                                             is provided a date       Reporter’s office in that city. If
                                             will be selected by      no city is provided the location
                                             the Plaintiff.           will be selected by the Plaintiff.
                 The deponent is directed to produce for inspection and/or copying the documents listed in

         schedule A of this notice 10 days prior to the scheduled deposition. This is in an effort to

         expedite the deposition in order to allow Plaintiff to review the documents prior to the


                                                     Page 1 of 4
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 140 of 147



deposition. If the documents are not provided prior to the deposition the Defendant is put on

notice that Plaintiff will reserve the necessary time prior to the deposition in order to review the

documents. Plaintiff will reimburse deponent for all reasonable costs associated with producing

the requested documents as allowed by the Florida Rules of Civil Procedure. If any documents

are being claimed as privileged, Defendant must file a privilege log prior to the deposition with

enough time for the Court to rule upon said objections prior to the deposition.

       The deposition is being taken for the purpose of discovery, use at trial and/or for such

other purposes as permitted under the Florida Rules of Civil Procedure.

       The deposition will be videotaped, and the name and address of the operator will be

provided after Defendant provides the date and location of the deposition as referenced above.

       **Documents responsive to Schedule A of this notice over which Defendant has

claimed a privilege need not be produced to Plaintiff but must be brought to the deposition

should the need arise to refresh the witness’ recollection as to questions regarding non-

privileged matters. Plaintiff stipulate that the witness’ use of such documents to refresh

recollection will not waive any privilege Defendant has claimed over such documents, nor

entitle Plaintiff to review or receive production of such documents at the deposition, and

Plaintiff retain the right to challenge any claims of privilege prior to or after the deposition.**




                           [Certificate of Service on Following Page]




                                            Page 2 of 4
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 141 of 147




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a certified copy of the foregoing has been served on

Defendant.

                                    KANNER & PINTALUGA, P.A.
                                    Attorneys for Plaintiffs
                                    925 S. Federal Highway, Sixth Floor
                                    Boca Raton, FL 33432
                                    Phone: (561) 424-0032
                                    Fax: (561) 853-2188
                                    Court Phone Number: (1-888) 824-7834
                                    Email: aaltman@kpattorney.com
                                           salexandre@kpattorney.com
                                           FirstPartyEService@kpattorney.com

                                    By:_/s/ Alexis Altman         .
                                           MAX M. MESSINGER, ESQ.
                                           Florida Bar No.: 69988
                                           ALEXIS ALTMAN, ESQ.
                                           Florida Bar No.: 0105040




                                   Page 3 of 4
   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 142 of 147



                                          SCHEDULE “A”
       1.      All documents the deponent reviewed in preparation of this deposition.

       2.      Any communications such as email, letters, faxes, text messages, etc. between the

deponent and the Plaintiff and/or Plaintiff’s representatives for the subject insurance claim.

       3.      Any communications such as email, letters, faxes, text messages, etc. prepared

and/or sent by the deponent in reference to the subject claim.

       4.      Any reports prepared and/or reviewed by the deponent for the subject claim.




                                            Page 4 of 4
                          Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 143 of 147
                                 SERVICE OF PROCESS PACKING SLIP

PLEASE VERIFY THAT YOU HAVE RECEIVED A PACKET FOR EACH CASE LISTED FOR THIS PACKAGE. IF YOU HAVE QUESTIONS
OR MISSING PACKETS, PLEASE CALL (850) 413-4200

1 Packet(s) provided by ELECTRONIC DELIVERY for:

JEFFREY D. FICK
9025 N. LINDBERGH DRIVE
IL, PEORIA 61615


    Received   Served     DFS-SOP #     Case #            Plaintiff            County             Court


                          MT HAWLEY INSURANCE COMPANY
RAD 07/17/2020 07/20/2020 20-000198570 2020 CA 001306     HARI OM HARI INC     LEON               CIRCUIT COURT




                                                                                                    Page 1 of 1
                                                          -
Unique Code : CAA-FAD-BCAHD-BAJBHDJJE-ICHBF-I Page 1 of 1   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 144 of 147




                                                                                          Digitally signed by The Honorable Gwen Marshall
                                                                                          Date: 2020.07.29 19:44:43 -04:00
                                                                                          Leon County Clerk of the Circuit Court and
                                                                                          Comptroller
                                                                                          Location: 301 S. Monroe Street, #100, Tallahassee,
Unique Code : CAA-FAD-BCAHD-BAJBHDJJG-ICHBH-C Page 1 of 1   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 145 of 147




                                                                                          Digitally signed by The Honorable Gwen Marshall
                                                                                          Date: 2020.07.29 19:44:52 -04:00
                                                                                          Leon County Clerk of the Circuit Court and
                                                                                          Comptroller
                                                                                          Location: 301 S. Monroe Street, #100, Tallahassee,
Unique Code : CAA-FAD-BCAHD-BAJBJDFHE-ICHBI-I Page 1 of 2   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 146 of 147




                                                                                          Digitally signed by The Honorable Gwen Marshall
                                                                                          Date: 2020.07.29 19:44:56 -04:00
                                                                                          Leon County Clerk of the Circuit Court and
                                                                                          Comptroller
                                                                                          Location: 301 S. Monroe Street, #100, Tallahassee,
Unique Code : CAA-FAD-BCAHD-BAJBJDFHE-ICHBI-I Page 2 of 2   Case 4:20-cv-00398-MW-MAF Document 1-3 Filed 08/07/20 Page 147 of 147
